 

EXHIBIT 10(k)

 

[GRAPHIC]

 

FIRST AMENDED AND RESTATED WAREHOUSING

CREDIT AND SECURITY AGREEMENT

 

BETWEEN

 

UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC,

a Florida limited liability company

EAGLE HOME MORTGAGE, INC., a Washington corporation,

AMERISTAR FINANCIAL SERVICES, INC., a California corporation,

UNIVERSAL AMERICAN MORTGAGE COMPANY OF CALIFORNIA,

a California corporation,

UAMC ASSET CORP. II, a Nevada corporation

 

The Lenders Party Hereto

 

AND

 

RESIDENTIAL FUNDING CORPORATION,

a Delaware corporation

 

Dated as of October 23, 2003

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    THE CREDIT    1-1      1.1.   

The Warehousing Commitment

   1-1      1.2.   

Expiration of Warehousing Commitment

   1-2      1.3.   

The RFC Direct Commitment

   1-2      1.4.   

Expiration of RFC Direct Commitment

   1-2      1.5.   

Swingline Facility

   1-2      1.6.   

Notes 1-3

          1.7.   

Non-Receipt of funds by Credit Agent

   1-3      1.8.   

Replacement Notes

   1-4      1.9.   

Joint and Several Liability

   1-4      1.10.   

Limitation on Warehousing Advances

   1-4 2.    PROCEDURES FOR OBTAINING ADVANCES    2-1      2.1.   

Warehousing Advances, Swingline Advances and RFC Direct Advances

   2-1 3.    INTEREST, PRINCIPAL AND FEES    3-1      3.1.   

Interest

   3-1      3.2.   

Interest Limitation

   3-2      3.3.   

Principal Payments

   3-2      3.4.   

Buydowns

   3-5      3.5.   

Warehousing Commitment Fees

   3-5      3.6.   

Agent’s Fee

   3-5      3.7.   

Loan Package Fees, Wire Fees, Warehousing Fees

   3-6      3.8.   

Miscellaneous Fees and Charges

   3-6      3.9.   

[Intentionally Omitted.]

   3-6      3.10.   

Method of Making Payments

   3-6      3.11.   

Illegality

   3-7      3.12.   

Increased Costs; Capital Requirements

   3-7      3.13.   

Withholding Taxes

   3-8 4.    COLLATERAL    4-1      4.1.   

Grant of Security Interest

   4-1      4.2.   

Maintenance of Collateral Records

   4-2      4.3.   

Release of Security Interest in Pledged Assets

   4-3      4.4.   

Collection and Servicing Rights

   4-4      4.5.   

Return of Collateral at End of Commitments

   4-4      4.6.   

Delivery of Collateral Documents

   4-5      4.7.   

Borrowers Remains Liable

   4-5      4.8.   

Further Assurance

   4-5 5.    CONDITIONS PRECEDENT    5-1      5.1.   

Initial Advance

   5-1      5.2.   

Each Advance

   5-4      5.3.   

Force Majeure

   5-5 6.    GENERAL REPRESENTATIONS AND WARRANTIES    6-1      6.1.   

Place of Business

   6-1      6.2.   

Organization; Good Standing; Subsidiaries

   6-1      6.3.   

Authorization and Enforceability

   6-2      6.4.   

Authorization and Enforceability of Lennar Undertaking

   6-2      6.5.   

Approvals

   6-2

 

 



--------------------------------------------------------------------------------

     6.6.   

Financial Condition

   6-2      6.7.   

Litigation

   6-3      6.8.   

Compliance with Laws

   6-3      6.9.   

Regulation U

   6-3      6.10.   

Investment Company Act

   6-3      6.11.   

Payment of Taxes

   6-3      6.12.   

Agreements

   6-4      6.13.   

Title to Properties

   6-4      6.14.   

ERISA

   6-4      6.15.   

No Retiree Benefits

   6-4      6.16.   

Assumed Names

   6-4      6.17.   

Servicing

   6-5 7.    AFFIRMATIVE COVENANTS    7-1      7.1.   

Payment of Obligations

   7-1      7.2.   

Financial Statements

   7-1      7.3.   

Other Borrower Reports

   7-1      7.4.   

Maintenance of Existence; Conduct of Business

   7-2      7.5.   

Compliance with Applicable Laws

   7-2      7.6.   

Inspection of Properties and Books; Operational Reviews

   7-2      7.7.   

Notice

   7-3      7.8.   

Payment of Debt, Taxes and Other Obligations

   7-3      7.9.   

Insurance

   7-4      7.10.   

Closing Instructions

   7-4      7.11.   

Subordination of Certain Indebtedness

   7-4      7.12.   

Other Loan Obligations

   7-4      7.13.   

ERISA

   7-4      7.14.   

Use of Proceeds of Advances

   7-5 8.    NEGATIVE COVENANTS    8-1      8.1.   

Contingent Liabilities

   8-1      8.2.   

Restrictions on Fundamental Changes

   8-1      8.3.   

Deferral of Subordinated Debt

   8-1      8.4.   

Loss of Eligibility

   8-1      8.5.   

Accounting Changes

   8-2      8.6.   

Tangible Leverage Ratio

   8-2      8.7.   

Minimum Tangible Net Worth

   8-2      8.8.   

Distributions to Members

   8-2      8.9.   

Transactions with Affiliates

   8-2      8.10.   

Recourse Servicing Contracts

   8-2      8.11.   

Limitation on Liens

   8-2      8.12.   

Limitation on Debt

   8-3 9.    SPECIAL REPRESENTATIONS, WARRANTIES AND COVENANTS CONCERNING
COLLATERAL    9-1      9.1.   

Special Representations and Warranties Concerning Eligibility as Seller/Servicer
of Mortgage Loans

   9-1      9.2.   

Special Representations and Warranties Concerning Eligibility as Seller/Servicer
of Mortgage Loans

   9-1      9.3.   

Special Representations and Warranties Concerning Warehousing Collateral

   9-2      9.4.   

Special Affirmative Covenants Concerning Warehousing Collateral

   9-4      9.5.   

Special Negative Covenants Concerning Warehousing Collateral

   9-5      9.6.   

Special Affirmative Covenants Concerning Construction/Perm Mortgage Loans and
Third-Party Builder Construction Mortgage Loans

   9-6

 



--------------------------------------------------------------------------------

     9.7.   

Special Representations Concerning Construction/Perm Mortgage Loans and Third
Party Builder Construction Mortgage Loans

   9-6      9.8.   

Special Representations and Warranties Concerning Receivables

   9-7      9.9.   

Special Representations Concerning Pledged Shares

   9-7      9.10.   

Special Representations and Warranties Concerning Foreclosure Claim Receivables
and Foreclosure Mortgage Loans

   9-8      9.11.   

Voting Rights; Dividends; Etc.

   9-8 10.    DEFAULTS; REMEDIES    10-1      10.1.   

Events of Default

   10-1      10.2.   

Remedies

   10-2      10.3.   

Application of Proceeds

   10-5      10.4.   

Credit Agent Appointed Attorney-in-Fact

   10-7      10.5.   

Right of Set-Off

   10-7      10.6.   

Sharing of Payments

   10-7 11.    AGENT11-1           11.1.   

Appointment

   11-1      11.2.   

Duties of Agent

   11-1      11.3.   

Standard of Care

   11-1      11.4.   

Delegation of Duties

   11-2      11.5.   

Exculpatory Provisions

   11-2      11.6.   

Reliance by Agent

   11-2      11.7.   

Non-Reliance on Agent or Other Lenders

   11-3      11.8.   

Agent in Individual Capacity

   11-3      11.9.   

Successor Agent

   11-3      11.10.   

Inspection

   11-4 12.    MISCELLANEOUS    12-1      12.1.   

Notices

   12-1      12.2.   

Reimbursement Of Expenses; Indemnity

   12-1      12.3.   

Indemnification by Lenders

   12-2      12.4.   

Financial Information

   12-2      12.5.   

Terms Binding Upon Successors; Survival of Representations

   12-3      12.6.   

Lenders in Individual Capacity

   12-3      12.7.   

Assignment and Participation

   12-3      12.8.   

Commitment Increases

   12-4      12.9.   

Amendments

   12-4      12.10.   

Governing Law

   12-5      12.11.   

Relationship of the Parties

   12-5      12.12.   

Severability

   12-6      12.13.   

Consent to Credit References

   12-6      12.14.   

Counterparts

   12-6      12.15.   

Headings/Captions

   12-6      12.16.   

Entire Agreement

   12-6      12.17.   

Consent to Jurisdiction

   12-6      12.18.   

Waiver of Jury Trial

   12-7      12.19.   

Waiver of Punitive, Consequential, Special or Indirect Damages

   12-7      12.20.   

Confidentiality

   12-7 13.    DEFINITIONS    13-1      13.1.   

Defined Terms

   13-1      13.2.   

Other Definitional Provisions; Terms of Construction

   13-13

 



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-SF    Request for Advance Exhibit A-Construction    Request for
Advance (Construction/Rehab) Exhibit A-Other Investments    Request for Advance
Against Other Investments Exhibit A-SF/UNI    Request for Advance – Unimproved
Land Loans Exhibit B-SF    Procedures and Documentation for Warehousing Single
Family Mortgage Loans Exhibit B-Construction   

Procedures and Documentation for Warehousing Construction/Perm Mortgage

Loans and Third-Party Builder Construction Mortgage Loans

Exhibit B-Foreclosure Claim Receivable   

Procedures and Documentation for Warehousing Foreclosure

Claim Receivable

Exhibit B-Investment Mortgage Loans   

Procedures and Documentation for Warehousing Investment

Mortgage Loans

Exhibit C    Schedule of Servicing Portfolio Exhibit D    Subsidiaries Exhibit E
   Compliance Certificate Exhibit F    Schedule of Lines of Credit Exhibit G   
Assumed Names Exhibit H    Eligible Loans and Other Assets Exhibit I   
Collateral Operations Fee Schedule Exhibit J    Commitments and Maturity Dates
Exhibit K    Advance Certificate Exhibit L    Existing Liens Exhibit M   
Existing Debt Exhibit N    Terms of Guaranteed Obligations Exhibit O   
Commitment Summary/Takeout Report

 



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED WAREHOUSING CREDIT

AND SECURITY AGREEMENT

 

FIRST AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY AGREEMENT, dated as
of October 23, 2003 between UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC, a Florida
limited liability company (“UAMCLLC”), EAGLE HOME MORTGAGE, INC., a Washington
corporation (“EHMI”), AMERISTAR FINANCIAL SERVICES, INC., a California
corporation (“AFSI”), UNIVERSAL AMERICAN MORTGAGE CO. OF CALIFORNIA, a
California corporation (“UAMCC”), and UAMC ASSET CORP. II, a Nevada corporation
(“UAMC Asset”) (UAMCLLC, EHMI, AFSI, UAMCC and UAMC Asset, collectively,
“Borrowers”) RESIDENTIAL FUNDING CORPORATION, a Delaware corporation (“RFC”),
BANK ONE, NA, a national banking association (“Bank One”), U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“U.S. Bank”), SUNTRUST BANK, a
state bank organized under the laws of Georgia (“Suntrust”), NATIONAL CITY BANK
OF KENTUCKY, a national banking association (“NCBK”), COMERICA BANK
(“Comerica”), and CREDIT LYONNAIS NEW YORK BRANCH (“Credit Lyonnais”) (RFC, Bank
One, U.S. Bank, Suntrust, NCBK, Comerica and Credit Lyonnais, any additional
lender (“Additional Lender”) as may from time to time become a party hereto and
their respective successors and permitted assigns being referred to individually
as a “Lender” and collectively as the “Lenders”), and RFC as credit agent for
the Lenders (in such capacity, the “Credit Agent”).

 

A. Borrowers have requested certain financing from Lenders.

 

B. Borrowers have asked Lenders and Credit Agent to amend and restate the
Existing Agreement (as defined below) and to set forth the terms and conditions
upon which Lenders will provide certain financing to Borrowers.

 

C. Credit Agent and Lenders have agreed to amend and restate the Existing
Agreement to provide that financing to Borrowers subject to the terms and
conditions of this Agreement.

 

D. Subject to Borrowers’ satisfaction of the conditions set forth in Article 5,
the “Closing Date” for the transactions contemplated by this Agreement is the
date set forth as the Closing Date on the signature page of Credit Agent to this
Agreement.

 

NOW, THEREFORE, the parties to this Agreement agree that the Existing Agreement
is amended and restated as follows:

 

1.   THE CREDIT

 

1.1.   The Warehousing Commitment

 

On the terms and subject to the conditions and limitations of this Agreement,
including Exhibit H, Lenders agree, severally and not jointly, to make
Warehousing Advances against Eligible Assets other than Third-Party Builder
Construction Mortgage Loans and Unimproved Land Loans, to Borrowers from the
Closing Date to the Business Day immediately preceding the Warehousing Maturity
Date, pro rata in accordance with their respective Percentage Shares, during
which period Borrowers may borrow, repay and reborrow in accordance with the
provisions of this Agreement. The total aggregate principal amount of all
Warehousing Advances and Swingline Advances outstanding at any one time may not
exceed the Warehousing Credit Limit. While a Default or Event of Default exists,
Lenders may refuse to make any additional Warehousing Advances to Borrowers.
Effective as of the Closing Date, all outstanding “Warehousing

 

Page 1-1



--------------------------------------------------------------------------------

Advances” and “Swingline Advances” made under the Existing Agreement are deemed
to be Warehousing Advances and Swingline Advances, as applicable, made under
this Agreement and the Interest Rates and fees set forth in the Existing
Agreement, or any separate letter agreement entered into under the Existing
Agreement, will no longer apply. All Warehousing Advances under this Agreement
constitute a single indebtedness, and all of the Collateral is security for the
Warehousing Note and Swingline Note and for the performance of all of the
Obligations.

 

1.2.   Expiration of Warehousing Commitment

 

The Warehousing Commitment expires on the earlier of (“Warehousing Maturity
Date”): (a) with respect to each Lender’s Warehousing Commitment, as set forth
on Exhibit J, as such date(s) may be extended in writing by the applicable
Lenders and Credit Agent, in their sole discretion, on which dates each Lender’s
Warehousing Commitment will expire of its own term and the related Warehousing
Advances will become due and payable, in each case without the necessity of
Notice or action by Lenders, and (b) the date the Warehousing Commitment is
terminated and the Warehousing Advances become due and payable under Section
10.2.

 

1.3.   The RFC Direct Commitment

 

On the terms and subject to the conditions of this Agreement, including Exhibit
H, RFC agrees to make RFC Direct Advances to Borrowers against Third-Party
Builder Construction Mortgage Loans and Unimproved Land Loans from the Closing
Date to the Business Day immediately preceding the Warehousing Maturity Date,
during which period Borrowers may borrow, repay and reborrow RFC Direct Advances
in accordance with the provisions of this Agreement. The total aggregate
principal amount of all RFC Direct Advances outstanding at any one time may not
exceed the RFC Direct Commitment Amount. While a Default or Event of Default
exists, RFC may refuse to make any additional RFC Direct Advances to Borrowers.
Effective as of the Closing Date, all outstanding RFC Direct Advances under the
Existing Agreement are deemed to be RFC Direct Advances under this Agreement and
the Interest Rates and fees set forth in the Existing Agreement, or any separate
letter agreement entered into under the Existing Agreement, will no longer
apply. All RFC Direct Advances under this Agreement constitute a single
indebtedness, and all of the Collateral is security for the Notes and for the
performance of all of the Obligations.

 

1.4.   Expiration of RFC Direct Commitment

 

The RFC Direct Commitment expires on RFC’s Warehousing Maturity Date.

 

1.5.   Swingline Facility

 

On the terms and subject to the conditions set forth herein, RFC may, from time
to time to, but not including the Business Day immediately preceding the
Warehousing Maturity Date, make Advances (“Swingline Advances”) requested by
Borrowers against Eligible Assets other than Third Party Builder Construction
Mortgage Loans and Unimproved Land Loans, in an aggregate amount not to exceed
the Swingline Facility Amount, without requesting Warehousing Advances from the
other Lenders. At such time as Borrowers have borrowed the maximum amount
available under the Swingline Facility Amount, RFC agrees to provide Borrowers 1
day’s Notice. The total aggregate principal amount of all Swingline Advances and
Warehousing Advances outstanding at any one time may not exceed the Warehousing
Credit Limit. Lenders hereby agree to purchase from RFC an undivided
participation interest in all outstanding Swingline Advances at any time in an
amount equal to each Lender’s Percentage Share of such Swingline Advances. RFC
may at any time in its sole and absolute discretion (and shall no less
frequently than weekly and upon the acceleration of the Obligations following an
Event of Default) request the Lenders to make Warehousing Advances in principal
amounts equal to their Percentage Shares of outstanding Swingline Advances, and
each Lender absolutely and unconditionally

 

Page 1-2



--------------------------------------------------------------------------------

agrees to fund such Warehousing Advances, regardless of any Default or Event of
Default or other condition which would otherwise excuse such Lender from funding
Warehousing Advances, provided that no Lender is required to make Warehousing
Advances to repay Swingline Advances or purchase participations in Swingline
Advances that would cause such Lender’s aggregate Warehousing Advances
(including participations in Swingline Advances) then outstanding to exceed the
amount of such Lender’s Warehousing Commitment Amount. Each Lender’s Warehousing
Advances made pursuant to the preceding sentence shall be delivered directly to
RFC in immediately available funds at the office of Credit Agent by 4:00 p.m. on
the day of the request therefor by RFC if such request is made on or before
11:00 a.m., or by 9:00 a.m. on the 1st Business Day following such request if
such request is made after 11:00 a.m., and shall be promptly applied against the
outstanding Swingline Advances. At the time of any request for Warehousing
Advances from Lenders pursuant to this Section 1.5, Credit Agent will deliver to
each Lender a certificate in the form of Exhibit K attached hereto (the “Advance
Certificate”), certified by Credit Agent. For purposes of the limitations set
forth in Exhibit H hereto, Swingline Advances shall be deemed to be Warehousing
Advances.

 

1.6.   Notes

 

Warehousing Advances made by each Lender against Eligible Assets other than
Agreements for Deed and Foreclosure Claim Receivables are evidenced by
Borrowers’ promissory notes, payable to each Lender, in the form prescribed by
Credit Agent (each, a “Warehousing Note”). Warehousing Advances made by each
Lender against Agreements for Deed or Foreclosure Claim Receivables are
evidenced by Borrowers’ promissory notes, payable to each Lender, in the form
prescribed by the Credit Agent (each, a “Sublimit Note”). RFC Direct Advances
made by RFC are evidenced by Borrowers’ promissory note, payable to RFC, in the
form prescribed by the Credit Agent (the “RFC Direct Note”). Swingline Advances
made by RFC are evidenced by Borrowers’ promissory note, payable to RFC, in the
form prescribed by Credit Agent (the “Swingline Note”). The terms “Warehousing
Notes,” “Sublimit Notes,” “RFC Direct Note” and “Swingline Note,” as used in
this Agreement, include all amendments, restatements, renewals or replacements
of the original “Warehousing Notes,” “Sublimit Notes,” “RFC Direct Note” and
“Swingline Note,” and all substitutions for any of them. All terms and
provisions of the “Warehousing Notes,” “Sublimit Note,” “RFC Direct Note” and
“Swingline Note” are incorporated into this Agreement.

 

1.7.   Non-Receipt of funds by Credit Agent.

 

If Credit Agent receives notice from a Lender that such Lender does not intend
to make its Percentage Share of any Warehousing Advances, neither Credit Agent
nor any other Lender shall have any obligation to fund such Lender’s Percentage
Share. Notwithstanding the foregoing, unless a Lender notifies Credit Agent by
3:00 p.m. on the date of a proposed Warehousing Advance that it does not intend
to make its Percentage Share of such Warehousing Advance available to Credit
Agent at such time and on such date, Credit Agent may assume that such Lender
will make such amount available to Credit Agent to be advanced to Borrowers, and
in reliance on such assumption, Credit Agent may, at its option, make a
corresponding amount available to the Borrowers.

 

1.7 (a)  If Credit Agent makes such corresponding amount available to the
Borrowers and such amount is not made available to Credit Agent by such Lender
by close of business on the date of the Warehousing Advance, such Lender shall
pay such amount to Credit Agent upon demand plus interest to the date of payment
at a rate per annum equal to the Federal Funds Rate.

 

1.7 (b)  If a Lender fails to pay as provided herein, the Borrowers shall pay
such amount to Credit Agent upon demand plus interest (at the rate applicable to
the Borrowers for such Warehousing Advance) to the date of repayment.

 

Page 1-3



--------------------------------------------------------------------------------

1.7 (c) Nothing in this Section 1.7 shall relieve any Lender from its obligation
to fund its Percentage Share of any Warehousing Advance, or prejudice any rights
the Borrowers may have against any Lender as a result of such Lender’s failure
to make its Percentage Share of any Warehousing Advance.

 

1.8.   Replacement Notes.

 

Upon receipt by Credit Agent of an affidavit of an officer of any Lender as to
the loss, theft, destruction or mutilation of any Note, and, in the case of any
such mutilation, upon receipt by Credit Agent of such Note, Borrowers will
issue, in lieu thereof, a replacement note in the same principal amount thereof
and otherwise of like tenor.

 

1.9.   Joint and Several Liability

 

Advances shall be made to any Borrower (except to the extent otherwise provided
herein), as shall be requested in the Advance Request, but each Advance,
regardless of which Borrower it is made to, shall be deemed made to or for the
benefit of all Borrowers, and all Borrowers jointly and severally shall be
obligated to repay all Advances. With respect to the obligations to repay
Advances made to the other Borrowers, each Borrower agrees to the terms set
forth in Exhibit N.

 

1.10.   Limitation on Warehousing Advances

 

Lenders will make Warehousing Advances against Eligible Assets other than
Third-Party Builder Construction Mortgage Loans and Unimproved Land Loans, and
RFC will make RFC Direct Advances against Third-Party Builder Construction
Mortgage Loans and Unimproved Land Loans, upon the request of Borrowers, in the
manner provided in Article 2, for the purposes set forth in Section 7.14.
Lenders’ obligation to make Warehousing Advances against Eligible Assets other
than Third-Party Builder Construction Mortgage Loans and Unimproved Land Loans,
and RFC’s obligations to make RFC Direct Advances against Third-Party Builder
Construction Mortgage Loans and Unimproved Land Loans are subject to the
limitations set forth in Exhibit H.

 

End of Article 1

 

Page 1-4



--------------------------------------------------------------------------------

2.   PROCEDURES FOR OBTAINING ADVANCES

 

2.1.   Warehousing Advances, Swingline Advances and RFC Direct Advances

 

2.1 (a) To obtain a Warehousing Advance, a Swingline Advance or an RFC Direct
Advance under this Agreement, a Borrower must deliver to Credit Agent either a
completed and signed request for a Warehousing Advance, a Swingline Advance or
an RFC Direct Advance on the then current form approved by Credit Agent, or an
Electronic Advance Request, together with a list of the Mortgage Loans for which
the request is being made and a signed RFConnects Pledge Agreement sent by
facsimile (“Warehousing Advance Request”), not later than (i) in the case of
Electronic Advance Requests, 3:30 p.m. on the Business Day, and (ii) in all
other cases, 1 Business Day before the Business Day on which a Borrower desires
the Warehousing Advance, Swingline Advance or an RFC Direct Advance. Subject to
the delivery of a Warehousing Advance Request and the satisfaction of the
conditions set forth in Sections 5.1 and 5.2, a Borrower may obtain a
Warehousing Advance, a Swingline Advance or an RFC Direct Advance under this
Agreement upon compliance with the procedures set forth in this Section and in
the applicable Exhibit B, including delivery to Credit Agent of all required
Collateral Documents. Credit Agent’s current form of Warehousing Advance Request
is set forth in the applicable Exhibit A. Upon not less than 3 Business Days’
prior Notice to Borrowers, Credit Agent may modify its form of Warehousing
Advance Request, RFConnects Pledge Agreement and any other Exhibit or document
referred to in this Section to conform to either current legal requirements or
Credit Agent practices and, as so modified, those Exhibits and documents will
become part of this Agreement. Credit Agent will promptly notify Lenders of any
changes made to any document under the preceding sentence.

 

2.1 (b) In making the determination whether a Warehousing Advance or Swingline
Advance will be made against an Eligible Asset, Credit Agent will be permitted
to rely, without independent investigation of the correctness thereof, on the
most recent information supplied by Borrowers to Credit Agent with respect to
the Weighted Average Committed Purchase Price.

 

2.1 (c) Credit Agent has a reasonable time to examine Borrowers’ Advance Request
and the Collateral Documents to be delivered by Borrower before funding the
requested Advance, and may reject any Eligible Asset that does not meet the
requirements of this Agreement or of the related Purchase Commitment.

 

2.1 (d) Borrowers must hold or cause a custodian to hold, in trust for Credit
Agent, those original Collateral Documents of which only copies are required to
be delivered to Credit Agent under Exhibit B. Unless a Pledged Loan is being
held by an Investor for purchase or has been redeemed from pledge by Borrowers,
promptly upon request by Credit Agent or, if the recorded Collateral Documents
have not yet been returned from the recording office, immediately upon receipt
by Borrowers or a custodian of those recorded Collateral Documents, Borrowers
must deliver or cause a custodian to deliver to Credit Agent any or all of the
original Collateral Documents.

 

2.1 (e) To fund Warehousing Advances, RFC Direct Advances and Swingline Advances
under this Agreement, Credit Agent will cause the Funding Bank to credit either
the Wire Disbursement Account or Check Disbursement Account upon compliance by
Borrowers with the terms of the Loan Documents. Credit Agent will determine, in
its sole discretion, the method by which Advances and other amounts on deposit
in the Wire Disbursement Account or Check Disbursement Account are disbursed by
the Funding Bank to or for the account of Borrowers.

 

End of Article 2

 

Page 2-1



--------------------------------------------------------------------------------

3.   INTEREST, PRINCIPAL AND FEES

 

3.1.   Interest

 

3.1 (a) Except as otherwise provided in this Section, Borrowers must pay
interest on the unpaid amount of each Advance from the date the Advance is made
until it is paid in full at the Interest Rate specified in Exhibit H.

 

3.1 (b) Borrowers and any Lender may enter into an agreement (the “Balance
Funded Agreement”) pursuant to which Borrowers agree to maintain Eligible
Balances on deposit with such Lender or a Designated Bank in consideration of
the funding of all or a portion of such Lender’s Warehousing Advances at a
Balance Funded Rate or another reduction in the interest and fees payable to
such Lender. Borrowers may give written notice to any Lender with which it has a
Balance Funded Agreement, as and when provided in such Balance Funded Agreement,
of Borrowers’ election to have a portion (the “Balance Funded Portion”) of the
principal amount of such Lender’s Warehousing Advances bear interest at the
Balance Funded Rate during any calendar month. In the event Borrowers elect to
have all or a portion of any Lender’s Warehousing Advances bear interest at the
Balance Funded Rate during any month, such Lender shall notify the Credit Agent
no later than 12:00 Noon on the second Business Day of the following month of
the estimated amount by which the interest to be paid by Borrowers on such
Lender’s Warehousing Advances during such month was reduced as a result of the
application of such Balance Funded Agreement. If the Eligible Balances
maintained by Borrowers with such Lender or its Designated Bank during such
month are less than the Balance Funded Portion, if the estimate provided by a
Lender pursuant to the previous sentence is not accurate, or if a Lender agrees
to another reduction in the interest and fees payable to such Lender, the Lender
may charge and separately bill Borrowers a deficiency fee (a “Balance Deficiency
Fee”), or credit Borrowers with any amount by which interest billed exceeded
interest actually due, the amount of which shall be set forth in the Balance
Funded Agreement between Borrowers and such Lender.

 

3.1 (c) Credit Agent computes interest on the basis of the actual number of days
in each month and a year of 360 days (“Accrual Basis”).

 

3.1 (d) If, for any reason (1) Borrowers repay an Advance on the same day that
it was made by Credit Agent, or (2) Borrowers instruct Credit Agent not to make
a previously requested Advance after Credit Agent has reserved funds or made
other arrangements necessary to enable Credit Agent to fund that Advance,
Borrowers agree to pay to Credit Agent for the benefit of Lenders an
administrative fee equal to 1 day of interest on that Advance at the Interest
Rate that would otherwise be applicable under Exhibit H for the applicable
Eligible Asset type.

 

3.1 (e) After an Event of Default occurs and upon Notice to Borrowers by Credit
Agent, the unpaid amount of each Advance will bear interest at the Default Rate
until the Event of Default has been waived or cured, as provided in this
Agreement, or the Advances have been paid in full.

 

3.1 (f) Credit Agent will adjust the rates of interest provided for in this
Agreement as of the effective date of each change in the applicable index.
Credit Agent’s determination of such rates of interest as of any date of
determination are conclusive and binding, absent manifest error.

 

Page 3-1



--------------------------------------------------------------------------------

3.2.   Interest Limitation

 

Credit Agent and Lenders do not intend, by reason of this Agreement, the Notes
or any other Loan Document, to receive interest in excess of the amount
permitted by applicable law. If Credit Agent or any Lender receives any interest
in excess of the amount permitted by applicable law, whether by reason of
acceleration of the maturity of this Agreement, the Notes or otherwise, Credit
Agent will apply the excess to the unpaid principal balance of the Warehousing
Advances or RFC Direct Advance and not to the payment of interest. If all
Warehousing Advances or RFC Direct Advances have been paid in full and the
Commitments have expired or have been terminated, Credit Agent will remit any
excess to Borrowers. This Section controls every other provision of all
agreements between Borrowers, Credit Agent and Lenders and is binding upon and
available to any subsequent holder of the Notes.

 

3.3.   Principal Payments

 

3.3 (a) Borrowers must pay to Credit Agent (i) for the pro rata benefit of
Lenders in the case of Warehousing Advances, and (ii) for RFC in the case of
Swingline Advances and RFC Direct Advances, the outstanding principal amount of
all Advances on the Warehousing Maturity Date.

 

3.3 (b) Except as otherwise provided in Section 3.1(d), Borrowers may prepay any
portion of the Advances without premium or penalty at any time.

 

3.3 (c) Borrowers must pay to Credit Agent for the pro rata benefit of Lenders,
without the necessity of prior demand or Notice from Credit Agent, and Borrowers
authorize Credit Agent to cause the Funding Bank to charge Borrowers’ Operating
Account for, or reduce the Buydown by the amount of any outstanding Advance
against a specific Pledged Asset upon the earliest occurrence of any of the
following events:

 

  (1) One (1) Business Day elapses from the date an Advance was made if the
Pledged Loan to be funded by that Advance is not closed and funded.

 

  (2) Fifteen (15) Business Days elapse without the return of a Collateral
Document delivered by Credit Agent to a Borrower under a Trust Receipt for
correction or completion.

 

  (3) On the date on which a Pledged Asset is determined to have been originated
based on untrue, incomplete or inaccurate information or otherwise to be subject
to fraud, whether or not any Borrower had knowledge of the misrepresentation,
incomplete or incorrect information or fraud, or on the date on which any
Borrower knows, has reason to know, or receives Notice from Credit Agent, that
(A) one or more of the representations and warranties set forth in Article 9
were inaccurate or incomplete in any material respect on any date when made or
deemed made, or (B) any Borrower has failed to perform or comply with any
covenant, term or condition set forth in Article 9.

 

  (4) Except in the case of Foreclosure Claim Receivables and Foreclosure
Mortgage Loans, on the date a Pledged Asset or a Lien prior to a Mortgage
securing repayment of a Pledged Asset is defaulted and remains in default for a
period of 60 days or more.

 

  (5) Upon the sale, other disposition or prepayment of any Pledged Asset or,
with respect to a Pledged Loan included in an Eligible Mortgage Pool, upon the
sale or other disposition of the related Agency Security.

 

Page 3-2



--------------------------------------------------------------------------------

  (6) One (1) Business Day immediately preceding the date scheduled for the
foreclosure or trustee sale of the premises securing a Pledged Loan, unless such
foreclosure or trustee sale will give rise to a Foreclosure Claim Receivable
against which the related Advance may remain outstanding hereunder.

 

  (7) If the outstanding Advances against Pledged Loans exceed the aggregate
Purchase Commitments for Pledged Loans.

 

3.3 (d) Upon telephonic or written Notice to Borrowers by Credit Agent,
Borrowers must pay to Credit Agent for the benefit of Lenders, and Borrowers
authorize Credit Agent to cause the Funding Bank to charge Borrowers’ Operating
Account for, or reduce the Buydown by, the amount of any outstanding Advance
against a specific Pledged Asset upon the earliest occurrence of any of the
following events:

 

  (1) For any Pledged Loan, the Warehouse Period elapses.

 

  (2) Forty-five (45) days elapse from the date a Pledged Loan was delivered to
an Investor or Approved Custodian for examination and purchase or for inclusion
in a Mortgage Pool, without the purchase being made or an Eligible Mortgage Pool
being initially certified, or upon rejection of a Pledged Loan as unsatisfactory
by an Investor or Approved Custodian.

 

  (3) Seven (7) Business Days elapse from the date a Wet Settlement Advance was
made against a Pledged Loan without receipt by Credit Agent of all Collateral
Documents relating to the Pledged Loan.

 

  (4) Three (3) Business Days after the mandatory delivery date of the related
Purchase Commitment if the specific Pledged Loan or the Pledged Security backed
by that Pledged Loan has not been delivered under the Purchase Commitment prior
to such mandatory delivery date, or on the date the related Purchase Commitment
expires or is terminated, unless, in each case, the Pledged Loan or Pledged
Security is eligible for delivery to another Investor under a comparable
Purchase Commitment.

 

  (5) With respect to any Pledged Loan, any of the Collateral Documents, upon
examination by Credit Agent (and at the reasonable discretion of the Credit
Agent), are found not to be in compliance with the requirements of this
Agreement or the related Purchase Commitment, unless such non-compliance is, in
Credit Agent’s reasonable judgment, readily curable.

 

3.3 (e) In addition to the payments required by Sections 3.3(a), 3.3(c) and
3.3(d), if the principal amount of any Pledged Asset is prepaid in whole or in
part while an Advance is outstanding against the Pledged Asset, Borrowers must
pay to Credit Agent, without the necessity of prior demand or Notice from Credit
Agent, and Borrowers authorize Credit Agent to cause the Funding Bank to charge
Borrowers’ Operating Account for the amount of the prepayment to be applied
against the Advance.

 

3.3 (f)

The proceeds of the sale or other disposition of Pledged Assets must be paid
directly by the Investor or other obligor to the Cash Collateral Account.
Borrowers must give Notice to Credit Agent in writing, by telephone or by
RFConnects Delivery to Credit Agent (and if by telephone, followed promptly by
written Notice) of the Pledged Assets for which proceeds have been received.
Upon receipt of Borrowers’ Notice, Credit Agent will apply any proceeds
deposited into the Cash Collateral Account to the payment of the Advances
related to the Pledged Assets identified by Borrowers in their Notice, and those
Pledged Assets will be considered to have been redeemed from pledge. Credit

 

Page 3-3



--------------------------------------------------------------------------------

 

Agent is entitled to rely upon Borrowers’ affirmation that deposits in the Cash
Collateral Account represent payments from Investors or obligors for the
purchase of the Pledged Assets specified by Borrowers in their Notice. If the
payment from an Investor for the purchase of Pledged Assets is less than the
outstanding Advances against the Pledged Assets identified by Borrowers in their
Notice, Borrowers must pay to Credit Agent, and Borrowers authorize Credit Agent
to cause the Funding Bank to charge Borrowers’ Operating Account in, an amount
equal to that deficiency. As long as no Default or Event of Default exists,
Credit Agent will return to Borrowers any excess payment from an Investor or
obligor for Pledged Assets. For the purposes of this Section 3.3(f), payments
made by check into the Cash Collateral Account will be deemed received when the
check has cleared in accordance with Credit Agent’s usual procedures.

 

3.3 (g) Credit Agent reserves the right to revalue any Pledged Loan that is not
covered by a Purchase Commitment from Fannie Mae or Freddie Mac. Credit Agent
reserves the right to revalue any Pledged Loan that is to be exchanged for an
Agency Security if that Agency Security is not covered by a Purchase Commitment.
Credit Agent reserves the right to revalue any other Pledged Asset. Borrowers
must pay to Credit Agent, without the necessity of prior demand or Notice from
Credit Agent, and Borrowers authorize Credit Agent to cause the Funding Bank to
charge Borrowers’ Operating Account for, any amount required after any such
revaluation to reduce the principal amount of the Advances outstanding against
the revalued Eligible Asset to an amount equal to the Advance Rate for the
applicable type of Eligible Asset multiplied by the Fair Market Value of the
Eligible Asset.

 

3.3 (h) Upon the occurrence of any event described in Section 10.1(g) with
respect to Lennar, Borrowers shall, at the request of Credit Agent or Majority
Lenders, repay all Advances outstanding against Agreements for Deed,
Construction/Perm Mortgage Loans and Unimproved Land Loans, and no further
Advances will thereafter be made against Agreements for Deed, Construction/Perm
Mortgage Loans or Unimproved Land Loans.

 

3.3 (i) Prior to the occurrence of an Event of Default and acceleration of all
Advances outstanding hereunder or termination of the Warehousing Commitment or
the RFC Direct Commitment, amounts received by Credit Agent as proceeds of the
sale or other disposition of Pledged Assets, shall be allocated among Lenders as
follows:

 

  (1) With respect to proceeds from the disposition of Pledged Assets other than
Third-Party Builder Construction Loans and Unimproved Land Loans, first, to RFC
until the aggregate outstanding principal amount of the Swingline Advances have
been paid in full; and second, pro rata to Lenders in accordance with their
respective Percentage Shares, until the principal amount of the related
Warehousing Advances have been paid in full.

 

  (2) With respect to proceeds from the disposition of Third-Party Builder
Construction Mortgage Loans and Unimproved Land Loans, to RFC until the
principal amount of the related RFC Direct Advances have been paid in full.

 

  (3) Finally, the balance, if any, to Borrower.

 

Following the occurrence of an Event of Default and acceleration of any
Obligations outstanding hereunder or termination of the Warehousing Commitment
or the RFC Direct Commitment, all amounts received by Credit Agent on account of
the Obligations shall be disbursed by Credit Agent in accordance with the
provisions of Section 10.3 hereof.

 

Page 3-4



--------------------------------------------------------------------------------

3.3 (j) In addition to the payments required pursuant to Sections 3.3(a) –
3.3(i), Borrower shall repay the Warehousing Advances, RFC Direct Advances and
Swingline Advances as set forth in Exhibit H.

 

3.4.   Buydowns

 

Borrowers may prepay a portion of the Warehousing Advances outstanding in an
amount equal to at least $1,000,000 pursuant to this Section 3.4 (any such
prepayment is hereafter referred to as a “Buydown”). A Buydown is a reduction in
the aggregate amount of Warehousing Advances outstanding under this Agreement,
but does not represent the prepayment of any particular Warehousing Advance, and
does not entitle Borrowers to the release of any Collateral. All or any portion
of a Buydown may be reborrowed (“Buyup”) in an amount equal to at least
$1,000,000, provided no Default or Event of Default has occurred and is
continuing and all other conditions precedent have been satisfied or waived.
Credit Agent may apply Buydowns to reduce interest payable by Borrowers on
outstanding Warehousing Advances in any order that Credit Agent determines in
its sole discretion. Credit Agent will withdraw each Buydown from Borrowers’
Operating Account by 4:00 p.m. on the day thereof, and will distribute to each
Lender its Percentage Share of the Buydown by wire transfer by 12:00 noon on the
following Business Day. Each request for a Buydown or Buyup will be on the
corporate letterhead of UAMC LLC. In the event Credit Agent receives a payment
of Warehousing Advances that would, as a result of Buydowns by Borrowers, reduce
the outstanding principal balance of the Warehousing Advances to an amount less
than zero, a portion of the Buydowns sufficient to eliminate such shortfall,
will be readvanced to Borrowers. Credit Agent will notify each Lender not later
than 11:00 a.m. on the date of any Buyup or other readvance of a Buydown, and
each Lender shall make its Percentage Share thereof available to Credit Agent in
immediately available funds at the office of Credit Agent by 4:00 p.m. on the
day of the request therefor.

 

3.5.   Warehousing Commitment Fees

 

Borrowers must pay each Lender, through Credit Agent, an annual non-refundable
fee (“Warehousing Commitment Fee”) in the amount set forth in Exhibit I. The
Warehousing Commitment Fee is payable in advance on the Closing Date and on each
anniversary of the Closing Date. If any Lender increases its Warehousing
Commitment Amount, if the Warehousing Credit Limit is increased by an Additional
Lender becoming a party to this Agreement, or if RFC increases the RFC Direct
Commitment Amount, Borrowers will pay the prorated portion of the applicable
Commitment Fee on the amount of such increase or the amount of such Additional
Lender’s Warehousing Commitment Amount from the effective date of such increase
to the applicable Maturity Date. If, at any time, the Warehousing Maturity Date
of any Commitment is extended, Borrowers will pay an additional Warehousing
Commitment Fee in the prorated amount determined pursuant to the calculations
set forth in Exhibit I from the day after the original Warehousing Maturity Date
to the extended Warehousing Maturity Date. Borrowers are not entitled to a
reduction in the amount of the Warehousing Comitment Fee if (a) the Warehousing
Commitment Amount is reduced or (b) the Warehousing Commitment is terminated at
the request of Borrowers or as a result of an Event of Default. Credit Agent’s
determination of the Warehousing Comitment Fee for any period is conclusive and
binding, absent manifest error.

 

3.6.   Agent’s Fee

 

Borrowers shall pay to Credit Agent, for its own account, such fees as shall be
separately agreed between Borrowers and Credit Agent.

 

Page 3-5



--------------------------------------------------------------------------------

3.7.   Loan Package Fees, Wire Fees, Warehousing Fees

 

At the time of each Advance against an Eligible Asset, Borrowers will incur a
loan package fee (“Loan Package Fee”) and a wire fee (“Wire Fee”). Loan Package
Fees and Wire Fees may, at Credit Agent’s discretion, be billed separately or
combined into a single warehousing fee (“Warehousing Fee”). Borrowers must pay
all Loan Package Fees, Wire Fees or Warehousing Fees in the amount separately
agreed between Borrowers and Credit Agent within 9 days after the date of Credit
Agent’s invoice or, if applicable, within 2 days after the date of Credit
Agent’s account analysis statement.

 

3.8.   Miscellaneous Fees and Charges

 

Borrowers must reimburse Credit Agent for all Miscellaneous Fees and Charges.
Borrowers must pay all Miscellaneous Fees and Charges within 9 days after the
date of Credit Agent’s invoice or, if applicable, within 2 days after the date
of Credit Agent’s account analysis statement.

 

3.9.   [Intentionally Omitted.]

 

3.10.   Method of Making Payments

 

3.10 (a) Credit Agent shall, on or before the 5th Business Day of each month,
deliver to Borrowers billings for interest due and payable on Advances, Agent’s
Fees, Miscellaneous Charges and other fees and charges calculated through the
end of the preceding month. On or before the 10th Business Day of each month,
Borrowers will pay to Credit Agent the full amount of interest, fees and changes
billed as described above.

 

3.10 (b) All payments made on account of the Obligations shall be made by
Borrowers to Credit Agent for distribution to Lenders, except for Balance
Deficiency Fees, which shall be made directly to the applicable Lender, and fees
and charges payable to Credit Agent for its own account. All payments made on
account of the principal of and interest on the Warehousing Advances or
Swingline Advances in which the Lenders have paid for their participations
pursuant to Section 1.3 shall be distributed to the Lenders on a pro-rata basis.
All payments made on account of the Obligations shall be made without setoff or
counterclaim, free and clear of and without deduction for any taxes, fees or
other charges of any nature whatsoever imposed by any taxing authority, and must
be received by Credit Agent by 4:00 p.m. on the day of payment, it being
expressly agreed and understood that if a payment is received after 4:00 p.m. by
Credit Agent such payment will be considered to have been made on the next
succeeding Business Day and interest thereon shall be payable by Borrowers at
the then applicable rate during such extension. No principal payments resulting
from the sale of Pledged Mortgages or Pledged Securities shall be deemed to have
been received by Credit Agent until Credit Agent has also received the Notice
required under Section 4.3(f). All payments shall be made in lawful money of the
United States of America in immediately available funds transferred via wire to
the Cash Collateral Account. If any payment required to be made by Borrowers
hereunder becomes due and payable on a day other than a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and interest
shall be payable on Advances so extended at the then applicable rate during such
extension.

 

3.10 (c)

All amounts received by Credit Agent on account of the Obligations (except
amounts received in respect of fees, Miscellaneous Charges or expenses payable
hereunder to Credit Agent for its own account or amounts payable to RFC for RFC
Direct Advances or

 

Page 3-6



--------------------------------------------------------------------------------

 

Swingline Advances) shall be disbursed to Lenders by wire transfer by 12:00 noon
on the Business Day after the date of receipt.

 

3.10 (d) Without limiting any other right that Credit Agent or any Lender may
have under applicable law or otherwise, while a Default or Event of Default
exists, Borrowers authorize Credit Agent to cause the Funding Bank to charge
Borrower’s Operating Account for any Obligations due and owing, without the
necessity of prior demand or Notice from Credit Agent.

 

3.11.   Illegality

 

In the event that any Lender shall have determined (which determination shall be
conclusive and binding absent manifest error) at any time that the introduction
of, or any change in, any applicable law, rule, regulation, order or decree or
in the interpretation or the administration thereof by any Person charged with
the interpretation or administration thereof, or compliance by such Lender with
any request or directive (whether or not having the force of law) of any such
Person, shall make it unlawful or impossible for such Lender to charge interest
at the Balance Funded Rate based on Borrowers’ Eligible Balances as contemplated
by this Agreement, then such Lender shall forthwith give Notice thereof to
Credit Agent and Borrowers describing such illegality in reasonable detail. Upon
the giving of such Notice, the obligation of such Lender to charge interest at
the Balance Funded Rate based on Borrowers’ Eligible Balances shall be
immediately suspended for the duration of such illegality and with respect to
Advances bearing interest at the Balance Funded Rate, each such Advance of such
Lender shall bear interest at the applicable Interest Rate described in Exhibit
H. If and when such illegality ceases to exist, such Lender shall notify Credit
Agent and Borrowers thereof and such suspension shall cease.

 

3.12.   Increased Costs; Capital Requirements

 

In the event any applicable law, order, regulation or directive issued by any
governmental or monetary authority, or any change therein or in the governmental
or judicial interpretation or application thereof, or compliance by any Lender
with any request or directive (whether or not having the force of law) by any
governmental or monetary authority:

 

3.12 (a) Does or shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Advances made hereunder, or change the basis of
taxation on payments to such Lender of principal, fees, interest or any other
amount payable hereunder (except for change in the rate of tax on the overall
gross or net income of such Lender by the jurisdiction in which such Lender
principal office is located); or

 

3.12 (b) Does or shall impose, modify or hold applicable any reserve, capital
requirement, special deposit, compulsory loan or similar requirement against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, such Lender which are not otherwise included in the determination of
the interest rate as calculated hereunder;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining any Advance or to reduce any amount receivable
in respect thereof or to reduce the rate of return on the capital of such Lender
or any Person controlling such Lender as it relates to credit facilities in the
nature of that evidenced by this Agreement, then, in any such case, Borrowers
shall promptly pay any additional amounts necessary to compensate such Lender
for such additional cost or reduced amounts receivable or reduced rate of return
as determined by such Lender with respect to this Agreement or Advances made
hereunder. If a Lender becomes entitled to claim any additional amounts pursuant
to this Section, it shall notify Borrowers through Credit Agent of the event by
reason of which it has become so entitled and Borrowers shall pay such amount
within 15 days thereafter. A certificate as to any additional amount payable

 

Page 3-7



--------------------------------------------------------------------------------

pursuant to the foregoing sentence containing the calculation thereof in
reasonable detail submitted by a Lender, through Credit Agent, to Borrowers
shall be conclusive in the absence of manifest error.

 

3.13.   Withholding Taxes

 

3.13 (a) (1) Any and all payments by Borrowers hereunder or under the Notes
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto imposed on it by any jurisdiction (excluding,
in the case of each Lender and Credit Agent, (y) franchise taxes imposed on or
measured by its income by the jurisdiction under the laws of which such Lender
or Credit Agent, as the case may be, is organized or any political subdivision
thereof, and, (z) if such Lender or Credit Agent is entitled at such time to a
total or partial exemption from withholding that is required to be evidenced by
a United States Internal Revenue Service Form, taxes imposed on it by reason of
any failure of such Lender or Credit Agent to deliver to Credit Agent or the
Borrowers, from time to time as required by Credit Agent or Borrowers, such
Form, completed in a manner reasonably satisfactory to Credit Agent or the
Borrowers) (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If
Borrowers shall be required by law to deduct any taxes from or in respect of any
sum payable hereunder or under any Note to any Lender or Credit Agent (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.13) such Lender or Credit Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrowers shall make such deductions, and (iii)
Borrowers shall pay the full amount deducted to the relevant taxing authority or
other authority in accordance with applicable law.

 

  (2) Borrowers will indemnify each Lender and Credit Agent for the full amount
of taxes (including, without limitation, any taxes imposed by any jurisdiction
on amounts payable under this Section 3.13 paid by such Lender or Credit Agent
(as the case may be), and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally asserted. This indemnification shall be made within 30
days from the date such Lender or Credit Agent (as the case may be) makes
written demand therefor.

 

  (3) Within 30 days after the date of any payment of taxes, Borrowers will
furnish to Credit Agent the original or a certified copy of a receipt evidencing
payment thereof.

 

  (4)

Prior to the Closing Date, in the case of each Lender which is an original
signatory hereto, and on the date of the assignment pursuant to which it becomes
a Lender, in the case of each other Lender, and from time to time thereafter if
requested by Borrowers or Credit Agent, each Lender organized under the laws of
a jurisdiction outside the United States that is entitled to an exemption from
United States withholding tax, or that is subject to such tax at a reduced rate
under an applicable tax treaty, shall provide Credit Agent and Borrowers with an
Internal Revenue Service Form W-8BEN or W-8ECI or other applicable form,
certificate or document prescribed by the Internal Revenue Service of the United
States certifying as to such Lender’s entitlement to such exemption or reduced
rate with respect to all payments to be made to such

 

Page 3-8



--------------------------------------------------------------------------------

 

Lender hereunder and under the Notes. Unless Borrowers and Credit Agent have
received forms or other documents satisfactory to them indicating that payments
hereunder or under any Note are not subject to United States withholding tax or
are subject to such tax at a rate reduced by an applicable tax treaty, Borrowers
or Credit Agent shall withhold taxes from such payments at the applicable
statutory rate in the case of payments to or for any Lender organized under the
laws of a jurisdiction outside the United States.

 

  (5) Any Lender claiming any additional amounts payable pursuant to this
Section 3.13 shall use its best efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its applicable
lending office to a jurisdiction in which such Lender already has a lending
office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts which may thereafter accrue and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender.

 

  (6) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 3.13 shall survive the payment in full of principal and interest
hereunder and under the Notes.

 

3.13 (b) If Borrowers become obligated to pay additional amounts described in
Section 3.13(a) as a result of any condition described in such Section and
payment of such amount is demanded by any Lender, then unless a Default or an
Event of Default shall have occurred and be continuing or such Lender has
theretofore taken steps that will promptly remove or cure the conditions
creating the cause for such obligation to pay such additional amounts, or has
revoked such election, as the case may be, Borrowers may, on 10 Business Days’
prior written Notice to Credit Agent, who shall promptly send a copy of such
notice to each Lender, cause such Lender to (and such Lender shall, upon payment
in full of all amounts outstanding in respect of such Lender’s Advances,
including accrued interest thereon, and all other amounts due and payable to
such Lender hereunder) assign pursuant to Section 12.7 all of its rights and
obligations under this Agreement to a Lender or other Person selected by
Borrowers and reasonably acceptable to Credit Agent.

 

End of Article 3

 

Page 3-9



--------------------------------------------------------------------------------

4.   COLLATERAL

 

4.1.   Grant of Security Interest

 

As security for the payment of the Notes and for the performance of all of
Borrowers’ Obligations, Borrowers grant a security interest to Credit Agent, for
the benefit of the Lenders, in all of Borrowers’ right, title and interest in
and to the following described property, whether now owned or acquired after the
date of this Agreement (“Collateral”):

 

4.1 (a) All amounts advanced by Credit Agent to or for the account of Borrowers
under this Agreement to fund a Mortgage Loan until that Mortgage Loan is closed
and those funds disbursed.

 

4.1 (b) All Mortgage Loans, including all Mortgage Notes, Mortgages and Security
Agreements evidencing or securing those Mortgage Loans, that are delivered or
caused to be delivered to Credit Agent or any Lender (including delivery to a
third party on behalf of Credit Agent), or that otherwise come into the
possession, custody or control of Credit Agent or any Lender (including the
possession, custody or control of a third party on behalf of Credit Agent) for
the purpose of pledge or in respect of which Credit Agent has made an Advance
under this Agreement (collectively, “Pledged Loans”).

 

4.1 (c) All Agreements for Deed in respect of which Advances have been made
under this Agreement (collectively, “Pledged Agreements for Deed”)

 

4.1 (d) All Mortgage-backed Securities that are created in whole or in part on
the basis of Pledged Loans or that are delivered or caused to be delivered to
Credit Agent or any Lender (including delivery to a third party on behalf of
Credit Agent), or that otherwise come into the possession, custody or control of
Credit Agent or any Lender (including the possession, custody or control of a
third party on behalf of Credit Agent) or that are registered by book-entry in
the name of Credit Agent or any Lender (including registration in the name of a
third party on behalf of Credit Agent), in each case for the purpose of pledge,
or in respect of which an Advance has been made by Credit Agent under this
Agreement (collectively, “Pledged Securities”).

 

4.1 (e) All private mortgage insurance and all commitments issued by the VA or
FHA to insure or guarantee any Mortgage Loans included in the Pledged Loans; all
Purchase Commitments held by Borrowers covering Pledged Loans or Pledged
Securities, and all proceeds from the sale of Pledged Loans or Pledged
Securities to Investors pursuant to those Purchase Commitments; and all personal
property, contract rights, servicing rights or contracts and servicing fees and
income or other proceeds, amounts and payments payable to Borrowers as
compensation or reimbursement, accounts, payments, intangibles and general
intangibles of every kind relating to Pledged Loans, Pledged Securities,
Purchase Commitments, VA commitments or guaranties, FHA commitments, private
mortgage insurance and commitments, and all other documents or instruments
relating to Pledged Loans and Pledged Securities, including any interest of
Borrowers in any fire, casualty or hazard insurance policies and any awards made
by any public body or decreed by any court of competent jurisdiction for a
taking or for degradation of value in any eminent domain proceeding as the same
relate to Pledged Loans.

 

4.1 (f)

All accounts and general intangibles owned by Borrowers (“Receivables”) for the
payment of money against (1) VA under a VA Guaranty of, FHA or a private
mortgage insurer under an FHA or private insurer’s mortgage insurance policy
insuring payment of, or any other Person under any other agreement (including a
Servicing Contract) relating to, all or part of

 

Page 4-1



--------------------------------------------------------------------------------

 

a defaulted Mortgage Loan (A) repurchased by Borrowers from an investor or out
of a pool of Mortgage Loans serviced by Borrowers or (B) being serviced by
Borrowers, (2) obligors and their accounts, Fannie Mae, Freddie Mac, Ginnie Mae
or any other investor under a Servicing Contract covering, or out of the
proceeds of any sale of or foreclosure sale in respect of, any Mortgage Loan (A)
repurchased by Borrowers out of a pool of Mortgage Loans serviced by Borrowers
or (B) being serviced by Borrowers, in either case, for the reimbursement of
real estate taxes or assessments, or casualty or liability insurance premiums,
paid by Borrowers in connection with Mortgage Loans and (3) obligors and their
accounts, or Fannie Mae, Freddie Mac, Ginnie Mae or any other investor under or
in respect of any Mortgage Loans serviced by Borrowers for repayment of advances
made by Borrowers to cover shortages in principal and interest payments.

 

4.1 (g) All escrow accounts, documents, instruments, files, surveys,
certificates, correspondence, appraisals, computer programs, tapes, discs,
cards, accounting records (including all information, records, tapes, data,
programs, discs and cards necessary or helpful in the administration or
servicing of the Collateral) and other information and data of Borrowers
relating to the Collateral.

 

4.1 (h) All cash delivered to or otherwise in the possession of Credit Agent or
any Lender, the Funding Bank or Credit Agent’s agent, bailee or custodian or
designated on the books and records of Borrowers as assigned and pledged to
Credit Agent, including all cash deposited in the Cash Collateral Account, the
Wire Disbursement Account and the UAMC Asset Account.

 

4.1 (i) All Hedging Arrangements related to the Collateral (“Pledged Hedging
Arrangements”) and Borrowers’ accounts in which those Hedging Arrangements are
held (“Pledged Hedging Accounts”), including all rights to payment arising under
the Pledged Hedging Arrangements and the Pledged Hedging Accounts, except that
Credit Agent’s security interest in the Pledged Hedging Arrangements and Pledged
Hedging Accounts applies only to benefits, including rights to payment, related
to the Collateral.

 

4.1 (j) All shares of the capital stock of UAMC Asset now owned or hereafter
acquired by any Borrower (collectively, the “Pledged Shares”); all certificates
representing the Pledged Shares; and all dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Shares.

 

4.1 (k) All accounts, contract rights and general intangibles related to the
Collateral.

 

4.1 (l) All cash and non-cash proceeds of the Collateral, including all
dividends, distributions and other rights in connection with, and all additions
to, modifications of and replacements for, the Collateral, and all products and
proceeds of the Collateral, together with whatever is receivable or received
when the Collateral or proceeds of Collateral are sold, collected, exchanged or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including all rights to payment with respect to any cause of action affecting or
relating to the Collateral or proceeds of Collateral.

 

4.2.   Maintenance of Collateral Records

 

As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed under this Agreement or under any other Loan Document, each
Borrower must preserve and maintain, at its respective chief executive office
and principal place of business or in a regional office approved by Credit
Agent, or in the office of a computer service bureau engaged by Borrowers and
approved by Credit Agent and, upon request, make available to Credit Agent or
Lenders, the originals, or copies in any case where the originals have been
delivered to Credit

 

Page 4-2



--------------------------------------------------------------------------------

Agent, Lenders or to an Investor, of its Mortgage Notes, Mortgages and Security
Agreements included in Pledged Loans, its Agreements for Deeds, Mortgage-backed
Securities delivered to Credit Agent as Pledged Securities, Purchase
Commitments, and all related Mortgage Loan documents and instruments, and all
files, surveys, certificates, correspondence, appraisals, computer programs,
tapes, discs, cards, accounting records and other information and data relating
to the Collateral.

 

4.3.   Release of Security Interest in Pledged Assets

 

4.3 (a) Except as provided in Section 4.3(b), Credit Agent will release its
security interest in Pledged Loans and Agreements for Deed only against payment
to Credit Agent of the Release Amount in connection with those Pledged Loans and
Agreements for Deed. If Pledged Loans are transferred to a pool custodian or an
Investor for inclusion in a Mortgage Pool and Credit Agent’s security interest
in the Pledged Loans included in the Mortgage Pool is not released before the
issuance of the related Mortgage-backed Security, then that Mortgage-backed
Security, when issued, is a Pledged Security, Credit Agent’s security interest
continues in the Pledged Loans backing that Pledged Security and Credit Agent is
entitled to possession of the Pledged Security in the manner provided in this
Agreement.

 

4.3 (b) If Pledged Loans are transferred to an Approved Custodian and included
in an Eligible Mortgage Pool, Credit Agent’s security interest in the Pledged
Loans included in the Eligible Mortgage Pool will be released upon the delivery
of the Agency Security to Credit Agent (including delivery to or registration in
the name of a third party on behalf of Credit Agent) and that Agency Security is
a Pledged Security. Credit Agent’s security interest in that Pledged Security
will be released only against payment to Credit Agent of the Release Amount in
connection with the Mortgage Loans backing that Pledged Security.

 

4.3 (c) Credit Agent has the exclusive right to possession of all Pledged
Securities or, if Pledged Securities are issued in book-entry form or issued in
certificated form and delivered to a clearing corporation (as that term is
defined in the Uniform Commercial Code of Minnesota) or its nominee, Credit
Agent has the right to have the Pledged Securities registered in the name of a
securities intermediary (as that term is defined in the Uniform Commercial Code
of Minnesota) in an account containing only customer securities and credited to
an account of Credit Agent with respect to which Credit Agent is the entitlement
holder. Credit Agent has no duty or obligation to deliver Pledged Securities to
an Investor or to credit Pledged Securities to the account of an Investor or an
Investor’s designee except against payment for those Pledged Securities.
Borrowers acknowledge that Credit Agent may enter into one or more standing
arrangements with securities intermediaries with respect to Pledged Securities
issued in book entry form or issued in certificated form and delivered to a
clearing corporation or its designee, under which the Pledged Securities are
registered in the name of the securities intermediary, and Borrowers agree, upon
request of Credit Agent, to execute and deliver to those securities
intermediaries Borrowers’ written concurrence in any such standing arrangements.

 

4.3 (d)

If no Default or Event of Default occurs, Borrowers may redeem a Pledged Loan, a
Pledged Security or an Agreement for Deed from Credit Agent’s security interest
by notifying Credit Agent of its intention to redeem the Pledged Loan, Pledged
Security or Agreement for Deed from pledge and either (1) paying, or causing an
Investor to pay, to Credit Agent, for application as a prepayment on the
principal balance of the Warehousing Notes, the Release Amount in connection
with the Pledged Loan or the Pledged Loans backing that Pledged Security or the
Agreement for Deed, or (2) delivering substitute Collateral that, in addition to
being acceptable to Credit Agent in

 

Page 4-3



--------------------------------------------------------------------------------

 

its sole discretion, will, when included with the remaining Collateral, result
in a Warehousing Collateral Value of all Collateral held by Credit Agent that is
at least equal to the aggregate outstanding Advances.

 

4.3 (e) After a Default or Event of Default occurs, Credit Agent may, with no
liability to Borrowers or any Person, continue to release its security interest
in any Pledged Loan, Pledged Security or Pledged Agreement for Deed against
payment of the Release Amount for that Pledged Loan, or for the Pledged Loans
backing that Pledged Security or for that Pledged Agreement for Deed.

 

4.3 (f) The amount to be paid by Borrowers to obtain the release of Credit
Agent’s security interest in a Pledged Loan or Pledged Agreement for Deed
(“Release Amount”) will be (1) in connection with the sale of a Pledged Loan or
Pledged Agreement for Deed by Borrowers, the payment required in any bailee
letter pursuant to which Credit Agent ships that Pledged Loan or Pledged
Agreement for Deed to an Investor, Approved Custodian, pool custodian or other
party, (2) in connection with the sale of a Pledged Loan or Pledged Agreement
for Deed by Credit Agent while an Event of Default exists, the amount paid to
Credit Agent in a commercially reasonable disposition of that Pledged Loan or
Pledged Agreement for Deed and (3) otherwise, until an Event of Default occurs,
the principal amount of the Warehousing Advance outstanding against the Pledged
Loan or Pledged Agreement for Deed.

 

4.4.   Collection and Servicing Rights

 

4.4 (a) If no Event of Default exists, Borrowers may service and receive and
collect directly all sums payable to Borrowers in respect of the Collateral
other than proceeds of any Purchase Commitment or proceeds of the sale of any
Collateral. All proceeds of any Purchase Commitment or any other sale of
Collateral must be paid directly to the Cash Collateral Account for application
as provided in this Agreement.

 

4.4 (b) After an Event of Default, Credit Agent or its designee is entitled to
service and receive and collect all sums payable to Borrowers in respect of the
Collateral, and in such case (1) Credit Agent or its designee in its discretion
may, in its own name, in the name of Borrowers or otherwise, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of or in exchange for any of the Collateral, but Credit Agent has no
obligation to do so, (2) Borrowers must, if Credit Agent requests them to do so,
hold in trust for the benefit of Credit Agent and immediately pay to Credit
Agent at its office designated by Notice, all amounts received by Borrowers upon
or in respect of any of the Collateral, advising Credit Agent as to the source
of those funds and (3) all amounts so received and collected by Credit Agent
will be held by it as part of the Collateral.

 

4.5.   Return of Collateral at End of Commitments

 

If (a) the Commitments have expired or been terminated, and (b) no Advances,
interest or other Obligations are outstanding and unpaid, Credit Agent will
release its security interest and will deliver all Collateral in its possession
to Borrowers at Borrowers’ expense. Borrowers’ acknowledgement or receipt for
any Collateral released or delivered to Borrowers under any provision of this
Agreement is a complete and full acquittance for the Collateral so returned, and
Credit Agent is discharged from any liability or responsibility for that
Collateral.

 

Page 4-4



--------------------------------------------------------------------------------

4.6.   Delivery of Collateral Documents

 

4.6 (a) Credit Agent may deliver documents relating to the Collateral to
Borrowers for correction or completion under a Trust Receipt.

 

4.6 (b) If no Default or Event of Default exists, upon delivery by Borrowers to
Credit Agent of shipping instructions pursuant to the applicable Exhibit B,
Credit Agent will deliver the Mortgage Notes evidencing Pledged Loans or Pledged
Securities, together with all related loan documents and pool documents
previously received by Credit Agent under the requirements of the applicable
Exhibit B, to the designated Investor or Approved Custodian or to another party
designated by Borrowers and acceptable to Credit Agent in its sole discretion.

 

4.6 (c) If a Default or Event of Default exists, Credit Agent may, without
liability to Borrowers or any other Person, continue to deliver Pledged Loans or
Pledged Securities, together with all related loan documents and pool documents
in Credit Agent’s possession, to the applicable Investor, or Approved Custodian
or to another party acceptable to Credit Agent in its sole discretion.

 

4.6 (d) Upon receipt of Notice from Borrowers under Section 3.3(g), and payment
of the Release Amount with respect to a Pledged Asset identified by Borrowers,
Credit Agent will, at Borrowers’ request, release to Borrowers any Collateral
Documents relating to the redeemed Pledged Asset or the Pledged Loans backing a
Pledged Security that Credit Agent has in its possession and that have not been
delivered to an Investor or Approved Custodian; provided, that Credit Agent
shall, if requested by an Investor or Approved Custodian or consistent with past
practices, provide the Collateral Documents for any Pledged Asset purchased to
such Investor, and the Collateral Documents for any Pledged Loan backing
Mortgage-backed Securities to the Approved Custodian.

 

4.7.   Borrowers Remains Liable

 

Anything herein to the contrary notwithstanding, Borrowers shall remain liable
under each item of the Collateral to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms thereof and any other agreement giving rise thereto, and in
accordance with and pursuant to the terms and provisions thereof. Whether or not
Credit Agent has exercised any rights in any of the Collateral, neither Credit
Agent, nor any Lender shall have any obligation or liability under any of the
Collateral (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by Credit Agent of any payment relating thereto,
nor shall Credit Agent nor any Lender be obligated in any manner to perform any
of the obligations of Borrowers under or pursuant to any of the Collateral (or
any agreement giving rise thereto) to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any of the Collateral (or any
agreement giving rise thereto), to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.

 

4.8.   Further Assurance

 

Borrowers authorize Credit Agent to file any financing statements, and Borrowers
agree to take whatever other actions are requested by Credit Agent to perfect
and continue Credit Agent’s security interest in the Collateral. Borrowers will
execute and cooperate with Credit Agent in obtaining from third parties control
agreements in form satisfactory to Credit Agent with respect to collateral
consisting of investment property, deposit accounts, letter-of-credit rights,
and electronic chattel paper.

 

End of Article 4

 

Page 4-5



--------------------------------------------------------------------------------

5.   CONDITIONS PRECEDENT

 

5.1.   Initial Advance

 

Lenders’ obligation to make Warehousing Advances and RFC’s obligation to make
RFC Direct Advances, is subject to the satisfaction, in the sole discretion of
Credit Agent, of the following conditions precedent:

 

5.1 (a) Credit Agent must receive the following, all of which must be
satisfactory in form and content to Credit Agent, in its sole discretion:

 

  (1) The Notes and this Agreement duly executed by Borrowers.

 

  (2) The Lennar Undertaking, on the form prescribed by Credit Agent, duly
executed by Lennar.

 

  (3) UAMCLLC’s articles of organization, together with all amendments, as
certified by the Secretary of State of Florida, UAMCLLC’s operating agreement,
together with all amendments, certified by the manager of UAMCLLC, or a
certificate of UAMCLLC stating that there has been no change in either UAMCLLC’s
articles of organization or operating agreement since those delivered in
connection with the Existing Agreement, and certificates of good standing dated
within 60 days of the date of this Agreement.

 

  (4) A resolution, consent or approval of all of the members of UAMCLLC
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents, each Advance Request and all other agreements, instruments
or documents to be delivered by UAMCLLC under this Agreement.

 

  (5) A certificate as to the incumbency and authenticity of the signatures of
the managers of UAMCLLC executing this Agreement and the other Loan Documents.

 

  (6) Assumed Name Certificates dated within 30 days of the date of this
Agreement for any assumed name used by UAMCLLC in the conduct of its business.

 

  (7) EHMI’s articles of incorporation, together with all amendments, as
certified by the Secretary of State of Washington; EHMI’s bylaws, together with
all amendments, certified by the corporate secretary or assistant secretary of
EHMI; or a certificate of EHMI stating that there has been no change in either
EHMI’s articles of incorporation or bylaws since those delivered in connection
with the Existing Agreement, and certificates of good standing dated within 60
days of the date of this Agreement.

 

  (8) A resolution of the board of directors of EHMI authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents, each
Advance Request and all other agreements, instruments or documents to be
delivered by EHMI under this Agreement.

 

  (9) A certificate as to the incumbency and authenticity of the signatures of
the officers of EHMI executing this Agreement and the other Loan Documents.

 

Page 5-1



--------------------------------------------------------------------------------

  (10) Assumed Name Certificates dated within 30 days of the date of this
Agreement for any assumed name used by EHMI in the conduct of its business.

 

  (11) AFSI’s articles of incorporation, together with all amendments, as
certified by the Secretary of State of California; AFSI’s bylaws, together with
all amendments, certified by the corporate secretary or assistant secretary of
AFSI; or a certificate of AFSI stating that there has been no change in either
AFSI’s articles of incorporation or bylaws since those delivered in connection
with the Existing Agreement, and certificates of good standing dated within 30
days of the date of this Agreement.

 

  (12) A resolution of the board of directors of AFSI authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents, each
Advance Request and all other agreements, instruments or documents to be
delivered by AFSI under this Agreement.

 

  (13) A certificate as to the incumbency and authenticity of the signatures of
the officers of AFSI executing this Agreement and the other Loan Documents.

 

  (14) Assumed Name Certificates dated within 30 days of the date of this
Agreement for any assumed name used by AFSI in the conduct of its business.

 

  (15) UAMCC’s articles of incorporation, together with all amendments, as
certified by the Secretary of State of California; UAMCC’s bylaws, together with
all amendments, certified by the corporate secretary or assistant secretary of
UAMCC; or a certificate of UAMCC stating that there has been no change in either
UAMCC’s articles of incorporation or bylaws since those delivered in connection
with the Existing Agreement, and certificates of good standing dated within 30
days of the date of this Agreement.

 

  (16) A resolution of the board of directors of UAMCC authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents, each Advance Request and all other agreements, instruments or
documents to be delivered by UAMCC under this Agreement.

 

  (17) A certificate as to the incumbency and authenticity of the signatures of
the officers of UAMCC executing this Agreement and the other Loan Documents.

 

  (18) Assumed Name Certificates dated within 30 days of the date of this
Agreement for any assumed name used by UAMCC in the conduct of its business.

 

  (19) UAMC Asset’s articles of incorporation, together with all amendments, as
certified by the Secretary of State of Nevada; UAMC Asset’s bylaws, together
with all amendments, certified by the corporate secretary or assistant secretary
of UAMC Asset; or a certificate of UAMC Asset stating that there has been no
change in either UAMC Asset articles of incorporation or bylaws since those
delivered in connection with the Existing Agreement, and certificates of good
standing dated within 30 days of the date of this Agreement.

 

  (20) A resolution of the board of directors of UAMC Asset authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents, each Advance Request and all other agreements, instruments or
documents to be delivered by UAMC Asset under this Agreement.

 

Page 5-2



--------------------------------------------------------------------------------

  (21) A certificate as to the incumbency and authenticity of the signatures of
the officers of UAMC Asset executing this Agreement and the other Loan
Documents.

 

  (22) Assumed Name Certificates dated within 30 days of the date of this
Agreement for any assumed name used by UAMC Asset in the conduct of its
business.

 

  (23) Lennar’s articles or certificate of incorporation, together with all
amendments, as certified by the Secretary of State of Florida, bylaws certified
by the corporate secretary of Lennar, or a certificate of Lennar stating that
there has been no change in either Lennar’s articles or certificate of
incorporation or bylaws since those delivered in connection with the Existing
Agreement, and certificates of good standing dated within 30 days of the date of
this Agreement.

 

  (24) A resolution of the board of directors of Lennar, certified as of the
date of the Agreement by its corporate secretary, authorizing the execution,
delivery and performance of Lennar Undertaking, and all other agreements,
instruments or documents to be delivered by Lennar under this Agreement.

 

  (25) A certificate as to the incumbency and authenticity of the signatures of
the officers of Lennar executing Lennar Undertaking and all other agreements,
instruments or documents to be delivered under this Agreement (Lender being
entitled to rely on that certificate until a new incumbency certificate has been
furnished to Lender).

 

  (26) A favorable written opinion of counsel to Borrowers and Lennar (or of
separate counsel at the option of Borrowers and Lennar), addressed to Lenders
and dated as of the date of this Agreement, covering such matters as Lenders may
reasonably request.

 

  (27) Uniform Commercial Code, tax lien and judgment searches of the
appropriate public records for each Borrower that do not disclose the existence
of any prior Lien on the Collateral other than in favor of Credit Agent or as
permitted under this Agreement.

 

  (28) Copies of the certificates, documents or other written instruments that
evidence Borrowers’ eligibility described in Section 9.1, all in form and
substance satisfactory to Credit Agent.

 

  (29) Copies of each Borrowers’ errors and omissions insurance policy or
mortgage impairment insurance policy, and blanket bond coverage policy, or
certificates in lieu of policies, showing compliance by each Borrower as of the
date of this Agreement with the provisions of Section 7.9.

 

  (30) An agreement among each Borrower that is selling Loans to Fannie Mae,
Credit Agent and Fannie Mae in which Fannie Mae agrees to send all cash proceeds
of Mortgage Loans sold by such Borrower to Fannie Mae to the Cash Collateral
Account, each in form and substance satisfactory to Credit Agreement.

 

  (31) Receipt by Credit Agent and Lenders of any fees due on the date of this
Agreement.

 

  (32)

An executed Electronic Tracking Agreement among Borrowers, Credit Agent and
Mortgage Electronic Registration Systems, Inc. (“MERS”), and MERCORP, Inc.,
pursuant to which Credit Agent will have the authority to, among other things,
withdraw Mortgages from the MERS system, if either the Mortgage Loan has

 

Page 5-3



--------------------------------------------------------------------------------

 

been registered on the MERS system naming Borrowers as servicer or subservicer,
or the Mortgage Loan has not yet been registered on the MERS system.

 

5.1 (b) If, as of the date of this Agreement, any Borrower has any indebtedness
for borrowed money to any of its managers, members or Affiliates or any
director, officer or shareholder of any manager, member or Affiliate of any
manager or member, which indebtedness, when added to all other such indebtedness
of each Borrower, results in an aggregate amount of such indebtedness in excess
of $35,000,000, the Person to whom that Borrower is indebted must have executed
a Subordination of Debt Agreement, on the form prescribed by Credit Agent; and
Credit Agent must have received an executed copy of that Subordination of Debt
Agreement, certified by the secretary of the respective Borrower to be true and
complete and in full force and effect as of the date of the Advance.

 

5.1 (c) No Borrower must have incurred any material liabilities, direct or
contingent, other than in the ordinary course of its business, since the Audited
Statement Date.

 

5.2.   Each Advance

 

Lenders’ obligation to make the each Warehousing Advance and RFC’s obligation to
make each RFC Direct Advance is subject to the satisfaction, in the sole
discretion of Credit Agent, as of the date of each Advance, of the following
additional conditions precedent:

 

5.2 (a) Borrowers must have delivered to Credit Agent the applicable Warehousing
Advance Request and Collateral Documents required by, and must have satisfied
the procedures set forth in, Article 2 and the Exhibits described in that
Article. All items delivered to Credit Agent must be satisfactory to Credit
Agent in form and content, and Credit Agent may reject any item that does not
satisfy the requirements of this Agreement or of the related Purchase
Commitment.

 

5.2 (b) Credit Agent must have received evidence satisfactory to it confirming
the making or continuation of any book entry or the due filing and recording in
all appropriate offices of all financing statements and other instruments
necessary to perfect the security interest of Credit Agent in the Collateral
under the Uniform Commercial Code or other applicable law.

 

5.2 (c) The representations and warranties of Borrowers contained in Article 6
and Article 9 and the representations and warranties of Lennar under the Lennar
Undertaking must be accurate and complete in all material respects as if made on
and as of the date of each Advance.

 

5.2 (d) Borrowers must have performed all agreements to be performed by each of
them under this Agreement, and after giving effect to the requested Advance, no
Default or Event of Default will exist under this Agreement.

 

5.2 (e) Lennar must have performed all agreements to be performed by it under
the Lennar Undertaking.

 

Delivery of a Warehousing Advance Request by a Borrower will be deemed a
representation by Borrowers that all conditions set forth in this Section have
been satisfied as of the date of the Advance.

 

Page 5-4



--------------------------------------------------------------------------------

5.3.   Force Majeure

 

Notwithstanding Borrowers’ satisfaction of the conditions set forth in this
Agreement, Credit Agent and Lenders have no obligation to make a Warehousing
Advance and RFC has no obligation to make an RFC Direct Advance, if Lenders or
Credit Agent are prevented from obtaining the funds necessary to make an
Advance, or are otherwise prevented from making an Advance as a result of any
fire or other casualty, failure of power, strike, lockout or other labor
trouble, banking moratorium, embargo, sabotage, confiscation, condemnation,
riot, civil disturbance, insurrection, act of terrorism, war or other activity
of armed forces, act of God or other similar reason beyond the control of
Lenders or Credit Agent. Lenders and Credit Agent will make the requested
Warehousing Advance and RFC will make the requested RFC Direct Advance as soon
as reasonably possible following the occurrence of such an event.

 

End of Article 5

 

Page 5-5



--------------------------------------------------------------------------------

6.   GENERAL REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to Credit Agent and Lenders, as of the
date of this Agreement and as of the date of each Warehousing Advance Request
and the making of each Advance, that:

 

6.1.   Place of Business

 

As of the Closing Date, and thereafter until Borrowers provide Credit Agent with
Notice of any change:

 

6.1 (a) UAMCLLC’s chief executive office and principal place of business is 311
Park Place Boulevard, 5th Floor, Clearwater, FL 33758.

 

6.1 (b) EHMI’s chief executive office and principal place of business is 11000
NE 33rd Place, Suite 300, Bellevue, Washington 98004.

 

6.1 (c) AFSI’s chief executive office and principal place of business is 24896
Chrisanta Drive, Mission Viejo, CA 92691.

 

6.1 (d) UAMCC’s chief executive office and principal place of business is 24896
Chrisanta Drive, Mission Viejo, CA 92691.

 

6.1 (e) UAMC Asset’s chief executive office and principal place of business is
700 NW 107th Avenue, 3rd Floor, Miami, Florida 33173.

 

From and after the time Borrower provides Lenders with Notice of any change of
address, the new address shall remain the chief executive office and principal
place of business of the applicable Borrower(s) until Notice of a subsequent
change of address is given.

 

6.2.   Organization; Good Standing; Subsidiaries

 

UAMCLLC is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Florida, and has the full legal
power and authority to own its property and to carry on its business as
currently conducted. EHMI is a corporation duly organized, validly existing and
in good standing under the laws of the State of Washington, and has the full
legal power and authority to own its property and to carry on its business as
currently conducted. AFSI is a corporation duly organized, validly existing and
in good standing under the laws of the State of California, and has the full
legal power and authority to own its property and to carry on its business as
currently conducted. UAMCC is a corporation duly organized, validly existing and
in good standing under the laws of the State of California, and has the full
legal power and authority to own its property and to carry on its business as
currently conducted. UAMC Asset is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, and has the
full legal power and authority to own its property and to carry on its business
as currently conducted. Each Subsidiary of each Borrower is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
formation, and has the full legal power and authority to own its property and
conduct its business as currently conducted. Each Borrower and each Subsidiary
of each Borrower is duly qualified as a foreign corporation to do business and
is in good standing in each jurisdiction in which the transaction of its
business makes qualification necessary, except in jurisdictions, if any, where a
failure to be in good standing has no material adverse effect on Borrowers’ or
the Subsidiaries’ business, operations, assets or financial condition as a
whole. For the purposes of this Agreement, good standing includes qualification
for any and all licenses and payment of any and all taxes required in the

 

Page 6-1



--------------------------------------------------------------------------------

jurisdiction of its incorporation and in each jurisdiction in which Borrower
transacts business. As of the date of this Agreement, no Borrower has any
Subsidiaries except as set forth on Exhibit D, which sets forth with respect to
each Subsidiary, its name, address, place of incorporation, each state in which
it is qualified as a foreign corporation, and the percentage ownership of its
capital stock by the respective Borrower.

 

6.3.   Authorization and Enforceability

 

Each Borrower has the power and authority to execute, deliver and perform this
Agreement, the Notes and other Loan Documents to which Borrowers are party and
to make the borrowings under this Agreement. The execution, delivery and
performance by Borrowers of this Agreement, the Notes and the other Loan
Documents to which Borrowers are party and the making of the borrowings under
this Agreement and the Notes, have been duly and validly authorized by all
necessary company action on the part of each Borrower (none of which actions has
been modified or rescinded, and all of which actions are in full force and
effect) and do not and will not (a) conflict with or violate any provision of
law, of any judgments binding upon any Borrower, or of the organizational
documents of each Borrower, or (b) conflict with or result in a breach of,
constitute a default or require any consent under, or result in or require the
acceleration of any indebtedness of any Borrower under any agreement, instrument
or indenture to which any Borrower is a party or by which any Borrower or its
property may be bound or affected, or result in the creation of any Lien upon
any property or assets of any Borrower (other than the Lien on the Collateral
granted under this Agreement). This Agreement, the Notes and the other Loan
Documents constitute the legal, valid and binding obligations of Borrowers,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or other such laws affecting the enforcement of
creditors’ rights.

 

6.4.   Authorization and Enforceability of Lennar Undertaking

 

Lennar has the power and authority to execute, deliver and perform the Lennar
Undertaking. The Lennar Undertaking constitutes the legal, valid, and binding
obligation of Lennar, enforceable in accordance with its terms, except as
limited by bankruptcy, insolvency or other such laws affecting the enforcement
of creditors’ rights.

 

6.5.   Approvals

 

The execution and delivery of this Agreement, the Notes and the other Loan
Documents and the performance of each Borrower’s obligations under this
Agreement, the Notes and the other Loan Documents and the validity and
enforceability of this Agreement, the Notes and the other Loan Documents do not
require any license, consent, approval or other action of any state or federal
agency or governmental or regulatory authority other than those that have been
obtained and remain in full force and effect.

 

6.6.   Financial Condition

 

The balance sheet of UAMCLLC (and its Subsidiaries, on a consolidated basis) as
of each Statement Date, and the related statements of income, cash flows and
changes in stockholders’ equity for the fiscal period ended on each Statement
Date, previously furnished to Credit Agent, fairly present the financial
condition of UAMCLLC (and its Subsidiaries) as at that Statement Date and the
results of its operations for the fiscal period ended on that Statement Date.
Each Borrower had, on each Statement Date, no known material liabilities, direct
or indirect, fixed or contingent, matured or unmatured, or liabilities for
taxes, long-term leases or unusual forward or long-term commitments not
disclosed by, or reserved against in, said balance sheet and related statements,
and at the present time there are no material unrealized or anticipated losses
from any loans, advances or other commitments of any Borrower except as
previously disclosed to

 

Page 6-2



--------------------------------------------------------------------------------

Credit Agent in writing. Those financial statements were prepared in accordance
with GAAP applied on a consistent basis throughout the periods involved. Since
the Audited Statement Date, there has been no material adverse change in the
business, operations, assets or financial condition of any Borrower, nor is any
Borrower aware of any state of facts that (with or without notice or lapse of
time or both) would or could result in any such material adverse change.

 

6.7.   Litigation

 

There are no actions, claims, suits or proceedings pending or, to any Borrower’s
knowledge, threatened or reasonably anticipated against or affecting Borrowers
or any Subsidiary of Borrowers in any court or before any arbitrator or before
any government commission, board, bureau or other administrative agency that, if
adversely determined, may reasonably be expected to result in a material adverse
change in any Borrower’s business, operations, assets or financial condition as
a whole, or that would affect the validity or enforceability of this Agreement,
the Notes or any other Loan Document.

 

6.8.   Compliance with Laws

 

No Borrower nor any Subsidiary of any Borrower is in violation of any provision
of any law, or of any judgment, award, rule, regulation, order, decree, writ or
injunction of any court or public regulatory body or authority that could result
in a material adverse change in any Borrower’s business, operations, assets or
financial condition as a whole or that would affect the validity or
enforceability of this Agreement, the Notes or any other Loan Document.

 

6.9.   Regulation U

 

No Borrower is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock, and no part of the proceeds of any Advance made under this
Agreement will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock.

 

6.10.   Investment Company Act

 

No Borrower is an “investment company” or controlled by an “investment company”
within the meaning of the Investment Company Act.

 

6.11.   Payment of Taxes

 

Each Borrower and each of their respective Subsidiaries has filed or caused to
be filed all federal, state and local income, excise, property and other tax
returns that are required to be filed with respect to the operations of
Borrowers and their Subsidiaries, all such returns are true and correct and
Borrowers and each of their Subsidiaries has paid or caused to be paid all taxes
shown on those returns or on any assessment, to the extent that those taxes have
become due, including all FICA payments and withholding taxes, if appropriate.
The amounts reserved as a liability for income and other taxes payable in the
financial statements described in Section 6.6 are sufficient for payment of all
unpaid federal, state and local income, excise, property and other taxes,
whether or not disputed, of Borrowers and their Subsidiaries accrued for or
applicable to the period and on the dates of those financial statements and all
years and periods prior to those financial statements and for which Borrowers
and their Subsidiaries may be liable in their own right or as transferee of the
assets of, or as successor to, any other Person. No tax Liens have been filed
and no material claims are being asserted against any Borrower, any Subsidiary
of any Borrower or any property of any Borrower or any Subsidiary of any
Borrower with respect to any taxes, fees or charges.

 

Page 6-3



--------------------------------------------------------------------------------

6.12.   Agreements

 

No Borrower nor any Subsidiary of any Borrower is a party to any agreement,
instrument or indenture or subject to any restriction materially and adversely
affecting its business, operations, assets or financial condition, except as
disclosed in the financial statements described in Section 6.6. No Borrower nor
any Subsidiary of any Borrower is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement, instrument, or indenture which default could result in a material
adverse change in any Borrower’s business, operations, properties or financial
condition as a whole. No holder of any indebtedness of any Borrower or of any of
their respective Subsidiaries has given notice of any asserted default under
that indebtedness, and no liquidation or dissolution of any Borrower or of any
of their Subsidiaries and no receivership, insolvency, bankruptcy,
reorganization or other similar proceedings relative to Borrowers or of any of
their Subsidiaries or any of their properties is pending, or to the knowledge of
Borrowers, threatened.

 

6.13.   Title to Properties

 

Each Borrower and each Subsidiary of each Borrower has good, valid, insurable
and (in the case of real property) marketable title to all of its properties and
assets (whether real or personal, tangible or intangible) reflected on the
financial statements described in Section 6.6, except for those properties and
assets that Borrowers have disposed of since the date of those financial
statements either in the ordinary course of business or because they were no
longer used or useful in the conduct of Borrowers’ or the respective
Subsidiary’s business. All of Borrowers’ properties and assets are free and
clear of all Liens except as disclosed in Borrowers’ financial statements.

 

6.14.   ERISA

 

Each Plan is in compliance with all applicable requirements of ERISA and the
Internal Revenue Code and with all material applicable rulings and regulations
issued under the provisions of ERISA and the Internal Revenue Code setting forth
those requirements, except where any failure to comply would not result in a
material loss to Borrowers or any ERISA Affiliate. All of the minimum funding
standards or other contribution obligations applicable to each Plan have been
satisfied. No Plan is a defined-benefit pension plan subject to Title IV of
ERISA, and there is no Multiemployer Plan.

 

6.15.   No Retiree Benefits

 

Except as required under Section 4980B of the Internal Revenue Code, Section 601
of ERISA or applicable state law, no Borrower nor, if applicable, any
Subsidiary, is obligated to provide post-retirement medical or insurance
benefits with respect to employees or former employees.

 

6.16.   Assumed Names

 

No Borrower originates Mortgage Loans or otherwise conducts business under any
names other than its legal name and the assumed names set forth on Exhibit G.
Each Borrower has made all filings and taken all other action as may be required
under the laws of any jurisdiction in which it originates Mortgage Loans or
otherwise conducts business under any assumed name. To the best of Borrowers’
knowledge, each Borrower’s use of the assumed names set forth on Exhibit G does
not conflict with any other Person’s legal rights to any such name, nor
otherwise give rise to any liability by Borrowers to any other Person. Borrowers
may amend Exhibit G to add or delete any assumed names used by Borrowers to
conduct business. An amendment to Exhibit G to add an assumed name is not
effective until Borrowers have delivered to Credit Agent an assumed name
certificate in the jurisdictions in which the assumed name is to be used, which
must be

 

Page 6-4



--------------------------------------------------------------------------------

satisfactory in form and content to Credit Agent, in its sole discretion. In
connection with any amendment to delete a name from Exhibit G, Borrowers
represent and warrant that they have ceased using that assumed name in all
jurisdictions.

 

6.17.   Servicing

 

Exhibit C is a true and complete list of Borrowers’ Servicing Portfolio. All of
Borrowers’ Servicing Contracts are in full force and effect, and are
unencumbered by Liens other than Liens disclosed in Exhibit C. No default or
event that, with notice or lapse of time or both, would become a default, exists
under any of Borrowers’ Servicing Contracts.

 

End of Article 6

 

Page 6-5



--------------------------------------------------------------------------------

7.   AFFIRMATIVE COVENANTS

 

As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed under this Agreement or under any other Loan Document,
Borrowers must:

 

7.1.   Payment of Obligations

 

Punctually pay or cause to be paid all Obligations, including the Obligations
payable under this Agreement and under the Notes, in accordance with their
terms.

 

7.2.   Financial Statements

 

Deliver to Credit Agent and each Lender:

 

7.2 (a) As soon as available and in any event within 45 days after the end of
each fiscal quarter, including the last fiscal quarter of UAMCLLC’s fiscal year,
an interim statement of income of UAMCLLC (and its Subsidiaries, on a
consolidated basis) for the immediately preceding fiscal quarter, and the
related balance sheet as at the end of the immediately preceding fiscal quarter,
all in reasonable detail, subject, however, to year-end audit adjustments.

 

7.2 (b) As soon as available and in any event within 90 days after the end of
each fiscal year of Borrowers, fiscal year-end statements of income, changes in
members’ equity and cash flow of UAMCLLC (and its Subsidiaries, on a
consolidated basis) for that year, and the related balance sheet as of the end
of that year (setting forth in comparative form the corresponding figures for
the preceding fiscal year), all in reasonable detail and accompanied by (1) an
opinion as to those financial statements in form and substance satisfactory to
Credit Agent and prepared by independent certified public accountants of
recognized standing acceptable to Credit Agent and (2) any management letters,
management reports or other supplementary comments or reports delivered by those
accountants to any Borrower or its board of directors.

 

7.2 (c) Together with each delivery of financial statements required by this
Section, a Compliance Certificate for each Borrower substantially in the form of
Exhibit E.

 

7.2 (d) Copies of all regular or periodic financial and other reports that any
Borrower files with the Securities and Exchange Commission or any successor
governmental agency or other entity.

 

7.3.   Other Borrower Reports

 

Deliver to Credit Agent and each Lender:

 

7.3 (a) If at any time Borrowers’ consolidated Servicing Portfolio exceeds
$500,000,000, then as soon as available and in any event within 45 days after
the end of each Calendar Quarter, a consolidated report (“Servicing Portfolio
Report”) as of the end of the Calendar Quarter, as to all Mortgage Loans the
servicing rights to which are owned by Borrowers (specified by investor type,
recourse and non-recourse) regardless of whether the Mortgage Loans are Pledged
Loans. The Servicing Portfolio Report must indicate which Mortgage Loans (1) are
current and in good standing, (2) are more than 30, 60 or 90 days past due, (3)
are the subject of pending bankruptcy or foreclosure proceedings, or (4) have
been converted (through foreclosure or other proceedings in lieu of foreclosure)
into real estate owned by Borrowers.

 

Page 7-1



--------------------------------------------------------------------------------

7.3 (b) With each Officer’s Certificate, a monthly status report on each
Construction/Perm Mortgage Loan, including, without limitation, the loan number,
mortgagor name(s), property address, general contractor name, completion status
(percent completed or staged draw no. and brief description), estimated
completion date (if completion date is behind schedule, then an explanation of
delay), date of last on-site inspection, and Pledged Mortgage payment status.

 

7.3 (c) Weekly or more frequently as Credit Agent may from time to time request,
a commitment summary and pipeline report substantially in the form of Exhibit O
(“Commitment Summary Report”) including a report on Borrower’s Weighted Average
Committed Purchase Price for each type of Mortgage Loan owned by Borrowers and
dated as of the close of business on the first Business Day of each week and
provided to Credit Agent by facsimile by the close of business on the next
succeeding Business Day.

 

7.3 (d) As soon as available and in any event within 45 days after the end of
each fiscal quarter, a consolidated loan production report as of the end of that
fiscal quarter, presenting the total dollar volume and the number of Mortgage
Loans originated and closed or purchased during that fiscal quarter and for the
fiscal year-to-date, in form acceptable to Credit Agent in its sole discretion.

 

7.3 (e) As soon as available and in any event within 30 days after filing with
the Securities and Exchange Commission, a copy of the 10-Q and 10-K of Lennar.

 

7.3 (f) Other reports in respect of Pledged Assets, including copies of purchase
confirmations issued by Investors purchasing Pledged Loans from Borrowers, in
such detail and at such times as Credit Agent in its discretion may reasonably
request.

 

7.3 (g) With reasonable promptness, such further information regarding the
business, operations, properties or financial condition of each Borrower as
Credit Agent, or any Lender, through Credit Agent, may reasonably request,
including copies of any audits completed by HUD, Ginnie Mae, Fannie Mae or
Freddie Mac.

 

7.4.   Maintenance of Existence; Conduct of Business

 

Preserve and maintain each Borrower’s organizational existence in good standing
and all of its rights, privileges, licenses and franchises necessary or
desirable in the normal conduct of its business, including its eligibility as
lender, seller/servicer and issuer described under Section 9.1; conduct its
business in an orderly and efficient manner; maintain a net worth of acceptable
assets as required for maintaining each Borrower’s eligibility as lender,
seller/servicer and issuer described under Section 9.1; and make no material
change in the nature or character of its business or engage in any business in
which it was not engaged on the date of this Agreement.

 

7.5.   Compliance with Applicable Laws

 

Comply with the requirements of all applicable laws, rules, regulations and
orders of any governmental authority, a breach of which could result in a
material adverse change in each Borrower’s business, operations, assets, or
financial condition as a whole or on the enforceability of this Agreement, the
Notes, any other Loan Document or any Collateral, except where contested in good
faith and by appropriate proceedings.

 

7.6.   Inspection of Properties and Books; Operational Reviews

 

7.6 (a)

Permit Credit Agent, any Lender or any Participant (and their authorized
representatives) to discuss the business, operations, assets and financial
condition of each Borrower and their respective Subsidiaries with each
Borrower’s officers, agents and employees, and to

 

Page 7-2



--------------------------------------------------------------------------------

 

examine and make copies or extracts of each Borrower’s and their respective
Subsidiaries’ books of account, all at such reasonable times and, as long as no
Default or Event of Default has occurred and is continuing, on such reasonable
Notice, as Credit Agent, any Lender or any Participant may request.

 

7.6 (b) Provide its accountants with a copy of this Agreement promptly after its
execution and authorize and instruct them to answer candidly all questions that
the officers of Credit Agent, any Lender or any Participant or any authorized
representatives of Credit Agent, any Lender or any Participant may address to
them in reference to the financial condition or affairs of each Borrower and
their respective Subsidiaries. As long as no Default or Event of Default has
occurred and is continuing, Credit Agent or any Lender will provide Borrowers
with advance notice of any such inquiry to Borrowers’ accountants. Each Borrower
may have its representatives in attendance at any meetings held between the
officers or other representatives of Credit Agent, any Lender or any Participant
and each Borrower’s accountants under this authorization.

 

7.6 (c) Permit Credit Agent, any Lender or any Participant (and their authorized
representatives) access to each Borrower’s premises and records for the purpose
of conducting a review of each Borrower’s general mortgage business methods,
policies and procedures, auditing its loan files and reviewing the financial and
operational aspects of such Borrower’s business.

 

7.7.   Notice

 

Give prompt Notice to Credit Agent of (a) any action, suit or proceeding
instituted by or against any Borrower or any of its Subsidiaries in any federal
or state court or before any commission or other regulatory body (federal, state
or local, domestic or foreign), which action, suit or proceeding has at issue in
excess of $1,000,000, or any such proceedings threatened against any Borrower or
any of its Subsidiaries in writing containing the details of that action, suit
or proceeding; (b) the filing, recording or assessment of any federal, state or
local tax Lien against any Borrower, or any of its assets or any of its
Subsidiaries; (c) an Event of Default; (d) a Default that continues for more
than 4 days; (e) the suspension, revocation or termination of any Borrower’s
eligibility, in any respect, as lender, seller/servicer or issuer as described
under Section 9.1; (f) the transfer, loss, nonrenewal or termination of any
Servicing Contracts to which any Borrower is a party, or which is held for the
benefit of such Borrower, and the reason for that transfer, loss, nonrenewal or
termination; (g) any Prohibited Transaction with respect to any Plan, specifying
the nature of the Prohibited Transaction and what action such Borrower proposes
to take with respect to it; and (h) any other action, event or condition of any
nature that could lead to or result in a material adverse change in the
business, operations, assets or financial condition of Borrowers or any of their
respective Subsidiaries.

 

7.8.   Payment of Debt, Taxes and Other Obligations

 

Pay, perform and discharge, or cause to be paid, performed and discharged, all
of the obligations and indebtedness of each Borrower and its Subsidiaries, all
taxes, assessments and governmental charges or levies imposed upon Borrowers or
their respective Subsidiaries or upon their respective income, receipts or
properties before those taxes, assessments and governmental charges or levies
become past due, and all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, could become a Lien or charge upon any of their
respective properties or assets. Each Borrower and their respective Subsidiaries
are not required to pay, however, any taxes, assessments and governmental
charges or levies or claims for labor, materials or supplies for which such
Borrower or its Subsidiaries have obtained an adequate bond or insurance or that
are being contested in good faith and by proper proceedings that are being
reasonably and diligently pursued and for which proper reserves have been
created.

 

Page 7-3



--------------------------------------------------------------------------------

7.9.   Insurance

 

Maintain blanket bond coverage and errors and omissions insurance or mortgage
impairment insurance, with such companies and in such amounts as satisfy
prevailing requirements applicable to a lender, seller/servicer and issuer
described under Section 9.1, and liability insurance and fire and other hazard
insurance on its properties, in each case with responsible insurance companies
acceptable to Credit Agent, in such amounts and against such risks as is
customarily carried by similar businesses operating in the same location. Within
30 days after Notice from Credit Agent, obtain such additional insurance as
Credit Agent may reasonably require, all at the sole expense of Borrowers.
Copies of such policies must be furnished to Credit Agent without charge upon
request of Credit Agent.

 

7.10.   Closing Instructions

 

Indemnify and hold Credit Agent and Lenders harmless from and against any loss,
including reasonable attorneys’ fees and costs, attributable to the failure of
any title insurance company, agent or attorney to comply with any Borrower’s
disbursement or instruction letter relating to any Mortgage Loan. Credit Agent
has the right to pre-approve Borrowers’ choice of title insurance company, agent
or attorney and Borrowers’ disbursement or instruction letter to them in any
case in which Borrowers intend to obtain a Warehousing Advance against the
Mortgage Loan to be created at settlement or to pledge that Mortgage Loan as
Collateral under this Agreement.

 

7.11.   Subordination of Certain Indebtedness

 

Cause any indebtedness of any Borrower for borrowed money to any member, manager
or Affiliate or any shareholder, director or officer of any manager, member or
Affiliate of Borrower, which indebtedness, when added to all other such
indebtedness of each Borrower, results in an aggregate amount of such
indebtedness in excess of $35,000,000, to be subordinated to the Obligations by
the execution and delivery to Credit Agent of a Subordination of Debt Agreement,
on the form prescribed by Credit Agent, certified by the corporate secretary of
that Borrower to be true and complete and in full force and effect.

 

7.12.   Other Loan Obligations

 

Perform all material obligations under the terms of each loan agreement, note,
mortgage, security agreement or debt instrument by which any Borrower is bound
or to which any of its property is subject, and promptly notify Credit Agent in
writing of a declared default under or the termination, cancellation, reduction
or nonrenewal of any of its other lines of credit or agreements with any other
lender. Exhibit F is a true and complete list of all such lines of credit or
agreements as of the date of this Agreement. Borrowers must give Credit Agent at
least 30 days Notice before entering into any additional lines of credit or
agreements.

 

7.13.   ERISA

 

Maintain (and, if applicable, cause each ERISA Affiliate to maintain) each Plan
in compliance with all material applicable requirements of ERISA and of the
Internal Revenue Code and with all applicable rulings and regulations issued
under the provisions of ERISA and of the Internal Revenue Code, and not (and, if
applicable, not permit any ERISA Affiliate to), (a) engage in any transaction in
connection with which any Borrower or any ERISA Affiliate would be subject to
either a civil penalty assessed pursuant to Section 502(i) of ERISA or a tax
imposed by Section 4975 of the Internal Revenue Code, in either case in an
amount exceeding $25,000 or (b) fail to make full payment when due of all
amounts that, under the provisions of any Plan, any Borrower or any ERISA
Affiliate is required to pay as contributions to that Plan, or permit to exist

 

Page 7-4



--------------------------------------------------------------------------------

any accumulated funding deficiency (as such term is defined in Section 302 of
ERISA and Section 412 of the Internal Revenue Code), whether or not waived, with
respect to any Plan in an aggregate amount exceeding $25,000.

 

7.14.   Use of Proceeds of Advances

 

Use the proceeds of each Advance solely for the purpose of funding Eligible
Assets and against the pledge of those Eligible Assets as Collateral or, in the
case of Advances against Foreclosure Mortgage Loans and Foreclosure Claim
Receivables, repaying Advances outstanding against or repurchase obligations
with respect to the related Mortgage Loans.

 

End of Article 7

 

Page 7-5



--------------------------------------------------------------------------------

8.   NEGATIVE COVENANTS

 

As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed, Borrowers must not, either directly or indirectly, without
the prior written consent of Credit Agent :

 

8.1.   Contingent Liabilities

 

Assume, guarantee, endorse or otherwise become contingently liable for the
obligation of any Person (including any Subsidiary that is not a Borrower),
except by endorsement of negotiable instruments for deposit or collection in the
ordinary course of business, and except for obligations arising in connection
with the sale of Mortgage Loans without credit recourse (but subject to recourse
for breaches of normal representations, warranties and other provisions) in the
ordinary course of Borrowers’ business, obligations arising in connection with
the sale of Mortgage Loans without credit recourse (but subject to recourse for
breaches of normal representations, warranties and other provisions) to UAMC
Capital in connection with the UAMC Capital Warehousing Facility, and other
contingent liabilities in an aggregate amount not greater than $10,000,000.

 

8.2.   Restrictions on Fundamental Changes

 

8.2 (a)  Consolidate, merge or enter into any analogous reorganization or
transaction with any Person, except that any Borrower may merge with another
Borrower and any Borrower may enter into a merger if the surviving corporation
will be a wholly-owned Subsidiary of UAMCLLC.

 

8.2 (b)  Liquidate, wind up or dissolve (or suffer any liquidation or
dissolution).

 

8.2 (c)  Cease actively to engage in the business of originating or acquiring
Mortgage Loans or make any other material change in the nature or scope of the
business in which each Borrower engages as of the date of this Agreement.

 

8.2 (d)  Sell, assign, lease, convey, transfer or otherwise dispose of (whether
in one transaction or a series of transactions) all or any substantial part of
each Borrower’s business or assets, whether now owned or acquired after the
Closing Date, other than, in the ordinary course of business and to the extent
not otherwise prohibited by this Agreement, sales of (1) Mortgage Loans, (2)
Mortgage-backed Securities and (3) Servicing Contracts.

 

8.2 (e)  Change its name or jurisdiction of incorporation or formation without
providing 30 days prior written notice to Credit Agent.

 

8.3.   Deferral of Subordinated Debt

 

Pay any Subordinated Debt of any Borrower in advance of its stated maturity or,
after a Default or Event of Default under this Agreement has occurred, make any
payment of any kind on any Subordinated Debt of any Borrower until all of the
Obligations have been paid and performed in full and any applicable preference
period has expired.

 

8.4.   Loss of Eligibility

 

Take any action that would cause any Borrower to lose all or any part of its
status as an eligible lender, seller/servicer or issuer as described under
Section 9.1.

 

Page 8-1



--------------------------------------------------------------------------------

8.5.   Accounting Changes

 

Make, or permit any Subsidiary of any Borrower to make, any significant change
in accounting treatment or reporting practices, except as required by GAAP, or
change its fiscal year or the fiscal year of any Subsidiary of any Borrower.

 

8.6.   Tangible Leverage Ratio

 

Permit UAMCC’s Tangible Leverage Ratio at any time to exceed 10 to 1.

 

8.7.   Minimum Tangible Net Worth

 

Permit UAMCC’s Tangible Net Worth at any time to be less than $75,000,000.

 

8.8.   Distributions to Members

 

Make any distributions to UAMCLLC’s Members or EHMI’s, AFSI’s, UAMCC’s and UAMC
Asset’s shareholders (including any purchase or redemption of stock) if a
Default or Event of Default exists or would occur as a result of the dividend or
distribution.

 

8.9.   Transactions with Affiliates

 

Directly or indirectly (a) make any loan, advance, extension of credit or
capital contribution to any of Borrowers’ Affiliates, except (i) any Borrower
may make loans, advances, extensions of credit or capital contributions to
another Borrower, (ii) UAMCLLC may make loans to Lennar, and (iii) Borrowers may
make additional loans, advances, extensions of credit and capital contributions
to Affiliates in an aggregate amount at any time outstanding not in excess of
$30,000,000, in each case as long as both before and after giving effect
thereto, no Default or Event of Default will exist, (b) sell, transfer, pledge
or assign any of its assets to or on behalf of those Affiliates, except for
sales and repurchases of Mortgage Loans to and from UAMC Capital (which may be
evidenced by appropriate intercompany accounting entries) in connection with the
UAMC Capital Warehousing Facility, or (c) pay management fees to or on behalf of
those Affiliates.

 

8.10.   Recourse Servicing Contracts

 

Acquire or enter into Servicing Contracts under which Borrowers must repurchase
or indemnify the holder of the Mortgage Loans as a result of defaults on the
Mortgage Loans at any time during the term of those Mortgage Loans (but subject
to recourse for breaches of normal representations, warranties and other
provisions), if the aggregate principal amount of Mortgage Loans serviced
pursuant to such Servicing Contracts would exceed by all Borrowers $250,000,000.

 

8.11.   Limitation on Liens.

 

Create, incur, assume or permit to exist any Lien with respect to any property
now owned or hereafter acquired by any Borrower or any Subsidiary, or any income
or profits therefrom, except (a) the security interests granted to Credit Agent,
for the benefit of Lenders, under the Loan Documents; (b) Liens described on
Exhibit L; (c) Liens in connection with deposits or pledges to secure payment of
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations, in the ordinary course of business of any Borrower or any
Subsidiary; (d) Liens for taxes, fees, assessments and governmental charges not
delinquent or which are being contested in good faith by appropriate proceedings
and for which appropriate reserves

 

Page 8-2



--------------------------------------------------------------------------------

have been established in accordance with GAAP; (e) encumbrances consisting of
zoning regulations, easements, rights of way, survey exceptions and other
similar restrictions on the use of real property and minor irregularities in
title thereto which do not materially impair their use in operation of its
business; (f) contingent Liens on office equipment arising under leases of
office space; (g) Liens on equipment to secure Debt incurred to finance the
acquisition of such Equipment, including, without limitations, capitalized
leases, (h) Liens incurred in connection with gestation agreements with respect
to the property described in the definition of such term, and (i) other Liens,
provided the Debt secured by such Liens is permitted pursuant to Section 8.12.

 

8.12.   Limitation on Debt.

 

Incur or permit to remain outstanding any Debt other than (a) Debt incurred
under this Agreement, (b) Debt described on Exhibit M hereto, (c) Debt incurred
to finance the acquisition by any Borrower or a Subsidiary of equipment used in
the ordinary course of its business, (d) Debt incurred under gestation
agreements, (e) current liabilities, not overdue unless contested in good faith,
incurred by any Borrower or any Subsidiary otherwise than for borrowed money,
(f) deferred taxes arising from capitalized excess servicing fees and
capitalized servicing rights, (g) Subordinated Debt, (h) Debt arising under
Hedging Arrangements, and (i) other Debt in an aggregate amount at any time
outstanding of not more than $50,000,000.

 

End of Article 8

 

Page 8-3



--------------------------------------------------------------------------------

9.   SPECIAL REPRESENTATIONS, WARRANTIES AND COVENANTS CONCERNING COLLATERAL

 

9.1.   Special Representations and Warranties Concerning Eligibility as
Seller/Servicer of Mortgage Loans

 

Borrowers represent and warrant to Credit Agent and Lenders, as of the date of
this Agreement and as of the date of each Warehousing Advance Request and the
making of each Warehousing Advance, that each Borrower is approved and qualified
and in good standing as a lender, seller/servicer or issuer, as set forth below,
and meets all requirements applicable to its status as such:

 

9.2.   Special Representations and Warranties Concerning Eligibility as
Seller/Servicer of Mortgage Loans

 

9.2 (a)  UAMCLLC is approved and qualified and in good standing as a lender or
seller/servicer, as set forth below, and meets all requirements applicable to
its status as:

 

  (i) An FHA-approved mortgagee, eligible to originate, purchase, hold, sell and
service FHA fully insured Mortgage Loans.

 

  (ii) A Ginnie Mae-approved seller/servicer of Mortgage Loans and issuer of
Mortgage-backed Securities guaranteed by Ginnie Mae.

 

  (iii) A lender in good-standing under the VA loan guarantee program eligible
to originate, purchase, hold, sell and service VA-guaranteed Mortgage Loans.

 

  (iv) A Fannie Mae-approved seller/servicer of Mortgage Loans, eligible to
originate, purchase, hold, sell and service Mortgage Loans to be sold to Fannie
Mae.

 

  (v) A Freddie Mac-approved seller/servicer of Mortgage Loans, eligible to
originate, purchase, hold, sell and service Mortgage Loans to be sold to Freddie
Mac.

 

  (vi) An RFC-approved seller/servicer of Mortgage Loans, eligible to originate,
purchase, hold, sell and service Loans to be sold to RFC.

 

9.2 (b)  EHMI is approved and qualified and in good standing as a lender or
seller/servicer, as set forth below, and meets all requirements applicable to
its status as:

 

  (i) FHA-approved mortgagee, eligible to originate, purchase, hold, sell and
service FHA fully insured Mortgage Loans.

 

  (ii) A Ginnie Mae-approved seller/servicer of Mortgage Loans and issuer of
Mortgage-backed Securities guaranteed by Ginnie Mae.

 

  (iii) A lender in good-standing under the VA loan guarantee program eligible
to originate, purchase, hold, sell and service VA-guaranteed Mortgage Loans.

 

  (iv) A Fannie Mae-approved seller/servicer of Mortgage Loans, eligible to
originate, purchase, hold, sell and service Mortgage Loans to be sold to Fannie
Mae.

 

Page 9-1



--------------------------------------------------------------------------------

  (v) A Freddie Mac-approved seller/servicer of Mortgage Loans, eligible to
originate, purchase, hold, sell and service Mortgage Loans to be sold to Freddie
Mac.

 

  (vi) An RFC-approved seller/servicer of Mortgage Loans, eligible to originate,
purchase, hold, sell and service Loans to be sold to RFC.

 

9.2 (c) AFSI is approved and qualified and in good standing as a lender or
seller/servicer, as set forth below, and meets all requirements applicable to
its status as:

 

  (i) FHA-approved mortgagee, eligible to originate, purchase, hold, sell and
service FHA fully insured Mortgage Loans.

 

  (ii) A lender in good-standing under the VA loan guarantee program eligible to
originate, purchase, hold, sell and service VA-guaranteed Mortgage Loans.

 

9.2 (d) UAMCC is approved and qualified and in good standing as a lender or
seller/servicer, as set forth below, and meets all requirements applicable to
its status as:

 

  (i) FHA-approved mortgagee, eligible to originate, purchase, hold, sell and
service FHA fully insured Mortgage Loans.

 

  (ii) A lender in good-standing under the VA loan guarantee program eligible to
originate, purchase, hold, sell and service VA-guaranteed Mortgage Loans.

 

9.3.   Special Representations and Warranties Concerning Warehousing Collateral

 

Each Borrower represents and warrants to Credit Agent and Lenders, as of the
date of this Agreement and as of the date of each Warehousing Advance Request
and the making of each Advance, that:

 

9.3 (a) No Borrower has selected the Collateral in a manner so as to affect
adversely Lenders’ interests.

 

9.3 (b) Borrowers are the legal and equitable owner and holder, free and clear
of all Liens (other than Liens granted under this Agreement) of the Pledged
Assets. All Pledged Assets and related Purchase Commitments have been duly
authorized and validly issued to Borrowers, and all of the foregoing items of
Collateral comply with all of the requirements of this Agreement, and have been
and will continue to be validly pledged or assigned to Credit Agent, subject to
no other Liens.

 

9.3 (c) Each Borrower has, and will continue to have, the full right, power and
authority to pledge the Collateral pledged and to be pledged by it under this
Agreement.

 

9.3 (d) Each Mortgage Loan and each related document included in the Pledged
Loans (1) has been duly executed and delivered by the parties to that Mortgage
Loan and that related document, (2) has been made in compliance with all
applicable laws, rules and regulations (including all laws, rules and
regulations relating to usury), (3) is and will continue to be a legal, valid
and binding obligation, enforceable in accordance with its terms, without
setoff, counterclaim or defense in favor of the mortgagor under the Mortgage
Loan or any other obligor on the Mortgage Note, (4) has not been modified,
amended or any requirements of which waived, except in writing that is part of
the Collateral Documents, and (5) is an Eligible Asset as described on Exhibit
H.

 

Page 9-2



--------------------------------------------------------------------------------

9.3 (e) Each Pledged Loan is secured by a Mortgage, and each Pledged Agreement
for Deed constitutes a Lien, on real property and improvements located in one of
the states of the United States or the District of Columbia.

 

9.3 (f) Except for open-ended Second Mortgage Loans, Construction/Perm Mortgage
Loans and Third Party Builder Construction Mortgage Loans, each Pledged Loan has
been closed or will be closed and funded with the Advance made against it.

 

9.3 (g) Each First Mortgage Loan is secured by a First Mortgage on the real
property and improvements described in or covered by that Mortgage.

 

9.3 (h) Each First Mortgage Loan has or will have a title insurance policy, in
ALTA form or equivalent, from a recognized title insurance company, insuring the
priority of the Lien of the Mortgage and meeting the usual requirements of
Investors purchasing those Mortgage Loans.

 

9.3 (i) Each Second Mortgage Loan is secured by a Second Mortgage on the real
property and improvements described in or covered by that Mortgage.

 

9.3 (j) To the extent required by the related Purchase Commitment or by
Investors generally for similar Mortgage Loans, each Second Mortgage Loan has or
will have a title insurance policy, in ALTA form or equivalent, from a
recognized title insurance company, insuring the priority of the Lien of the
Mortgage and meeting the usual requirements of Investors purchasing those
Mortgage Loans.

 

9.3 (k) Each Mortgage Loan has been evaluated or appraised in accordance with
Title XI of FIRREA.

 

9.3 (l) The Mortgage Note for each Pledged Loan is (1) payable or endorsed to
the order of Borrower, (2) an “instrument” within the meaning of Article 9 of
the Uniform Commercial Code of all applicable jurisdictions and (3) is
denominated and payable in United States dollars.

 

9.3 (m) No default has existed for 60 days or more under any Mortgage Loan
included in the Pledged Loans, except for a Foreclosure Mortgage Loan, or under
any Pledged Agreement for Deed.

 

9.3 (n) No party to an Eligible Asset or any related document is in violation of
any applicable law, rule or regulation that would impair the collectibility of
the Eligible Asset or the performance by the mortgagor or any other obligor of
its obligations under the Eligible Asset or any related document.

 

9.3 (o) All fire and casualty policies covering the real property and
improvements encumbered by each Mortgage included in the Pledged Loans and each
Pledged Agreement for Deed (1) name and will continue to name a Borrower and its
successors and assigns as the insured under a standard mortgagee clause, (2) are
and will continue to be in full force and effect and (3) afford and will
continue to afford insurance against fire and such other risks as are usually
insured against in the broad form of extended coverage insurance generally
available.

 

9.3 (p) Pledged Loans and Pledged Agreements for Deed secured by real property
and improvements located in a special flood hazard area designated as such by
the Director of the Federal Emergency Management Agency are and will continue to
be covered by special flood insurance under the National Flood Insurance
Program.

 

Page 9-3



--------------------------------------------------------------------------------

9.3 (q) Each Pledged Loan against which an Advance is made on the basis of a
Purchase Commitment meets all of the requirements of that Purchase Commitment,
and each Pledged Security against which an Advance is outstanding meets all of
the requirements of the related Purchase Commitment.

 

9.3 (r) Pledged Loans that are intended to be exchanged for Agency Securities
comply or, prior to the issuance of the Agency Securities will comply, with the
requirements of any governmental instrumentality, department or agency issuing
or guaranteeing the Agency Securities.

 

9.3 (s) Pledged Loans that are intended to be used in the formation of
Mortgage-backed Securities (other than Agency Securities) comply with the
requirements of the issuer of the Mortgage-backed Securities (or its sponsor)
and of the Rating Agencies.

 

9.3 (t) The original assignments of Mortgage delivered to Credit Agent for each
Pledged Loan and Pledged Agreement for Deed are in recordable form and comply
with all applicable laws and regulations governing the filing and recording of
such documents.

 

9.3 (u) None of the mortgagors, guarantors or other obligors of any Pledged
Asset is a Person named in any Restriction List and to whom the provision of
financial services is prohibited or otherwise restricted by applicable law.

 

9.3 (v) No Pledged Loan delivered to Lender is a Discontinued Loan.

 

9.3 (w) Each Pledged Asset secured by real property to which a Manufactured Home
is affixed will create a valid Lien on that Manufactured Home that will have
priority over any other Lien on the Manufactured Home, whether or not arising
under applicable real property law.

 

9.4.   Special Affirmative Covenants Concerning Warehousing Collateral

 

As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed under this Agreement or under any other Loan Document, each
Borrower will:

 

9.4 (a) Warrant and defend the right, title and interest of Credit Agent and
Lenders in and to the Collateral against the claims and demands of all Persons.

 

9.4 (b) Service or cause to be serviced all Pledged Loans in accordance with the
standard requirements of the issuers of Purchase Commitments covering them and
all applicable HUD, Fannie Mae and Freddie Mac requirements, including taking
all actions necessary to enforce the obligations of the obligors under such
Mortgage Loans. Service or cause to be serviced all Mortgage Loans backing
Pledged Securities in accordance with applicable governmental requirements and
requirements of issuers of Purchase Commitments covering them. Hold all escrow
funds collected in respect of Pledged Loans and Mortgage Loans backing Pledged
Securities in trust, without commingling the same with non-custodial funds, and
apply them for the purposes for which those funds were collected.

 

9.4 (c) Execute and deliver to Credit Agent with respect to the Collateral those
further instruments of sale, pledge, assignment or transfer, and those powers of
attorney, as required by Credit Agent, and do and perform all matters and things
necessary or desirable to be done or observed, for the purpose of effectively
creating, maintaining and preserving the security and benefits intended to be
afforded Credit Agent under this Agreement.

 

Page 9-4



--------------------------------------------------------------------------------

9.4 (d) Notify Credit Agent within 2 Business Days of any default under, or of
the termination of, any Purchase Commitment relating to any Pledged Loan,
Eligible Mortgage Pool, or Pledged Security.

 

9.4 (e) Promptly comply in all respects with the terms and conditions of all
Purchase Commitments, and all extensions, renewals and modifications or
substitutions of or to all Purchase Commitments. Deliver or cause to be
delivered to the Investor the Pledged Loans and Pledged Securities to be sold
under each Purchase Commitment not later than the mandatory delivery date of the
Pledged Loans or Pledged Securities under the Purchase Commitment.

 

9.4 (f) Compare the names of every mortgagor, guarantor and other obligor of
every Mortgage Loan, together with appropriate identifying information
concerning those Persons obtained by any Borrower, against every Restriction
List, and make certain that none of the mortgagors, guarantors or other obligors
of any Mortgage Loan is a Person named in any Restriction List and to whom the
provision of financial services is prohibited or otherwise restricted by
applicable law.

 

9.4 (g) Prior to the origination by any Borrower of any Mortgage Loans for sale
to Fannie Mae, enter into an agreement among such Borrower, Lender and Fannie
Mae, pursuant to which Fannie Mae agrees to send all cash proceeds of Mortgage
Loans sold by such Borrower to Fannie Mae to the Cash Collateral Account.

 

9.4 (h) Prior to the origination by any Borrower of any Mortgage Loan to be
registered on the MERS system, obtain the approval of Credit Agent and enter
into an Electronic Tracking Agreement.

 

9.5.   Special Negative Covenants Concerning Warehousing Collateral

 

As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed, no Borrower will, either directly or indirectly, without the
prior written consent of Credit Agent:

 

9.5 (a) Amend or modify, or waive any of the terms and conditions of, or settle
or compromise any claim in respect of, any Pledged Asset, except in a manner
consistent with the terms of the related Purchase Commitment, if applicable, and
any FHA Insurance policy or VA guaranty.

 

9.5 (b) Sell, transfer or assign, or grant any option with respect to, or pledge
(except under this Agreement and, with respect to each Pledged Asset, the
related Purchase Commitment) any of the Collateral or any interest in any of the
Collateral.

 

9.5 (c) Make any compromise, adjustment or settlement in respect of any of the
Collateral or accept other than cash in payment or liquidation of the
Collateral.

 

9.5 (d) Cause UAMC Asset to issue any stock or other securities in addition to
or in substitution for the Pledged Shares, except to UAMCLLC, and UAMCLLC will
pledge hereunder, immediately upon its acquisition (directly or indirectly)
thereof, any and all additional shares of stock or other securities of UAMC
Asset.

 

Page 9-5



--------------------------------------------------------------------------------

9.6.   Special Affirmative Covenants Concerning Construction/Perm Mortgage Loans
and Third-Party Builder Construction Mortgage Loans

 

As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed under this Agreement or under any other Loan Document, each
Borrower will:

 

9.6 (a) Prior to the submission of a request for an initial RFC Direct Advance
against a Third Party Builder Construction Mortgage Loan, Borrowers reviewed the
financial and business ability of the builder to complete the improvements to
the premises encumbered by a Pledged Mortgage in a timely and cost efficient
manner.

 

9.6 (b) Notify Credit Agent within 2 Business Days of the following events: (1)
a lien filed against premises encumbered by a Pledged Mortgage and not removed
within 15 days of the filing, (2) a Pledged Mortgage being out of balance with
the Cost Breakdown and not brought back in balance by the mortgagor within 15
days after such determination by such Borrower, and (3) any damage or
destruction of the premises encumbered by a Pledged Mortgage.

 

9.7.   Special Representations Concerning Construction/Perm Mortgage Loans and
Third Party Builder Construction Mortgage Loans

 

Borrowers represent and warrant to Credit Agent and Lenders, as of the date of
this Agreement and as of the date of each Advance Request, that:

 

9.7 (a) Each Construction/Perm Mortgage Loan and Third Party Builder
Construction Loan included in the Pledged Loans (1) has an American Land Title
Association Lender’s construction loan policy or commitment, (2) has “all risk”
builder’s insurance and workers’ compensation insurance, (3) has a survey
prepared and certified by a duly registered surveyor or title company showing no
encroachments of the improvements or the proposed improvements to be constructed
on the premises encumbered by the Pledged Loan on to other lands or easements or
restrictions, unless such encroachments have been insured over or are acceptable
to the Investor, (4) has building permits and all necessary licenses and
approvals for the construction of the improvements on the premises encumbered by
the Pledged Loan, (5) has a “as completed” appraisal, (6) has a fixed price
general contract issued by a licensed contractor, and (7) has all necessary
utilities available to the premises encumbered by the Pledged Loan.

 

9.7 (b) Prior to the initial Advance against a Construction/Perm Mortgage Loan
or a Third Party Builder Construction Mortgage Loan included in the Pledged
Loans, Borrowers shall have received (1) a Cost Breakdown, (2) a draw schedule,
and (3) an inspection report.

 

9.7 (c) Prior to each Advance against a Construction/Perm Mortgage Loan or a
Third Party Builder Construction Mortgage Loan included in the Pledged Loans,
Borrowers (i) shall have received (A) an inspection report confirming completion
of the work for which such Advance is being requested and the Total Hard Costs
are adequate to complete the improvements and (B) invoices for each soft cost
reimbursement for which such Advance is being requested, and (ii) shall not have
received a notice of intent to assert a Lien from any contract, subcontractor,
material supplier or other Person.

 

9.7 (d)

Prior to the final Advance against a Construction/Perm Mortgage Loan or a Third
Party Builder Construction Mortgage Loan included in the Pledged Loans,
Borrowers shall have received, (1) a final inspection report or certificate of
occupancy confirming completion of all work in accordance with the plans and
specifications, (2) final lien waivers, (3) final certificate of appraiser that
the premises encumbered by the Pledged Loan equals the As

 

Page 9-6



--------------------------------------------------------------------------------

 

Completed Appraised Value, and (4) a datedown endorsement from the title
insurance company showing clear title as of the date of disbursement of such
Advance.

 

9.7 (e)  Within 15 days after the final Advance against a Construction/Perm
Mortgage Loan or a Third Party Builder Construction Mortgage Loan included in
the Pledged Loan, Borrowers shall receive any Mortgage Note modification or
modified Mortgage Note delivered in connection with a Construction/Perm Mortgage
Loan and a Mortgage Note or Wet Settlement package evidencing a Mortgage Loan
which refinances a related Mortgage Loan.

 

9.8.   Special Representations and Warranties Concerning Receivables

 

Borrowers hereby represent and warrant to Credit Agent and Lenders, as of the
date of this Agreement and as of the date of each Advance Request and the making
of each Advance that:

 

9.8 (a)  Borrowers are the legal and equitable owners and holders, free and
clear of all Liens (other than Liens granted hereunder) of the Receivables, and
the Receivables have been and will continue to be subject to a security interest
in favor of the Credit Agent, subject to no other Liens.

 

9.8 (b)  Borrowers have, and will continue to have, the full right, power and
authority to grant a security interest in the Receivables to the Credit Agent.

 

9.8 (c)  Each Receivable is a valid, enforceable right to retain amounts
received from obligors under Mortgage Loans serviced by Borrowers, or a valid,
enforceable right to payment from Fannie Mae, Freddie Mac, Ginnie Mae, VA, FHA
or a private mortgage insurer, is currently due, and as to which no condition
exists that will impair or materially delay payment thereof.

 

9.8 (d)  To the best of Borrowers’ knowledge, with respect to any Receivables,
the mortgagor who is liable for payments that will be applicable to such
Receivables, or Fannie Mae, Freddie Mac, Ginnie Mae, FHA, VA or the private
mortgage insurer, obligated thereon, has no defense, setoff, claim or
counterclaim against Borrowers which can be asserted against the Credit Agent,
whether in any proceeding to enforce the Credit Agent’s security interest in
such Receivable or otherwise.

 

9.8 (e)  Except for the Acknowledgment Agreements, to the extent required, no
consent of any Person is required for the grant of a security interest in the
Receivables to the Credit Agent, and no consent will need to be obtained upon
the occurrence of an Event of Default for the Credit Agent to exercise its
rights with respect to any of the Receivables.

 

9.9. Special Representations Concerning Pledged Shares

 

Borrowers hereby represent and warrant to Credit Agent and Lenders, as of the
date of this Agreement and as of the date of each Advance Request for an Advance
and the making of each such Advance, that:

 

9.9 (a)  UAMCLLC has title to the Pledged Shares and will have title to all
further Pledged Shares hereafter issued, free of all Liens except the security
interest in favor of the Credit Agent.

 

9.9 (b)  UAMCLLC has full power and authority to subject the Pledged Shares to
the security interest created hereby.

 

9.9 (c)  No financing statement covering all or part of the Pledged Shares is on
file in any public office (except for any financing statements filed by the
Credit Agent).

 

Page 9-7



--------------------------------------------------------------------------------

9.9 (d)  The Pledged Shares have been duly authorized and validly issued by UAMC
Asset and are fully paid and non-assessable. The certificates representing the
Pledged Shares are genuine. The Pledged Shares are not subject to any offset or
similar right or claim of the issuers thereof.

 

9.9 (e)  The Pledged Shares constitute 100% of the issued and outstanding shares
of capital stock of UAMC Asset.

 

9.10.   Special Representations and Warranties Concerning Foreclosure Claim
Receivables and Foreclosure Mortgage Loans

 

Borrowers hereby represent and warrant to Credit Agent and Lenders, as of the
date of this Agreement and as of the date of each Advance Request for an Advance
against Foreclosure Claim Receivables or Foreclosure Mortgage Loans and the
making of each such Advance, that:

 

9.10 (a)  The Mortgage Loan with respect to which such Advance was made by
Borrowers is in foreclosure, or there will be commenced and continuing
bankruptcy or similar proceedings involving the obligor on such Mortgage Loan,
or a Borrower has commenced loss mitigation action with respect to such Mortgage
Loans.

 

9.10 (b)  In the event the obligor on such Mortgage Loan fails to make the
payment as to which said receivable relates, Borrowers are entitled to
reimbursement therefore on a priority basis pursuant to the terms of the
applicable Servicing Contract out of proceeds of the sale or other disposition
or liquidation of said Mortgage Loan or out of insurance proceeds, including,
without limitation, private mortgage insurance proceeds and the proceeds of any
guaranty of the obligations of the obligor thereunder.

 

9.10 (c)  Said receivable is and will be free and clear of all Liens, claims and
encumbrances, except Liens in favor of the Credit Agent for the benefit of the
Lenders.

 

9.11.   Voting Rights; Dividends; Etc.

 

9.11 (a)  Subject to paragraph (d) of this Section 9.11, UAMCLLC shall be
entitled to exercise or refrain form exercising any and all voting and other
consensual rights pertaining to the Pledged Shares for any purpose not
inconsistent with the terms of this Agreement; provided, however, that UAMCLLC
shall not exercise or refrain from exercising any such right if such action
could reasonably be expected to have a material adverse effect on the value of
the Collateral or any material part thereof.

 

9.11 (b)  Any and all dividends paid in respect of the Pledged Shares after the
occurrence and during the continuance of any Default or Event of Default shall
be forthwith delivered to the Credit Agent to hold as Collateral and shall, if
received by any Borrower, be received in trust for the benefit of Lenders, be
segregated from the other property or funds of Borrowers, and be forthwith
delivered to Credit Agent as Collateral in the same form as so received (with
any necessary endorsement or assignment). Each Borrower shall, upon request by
Lenders, promptly execute all such documents and do all such acts as may be
necessary or desirable to give effect to the provisions of this Section 9.11(b).

 

9.11 (c)  Credit Agent will execute and deliver (or cause to be executed and
delivered) to UAMCLLC all such proxies and other instruments as UAMCLLC may
reasonable request for the purpose of enabling UAMCLLC to exercise the voting
and other rights that it is entitled to exercise pursuant to Section 9.11(a) and
to receive the dividends that it is authorized to receive and retain pursuant to
Section 9.11(b).

 

Page 9-8



--------------------------------------------------------------------------------

9.11 (d)  Upon the occurrence and during the continuance of any Event of
Default, Credit Agent shall have the right in its sole discretion, and Borrowers
shall execute and deliver all such proxies and other instruments as may be
necessary or appropriate to give effect to such right, to terminate all rights
of Borrowers to exercise or refrain from exercising the voting and other
consensual rights that it would otherwise be entitled to exercise pursuant to
Section 9.11(a) hereof, and all such rights shall thereupon become vested in
Credit Agent who will thereupon have the sole right to exercise or refrain from
exercising such voting and other consensual rights; provided, however, that
Credit Agent and Lenders shall not be deemed to possess or have control over any
voting rights with respect to any Collateral unless and until Credit Agent has
given written notice to Borrowers that any further exercise of such voting
rights by Borrowers is prohibited and that Credit Agent and/or its assigns will
henceforth exercise such voting rights; and provided further, that neither the
registration of any item of Collateral in Credit Agent’s name nor the exercise
of any voting rights with respect thereto shall be deemed to constitute a
retention by Credit Agent or Lenders of any such Collateral in satisfaction of
the Obligations or any part thereof.

 

End of Article 9

 

Page 9-9



--------------------------------------------------------------------------------

10.   DEFAULTS; REMEDIES

 

10.1.   Events of Default

 

The occurrence of any of the following is an event of default (“Event of
Default”):

 

10.1 (a)  Any Borrower fails to pay the principal of any Advance when due,
whether at stated maturity, by acceleration, or otherwise; or fails to pay any
installment of interest on any Advance within 9 days after the date of Credit
Agent’s invoice or, if applicable, within 2 days after the date of Credit
Agent’s account analysis statement; or fails to pay, within any applicable grace
period, any other amount due under this Agreement or any other Obligation of
Borrowers to Credit Agent and Lenders.

 

10.1 (b)  Any Borrower or any of their Subsidiaries, other than USH Funding Inc.
or Edgewater Reinsurance Ltd., fails to pay, or defaults in the payment of any
principal or interest on, any other indebtedness or any contingent obligation
within any applicable grace period; breaches or defaults with respect to any
other material term of any other indebtedness or of any loan agreement,
mortgage, indenture or other agreement relating to that indebtedness, if the
effect of that breach or default is to cause, or to permit the holder or holders
of that indebtedness (or a trustee on behalf of such holder or holders) to
cause, indebtedness of Borrower or its Subsidiaries, other than USH Funding Inc.
or Edgewater Reinsurance Ltd., in the aggregate amount of $2,000,000 or more to
become or be declared due before its stated maturity (upon the giving or
receiving of notice, lapse of time, both, or otherwise).

 

10.1 (c)  Any Borrower fails to perform or comply with any term or condition
applicable to it contained in Sections 7.4 or 7.14 or in any Section of Article
9.

 

10.1 (d)  Any representation or warranty made or deemed made by any Borrower
under this Agreement, in any other Loan Document or in any written statement or
certificate at any time given by such Borrower, other than the representations
and warranties set forth in Article 9 with respect to specific Pledged Loans, is
inaccurate or incomplete in any material respect on the date as of which it is
made or deemed made.

 

10.1 (e)  Any Borrower defaults in the performance of or compliance with any
term contained in this Agreement or any other Loan Document other than those
referred to in Sections 10.1(a), 10.1(c) or 10.1(d) and such default has not
been remedied or waived within 30 days after the earliest of (1) receipt by
Borrowers of Notice from Credit Agent of that default, (2) receipt by Credit
Agent of Notice from Borrowers of that default or (3) the date Borrowers should
have notified Credit Agent of that default under Section 7.7(c) or 7.7(d).

 

10.1 (f)  An “event of default” (however defined) occurs under any agreement
between Borrowers and Credit Agent other than this Agreement and the other Loan
Documents.

 

10.1 (g) 

A case (whether voluntary or involuntary) is filed by or against any Borrower
under any applicable bankruptcy, insolvency or other similar federal or state
law; or a court of competent jurisdiction appoints a receiver (interim or
permanent), liquidator, sequestrator, trustee, custodian or other officer having
similar powers over any Borrower or over all or a substantial part of their
respective properties or assets; or any Borrower (1) consents to the appointment
of or possession by a receiver (interim or permanent), liquidator, sequestrator,
trustee, custodian or other officer having similar powers over any Borrower, or
over all or a substantial part of their respective properties or assets,

 

Page 10-1



--------------------------------------------------------------------------------

 

(2) makes an assignment for the benefit of creditors, or (3) fails, or admits in
writing its inability, to pay its debts as those debts become due.

 

10.1 (h)  Any Borrower fails to perform any contractual obligation to repurchase
Mortgage Loans, if such obligations in the aggregate exceed $2,000,000.

 

10.1 (i)  Any money judgment, writ or warrant of attachment or similar process
involving an amount in excess of $2,000,000 is entered or filed against any
Borrower or any of their Subsidiaries or any of their respective assets and
remains undischarged, unvacated, unbonded or unstayed for a period of 30 days or
5 days before the date of any proposed sale under that money judgment, writ or
warrant of attachment or similar process.

 

10.1 (j)  Any order, judgment or decree decreeing the dissolution of any
Borrower is entered and remains undischarged or unstayed for a period of 20
days.

 

10.1 (k)  Any Borrower purports to disavow the Obligations or contests the
validity or enforceability of any Loan Document.

 

10.1 (l)  Lennar purports to disavow its obligations under the Lennar
Undertaking or contests the validity or enforceability of the Lennar
Undertaking.

 

10.1 (m)  Credit Agent’s security interest on any portion of the Collateral
becomes unenforceable or otherwise impaired and all Advances made against any of
that Collateral are not paid in full, or the impairment is not cured, within 10
days after earliest of (i) receipt by Borrower of Notice from Credit Agent of
the impairment, (ii) receipt by Credit Agent of Notice from Borrower of the
impairment, or (iii) the date Borrower should have notified Credit Agent of the
impairment under Article 7.

 

10.1 (n)  A material adverse change occurs in any Borrower’s financial
condition, business, properties, operations or prospects, or in any Borrower’s
ability to repay the Obligations.

 

10.1 (o)  Any Lien for any taxes, assessments or other governmental charges (1)
is filed against any Borrower or any of its property, or is otherwise enforced
against any Borrower or any of its property, or (2) obtains priority that is
equal to or greater than the priority of Credit Agent’s security interest in any
of the Collateral.

 

10.1 (p)  UAMCLLC ceases to own, directly, all of the capital stock of each
other Borrower, or Lennar ceases to own, directly or indirectly, a majority of
each class of the capital stock of UAMCLLC.

 

10.1 (q)  UAMC Asset shall incur any Debt, other than Debt owed to Lenders, or
any Pledged Asset owned by UAMC Asset shall become subject to any Lien, other
than Liens in favor of the Credit Agent.

 

10.2.   Remedies

 

10.2 (a)  If a Lender shall have knowledge of a Default or an Event of Default,
it shall immediately give Notice thereof to Credit Agent. If Credit Agent has
knowledge of a Default or an Event of Default, it shall give Notice thereof to
each Lender and to Borrowers. Credit Agent will not be deemed to have knowledge
or Notice of the occurrence of a Default or an Event of Default unless Credit
Agent has received Notice from a Lender or a Borrower. No Lender will be deemed
to have knowledge or Notice of the occurrence of a Default or an Event of
Default unless such Lender has received Notice from the Credit Agent or a
Borrower.

 

Page 10-2



--------------------------------------------------------------------------------

10.2 (b)  If an Event of Default described in Section 10.1(g) occurs with
respect to any Borrower, the Commitments will automatically terminate and the
unpaid principal amount of and accrued interest on the Notes and all other
Obligations will automatically become due and payable, without presentment,
demand or other Notice or requirements of any kind, all of which Borrowers
expressly waive.

 

10.2 (c)  If any other Event of Default occurs, Majority Lenders may, by Notice
to each Borrower, terminate the Commitments and declare the Obligations to be
immediately due and payable.

 

10.2 (d)  If any Event of Default occurs, Credit Agent may, on behalf of
Lenders, and shall at the direction of the Majority Lenders (subject to Section
11.3(c)), also take any of the following actions:

 

  (1) Foreclose upon or otherwise enforce its security interest in any Lien on
the Collateral to secure all payments and performance of the Obligations in any
manner permitted by law or provided for in the Loan Documents.

 

  (2) Notify all obligors under any of the Collateral that the Collateral has
been assigned to Credit Agent (or to another Person designated by Credit Agent)
and that all payments on that Collateral are to be made directly to Credit Agent
(or such other Person); settle, compromise or release, in whole or in part, any
amounts any obligor or Investor owes on any of the Collateral on terms
acceptable to Credit Agent; enforce payment and prosecute any action or
proceeding involving any of the Collateral; and where any Collateral is in
default, foreclose on and enforce any Liens securing that Collateral in any
manner permitted by law and sell any property acquired as a result of those
enforcement actions.

 

  (3) Prepare and submit for filing Uniform Commercial Code amendment statements
evidencing the assignment to Credit Agent or its designee of any Uniform
Commercial Code financing statement filed in connection with any item of
Collateral.

 

  (4) Act, or contract with a third party to act, at Borrowers’ expense, as
servicer or subservicer of Collateral requiring servicing, and perform all
obligations required under any Collateral, including Servicing Contracts and
Purchase Commitments.

 

  (5) Require Borrowers to assemble and make available to Credit Agent the
Collateral and all related books and records at a place designated by Credit
Agent.

 

  (6) Enter onto property where any Collateral or related books and records are
located and take possession of those items with or without judicial process; and
obtain access to Borrowers’ data processing equipment, computer hardware and
software relating to the Collateral and use all of the foregoing and the
information contained in the foregoing in any manner Credit Agent deems
necessary for the purpose of effectuating its rights under this Agreement and
any other Loan Document.

 

  (7) Before the disposition of the Collateral, prepare it for disposition in
any manner and to the extent Credit Agent deems appropriate.

 

  (8)

Exercise all rights and remedies of a secured creditor under the Uniform
Commercial Code of Minnesota or other applicable law, including selling or

 

Page 10-3



--------------------------------------------------------------------------------

 

otherwise disposing of all or any portion of the Collateral at one or more
public or private sales, whether or not the Collateral is present at the place
of sale, for cash or credit or future delivery, on terms and conditions and in
the manner as Credit Agent may determine, including sale under any applicable
Purchase Commitment. Borrowers waive any right they may have to prior notice of
the sale of all or any portion of the Collateral to the extent allowed by
applicable law. If notice is required under applicable law, Credit Agent will
give Borrowers not less than 10 days’ notice of any public sale or of the date
after which any private sale may be held. Borrowers agree that 10 days’ notice
is reasonable notice. Credit Agent may, without notice or publication, adjourn
any public or private sale one or more times by announcement at the time and
place fixed for the sale, and the sale may be held at any time or place
announced at the adjournment. In the case of a sale of all or any portion of the
Collateral on credit or for future delivery, the Collateral sold on those terms
may be retained by Credit Agent until the purchaser pays the selling price or
takes possession of the Collateral. Credit Agent has no liability to Borrowers
if a purchaser fails to pay for or take possession of Collateral sold on those
terms, and in the case of any such failure, Credit Agent may sell the Collateral
again upon notice complying with this Section.

 

  (9) Instead of or in conjunction with exercising the power of sale authorized
by Section 10.2(c)(8), Credit Agent may proceed by suit at law or in equity to
collect all amounts due on the Collateral, or to foreclose Credit Agent’s Lien
on and sell all or any portion of the Collateral pursuant to a judgment or
decree of a court of competent jurisdiction.

 

  (10) Proceed against Borrowers on the Notes or against Lennar under the Lennar
Undertaking.

 

  (11) Retain all excess proceeds from the sale or other disposition of the
Collateral, and apply them to the payment of the Obligations under Section 10.3.

 

Credit Agent will follow the instructions of the Majority Lenders in exercising
or not exercising its rights under this Section 10.2, but (i) Credit Agent will
have no obligation to take or not to take any action which it believes may
expose it to any liability, and (ii) Credit Agent may, but is under no
obligation to, await instructions from the Majority Lenders before exercising or
not exercising its rights under this Section 10.2.

 

10.2 (e)  Neither Credit Agent nor any Lender will incur liability as a result
of the commercially reasonable sale or other disposition of all or any portion
of the Collateral at any public or private sale or other disposition. Borrowers
waive (to the extent permitted by law) any claims they may have against Credit
Agent or any Lender arising by reason of the fact that the price at which the
Collateral may have been sold at a private sale was less than the price that
Credit Agent might have obtained at a public sale, or was less than the
aggregate amount of the outstanding Advances, accrued and unpaid interest on
those Advances, and unpaid fees, even if Credit Agent accepts the first offer
received and does not offer the Collateral to more than one offeree. Borrowers
agree that any sale of Collateral under the terms of a Purchase Commitment, or
any other disposition of Collateral arranged by Borrowers, whether before or
after the occurrence of an Event of Default, will be deemed to have been made in
a commercially reasonable manner.

 

10.2 (f) 

Each Borrower acknowledges that Mortgage Loans are collateral of a type that is
the subject of widely distributed standard price quotations and that
Mortgage-backed Securities are collateral of a type that is customarily sold on
a recognized market. Each Borrower waives any right it may have to prior notice
of the sale of Pledged Securities,

 

Page 10-4



--------------------------------------------------------------------------------

 

and agrees that Credit Agent or Lenders may purchase Pledged Loans and Pledged
Securities at a private sale of such Collateral.

 

10.2 (g)  Each Borrower specifically waives and releases (to the extent
permitted by law) any equity or right of redemption, stay or appraisal that
Borrowers have or may have under any rule of law or statute now existing or
adopted after the date of this Agreement, and any right to require Credit Agent
to (1) proceed against any Person, (2) proceed against or exhaust any of the
Collateral or pursue its rights and remedies against the Collateral in any
particular order, or (3) pursue any other remedy within its power. Credit Agent
is not required to take any action to preserve any rights of Borrowers against
holders of mortgages having priority to the Lien of any Mortgage or Security
Agreement included in the Collateral or to preserve Borrowers’ rights against
other prior parties.

 

10.2 (h)  Credit Agent may, but is not obligated to, advance any sums or do any
act or thing necessary to uphold or enforce the Lien and priority of, or the
security intended to be afforded by, any Mortgage or Security Agreement included
in the Collateral, including payment of delinquent taxes or assessments and
insurance premiums. All advances, charges, costs and expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by Credit Agent
in exercising any right, power or remedy conferred by this Agreement, or in the
enforcement of this Agreement, together with interest on those amounts at the
Default Rate, from the time paid by Credit Agent until repaid by Borrowers, are
deemed to be principal outstanding under this Agreement and the Notes.

 

10.2 (i)  No failure or delay on the part of Credit Agent or any Lender to
exercise any right, power or remedy provided in this Agreement or under any
other Loan Document, at law or in equity, will operate as a waiver of that
right, power or remedy. No single or partial exercise by Credit Agent or any
Lender of any right, power or remedy provided under this Agreement or any other
Loan Document, at law or in equity, precludes any other or further exercise of
that right, power, or remedy by Credit Agent or any Lender, or Credit Agent’s or
any Lender’s exercise of any other right, power or remedy. Without limiting the
foregoing, Borrowers waive all defenses based on the statute of limitations to
the extent permitted by law. The remedies provided in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any remedies
provided at law or in equity.

 

10.2 (j)  Borrowers grant Credit Agent and Lenders a license or other right to
use, without charge, Borrowers’ computer programs, other programs, labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in advertising for sale and selling
any of the Collateral and Borrowers’ rights under all licenses and all other
agreements related to the foregoing inure to Credit Agent’s and Lenders’ benefit
until the Obligations are paid in full.

 

10.3.   Application of Proceeds

 

The proceeds of any sale, disposition or other enforcement of Credit Agent’s
security interest in all or any part of the Collateral shall be applied by
Credit Agent as follows:

 

10.3 (a)  With respect to the proceeds of Eligible Loans, other than Unimproved
Land Loans and Third-Party Builder Construction Mortgage Loans, and related
Collateral:

 

First, to the payment of the costs and expenses of such sale or enforcement,
including reasonable compensation to Credit Agent’s agents and counsel, and all
expenses, liabilities and advances made or incurred by or on behalf of Credit
Agent in connection therewith.

 

Page 10-5



--------------------------------------------------------------------------------

Second, to the payment of the costs and expenses of such sale or enforcement,
including reasonable compensation to the Lenders’ agents and counsel, and all
expenses, liabilities and advances made or incurred by or on behalf of any
Lender in connection therewith.

 

Third, to RFC, in an amount equal to the amount of accrued interest owed to RFC
in respect of Swingline Advances, until paid in full.

 

Fourth, to RFC until the principal amount of all Swingline Advances outstanding
are paid in full.

 

Fifth, to Lenders holding Warehousing Advances, pro rata in accordance with
their respective Percentage Shares of accrued interest owed to each of them in
respect to Warehousing Advances until the amount is paid in full.

 

Sixth, to Lenders holding Warehousing Advances, pro rata in accordance with
their respective Percentage Shares, until the principal amounts of all
Warehousing Advances outstanding are paid in full.

 

Seventh, to Lenders holding Warehousing Advances, pro rata in accordance with
their respective Percentage Shares, until all fees and other Obligations accrued
by or due each Lender and Credit Agent are paid in full.

 

Eighth, to RFC until all interest, fees and principal relating to RFC Direct
Advances are paid in full.

 

Ninth, to the remaining Obligations.

 

Finally, to the payment to Borrowers, or to their successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining from
such proceeds.

 

10.3 (b)  With respect to the proceeds of Unimproved Land Loans and Third-Party
Builder Construction Mortgage Loans and related Collateral:

 

First, to the payment of the costs and expenses of such sale or enforcement,
including reasonable compensation to Credit Agent’s agents and counsel, and all
expenses, liabilities and advances made or incurred by or on behalf of Credit
Agent in connection therewith.

 

Second, to RFC until all interest, fees and principal relating to RFC Direct
Advances outstanding are paid in full.

 

Third, to Lenders holding Warehousing Advances, pro rata in accordance with
their respective Percentage Shares until all Obligations owed to Lenders are
paid in full.

 

Finally, to Borrowers, or to their successors or assigns, or as a court of
competent jurisdiction may direct, of any surplus then remaining from such
proceeds.

 

10.3 (c)  If the proceeds of any such sale, disposition or other enforcement are
insufficient to cover the costs and expenses of such sale, as aforesaid, and the
payment in full of all Obligations, Borrowers will remain liable for any
deficiency.

 

Page 10-6



--------------------------------------------------------------------------------

10.4.   Credit Agent Appointed Attorney-in-Fact

 

Each Borrower appoints Credit Agent its attorney-in-fact, with full power of
substitution, for the purpose of carrying out the provisions of this Agreement,
the Notes and the other Loan Documents and taking any action and executing any
instruments that Credit Agent deems necessary or advisable to accomplish that
purpose. Borrowers’ appointment of Credit Agent as attorney-in-fact is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, Credit Agent may give notice of its Lien on the Collateral to any
Person, either in Borrowers’ name or in its own name, endorse all Pledged Loans
or Pledged Securities payable to the order of Borrowers, change or cause to be
changed the book-entry registration or name of subscriber or Investor on any
Pledged Security, prepare and submit for filing Uniform Commercial Code
amendment statements with respect to any Uniform Commercial Code financing
statements filed in connection with any item of Collateral or receive, endorse
and collect all checks made payable to the order of Borrowers representing
payment on account of the principal of or interest on, or the proceeds of sale
of, any of the Pledged Loans or Pledged Securities and give full discharge for
those transactions.

 

10.5.   Right of Set-Off

 

If Borrowers default in the payment of any Obligation or in the performance of
any of their duties under the Loan Documents, each Lender may, without Notice to
or demand on Borrowers (which Notice or demand each Borrower expressly waives),
set-off, appropriate or apply any property of Borrowers held at any time by each
Lender, or any indebtedness at any time owed by each Lender to or for the
account of Borrowers, against the Obligations, whether or not those Obligations
have matured.

 

10.6.   Sharing of Payments

 

If upon the occurrence of an Event of Default and acceleration of the
Obligations any Lender shall hold or receive and retain any payment, whether by
setoff, application of deposit balance or security, or otherwise, in respect of
the Obligations, then such Lender shall purchase from the other Lenders for cash
and at face value and without recourse, such participation in the Obligations
held by them as shall be necessary to cause such payment to be shared ratably
with each of them; provided, that if such payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest thereon unless
the purchasing Lender is required to pay interest on such amounts to the Person
recovering such payment, in which case with interest thereon, computed at the
same rate, and on the same basis, as the interest that the purchasing Lender is
required to pay; provided, further, this provision shall not apply to payments
held or received by RFC with respect to RFC Direct Advances against Unimproved
Land Loans and Third-Party Builder Construction Mortgage Loans. If any Lender
receives a payment from Borrowers not in respect of the Obligations, but
relating to another relationship of such Lender and Borrowers, such Lender may
apply the payment first to the indebtedness arising out of the other
relationship and then against the Obligations as provided above.

 

End of Article 10

 

Page 10-7



--------------------------------------------------------------------------------

11.   AGENT

 

11.1.   Appointment

 

Each Lender hereby irrevocably designates and appoints Credit Agent as the agent
of such Lender under the Loan Documents and each such Lender hereby irrevocably
authorizes Credit Agent to take such action on its behalf under the provisions
of the Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to Credit Agent by the terms of the Loan Documents, together
with such other powers as are reasonably incidental thereto. Credit Agent hereby
accepts such appointment and agrees to act in accordance with this Agreement.

 

11.2.   Duties of Agent

 

11.2 (a)  The provisions of the Loan Documents set forth the exclusive duties of
Credit Agent and no implied duties or obligations shall be read into the Loan
Documents against Credit Agent. Credit Agent shall not be bound in any way by
any agreement or contract other than the Loan Documents and any other agreement
to which it is a party. Credit Agent shall act as an independent contractor in
performing its obligations as Credit Agent under the Loan Documents and nothing
herein contained shall be deemed to create any fiduciary relationship among or
between Credit Agent, Borrowers or the Lenders.

 

11.2 (b)  Credit Agent shall examine the Pledged Loans delivered by or on behalf
of the Borrowers hereunder to determine whether each Pledged Loan: (i) includes
the documents and instruments to be delivered for each Pledged Loan required
pursuant to Section 2.1 and the applicable Exhibits, (ii) conforms with the
requirements of this Agreement (including the limitations of Exhibit H), and
(iii) is otherwise in conformity with any customary collateral review criteria
that Credit Agent may use from time to time. If Credit Agent shall have
determined that any Mortgage Loan delivered to Credit Agent does not meet the
requirements of this Agreement, Credit Agent may return to Borrowers all
Collateral Documents relating thereto.

 

11.2 (c)  As to any Pledged Loan against which Advances may be made, if Credit
Agent shall note any minor discrepancies or deficiencies in any Collateral
Documents pertaining thereto, Credit Agent shall: (a) immediately notify
Borrowers thereof, (b) if such discrepancies or deficiencies can be cured
without returning any Collateral Documents to Borrowers, request that Borrowers
cure such discrepancies or deficiencies immediately, and (c) if such
discrepancies or deficiencies can only be cured by returning Collateral
Documents to Borrowers, return any Collateral Documents containing any
discrepancy or deficiency to Borrowers for correction against a Trust Receipt
pursuant to Section 4.6(a).

 

11.2 (d)  Not later than the 10th day of each month, Credit Agent will deliver
to each Lender a loans-in-warehouse report for the immediately preceding month
setting forth in detail all Pledged Loans and Advances against such Pledged
Loans for such month.

 

11.3.   Standard of Care

 

Credit Agent shall act in accordance with customary standards for those engaged
as credit agents or collateral agents of commercial transactions in similar
capacities.

 

11.3 (a) 

Credit Agent is not required to ascertain or inquire as to the performance or
observance of any of the conditions or agreements to be performed or observed by
any other party, except as specifically provided in the Loan Documents. Credit
Agent disclaims any

 

Page 11-1



--------------------------------------------------------------------------------

 

responsibility for the validity or accuracy of the recitals to the Loan
Documents and any representations and warranties contained herein, unless
specifically identified as recitals, representations or warranties of Credit
Agent.

 

11.3 (b)  Credit Agent has no responsibility for ascertaining the value,
collectibility, insurability, enforceability, effectiveness or suitability of
any Collateral, the title of any party therein, the validity or adequacy of the
security afforded thereby, or the validity of the Loan Documents (except as to
(i) its authority to enter into this Agreement and the other Loan Documents and
(ii) its undertaking to perform its duties and obligations hereunder and
thereunder).

 

11.3 (c)  No provision of this Agreement requires Credit Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights or powers,
if, in its sole judgment, it shall believe that repayment of such funds or
adequate indemnity against such risk or liability is not assured to it.

 

11.3 (d)  Credit Agent is not responsible for preparing or filing any reports or
returns relating to federal, state or local income taxes with respect to this
Agreement, other than for its compensation or for reimbursement of expenses.

 

11.4.   Delegation of Duties

 

Credit Agent may execute any of its duties under the Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Credit Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

11.5.   Exculpatory Provisions

 

Credit Agent or any of its respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall not be (a) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
the Loan Documents (except for its or such Person’s own gross negligence or
willful misconduct), or (b) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by Borrowers or any
officer thereof contained in the Loan Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by
Credit Agent under or in connection with, the Loan Documents or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of the Loan
Documents or for any failure of Borrowers to perform their obligations under any
Loan Document. Credit Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, the Loan Documents or to inspect the
properties, books or records of Borrowers or any of their Subsidiaries.

 

11.6.   Reliance by Agent

 

Credit Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, consent, certification, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation reasonably believed by it to be correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to Borrowers), independent accountants (including, without limitation,
accountants to Borrowers) and other experts selected by Credit Agent. Credit
Agent may deem and treat the payee of any Note as the owner thereof for all
purposes. Credit Agent shall be fully justified in failing or refusing to take
any

 

Page 11-2



--------------------------------------------------------------------------------

action under the Loan Documents unless it shall first receive such advice or
concurrence of the Majority Lenders or all of the Lenders, as appropriate, or it
shall first be indemnified to its satisfaction by the Lenders ratably in
accordance with their respective Percentage Shares against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any action (except for liabilities and expenses resulting from Credit
Agent’s gross negligence or willful misconduct), (b) Credit Agent shall in all
cases be fully protected in acting, or in refraining from acting, under the Loan
Documents in accordance with a request of the Majority Lenders or all of the
Lenders, as appropriate, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders, (c) Credit Agent shall
be fully justified in failing or refusing to take any action under the Loan
Documents unless it shall first receive such advice or concurrence of Credit
Agent, and (d) Credit Agent shall in all cases be fully protected in acting, or
in refraining from acting, under the Loan Documents in accordance with a request
of or instructions from Credit Agent, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders.

 

11.7.   Non-Reliance on Agent or Other Lenders

 

Each Lender expressly acknowledges that neither Credit Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to such Lender and that no act by Credit Agent
hereafter taken, including any review of the affairs of Borrowers, shall be
deemed to constitute any representation or warranty by Credit Agent to any
Lender. Each Lender represents to Credit Agent that it has, independently and
without reliance upon Credit Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of Borrowers and made its own decision to
enter into and make Warehousing Advances or RFC Direct Advances under the
Agreement. Each Lender also represents that it will, independently and without
reliance upon Credit Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
the Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of Borrowers. Except for notices, reports and other
documents expressly required to be furnished to Lenders by Credit Agent
hereunder, Credit Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial or other condition or creditworthiness of Borrowers or any
Subsidiary which may come into the possession of Credit Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

11.8.   Agent in Individual Capacity

 

Credit Agent may make loans to, purchase Mortgage Loans and other assets from,
and generally engage in any kind of business with Borrowers as though it were
not an agent hereunder. With respect to the Warehousing Advances or RFC Direct
Advances made or renewed by it and any Note issued to it, Credit Agent shall
have the same rights and powers under the Loan Documents as any Lender and may
exercise the same as though it were not Credit Agent, and the terms “Lender” and
“Lenders” shall include Credit Agent in its individual capacity.

 

11.9.   Successor Agent

 

Credit Agent may resign as such at any time upon giving 30 days Notice to
Borrowers and Lenders. Credit Agent may be removed immediately with cause or at
any time upon 10 days Notice from the Majority Lenders to Credit Agent and
Borrowers. Upon Notice of such resignation or removal, the Majority Lenders may
appoint a successor Credit Agent (which successor Credit Agent, assuming that no
Default or Event of Default exists, shall be reasonably acceptable to
Borrowers). The date on which Borrowers, Credit Agent and Lenders have received
Notice from

 

Page 11-3



--------------------------------------------------------------------------------

such successor of its acceptance of appointment as Credit Agent shall constitute
the effective date of resignation or removal of the resigning or removed Credit
Agent. If no successor Credit Agent shall have been so appointed by the Majority
Lenders, and shall have accepted such appointment within the allotted time
period, then, upon 5 days Notice to Borrowers, the resigned or removed Credit
Agent may, on behalf of the Lenders, appoint a successor. Upon the effective
date of resignation or removal of the resigning or removed Credit Agent, such
successor will thereupon succeed to and become vested with all the rights,
powers, privileges, and duties of the resigning or removed Credit Agent, but the
resigning or removed Credit Agent shall not be discharged from any liability as
a result of its or its directors’, officers’, agents’, or employees’ gross
negligence or willful misconduct in the performance of its duties and
obligations under this Agreement prior to the effective date of its resignation
or removal. Upon the effective date of its resignation or removal, Credit Agent
shall assign all of its right, title and security interest in and to all
Collateral to its successor, without recourse, warranty or representation,
express or implied.

 

11.10.   Inspection

 

Each of the Lenders and their agents, accountants, attorneys and auditors will
be permitted during normal business hours at any time and from time to time upon
reasonable notice to the Credit Agent to examine (to the extent permitted by
applicable law) the files, documents, records and other papers in the possession
or under the control of the Credit Agent relating to any or all of the
Collateral and to make copies thereof. As long as no Default or Event of Default
shall have occurred and be continuing, any such activity will be at no cost or
expense to Borrowers; if a Default or Event of Default shall have occurred and
be continuing, all costs and expenses associated with the exercise from time to
time by any Lender of its rights under this Section shall be promptly paid by
Borrowers upon demand.

 

End of Article 11

 

Page 11-4



--------------------------------------------------------------------------------

12.   MISCELLANEOUS

 

12.1.   Notices

 

Except where telephonic or facsimile notice is expressly authorized by this
Agreement, all communications required or permitted to be given or made under
this Agreement (“Notices”) must be in writing and must be sent by manual
delivery, overnight courier or United States mail (postage prepaid), addressed
as follows (or at such other address as may be designated by it in a Notice to
the other):

 

If to Borrowers:    Universal American Mortgage Company, LLC      700 NW 107th
Avenue      3rd Floor      Miami, FL 33173      Attention: Janice Munoz,     
                  Vice President and Treasurer      Facsimile: (303) 229-6657
If to Credit Agent:    Residential Funding Corporation      7501 Wisconsin
Avenue      Bethesda, MD 20814      Attention: Jim Clapp, Director     
Facsimile: (301) 215-6288 If to Lenders:    As set forth on the signature pages
hereof or of any amendment hereto.

 

In addition, Credit Agent will use its best efforts to provide a copy of any
Notice to counsel as Borrower may designate, but failure to provide such copy
shall not render any such Notice ineffective.

 

All periods of Notice will be measured from the date of delivery if delivered
manually or by facsimile, from the first Business Day after the date of sending
if sent by overnight courier or from 4 days after the date of mailing if sent by
United States mail, except that Notices to Credit Agent under Article 2 and
Section 3.3(f) shall be deemed to have been given only when actually received by
Credit Agent. Borrowers authorize Credit Agent to accept Borrowers’ bailee
pledge agreements, Warehousing Advance Requests, shipping requests, wire
transfer instructions and security delivery instructions transmitted to Credit
Agent by facsimile or RFConnects Delivery, and those documents, when transmitted
to Credit Agent by facsimile or by RFConnects Delivery, have the same force and
effect as the originals.

 

12.2.   Reimbursement Of Expenses; Indemnity

 

Borrowers must: (a) pay such documentation production fees as Credit Agent may
require and all out-of-pocket costs and expenses of Credit Agent, including
reasonable fees, service charges and disbursements of counsel (including
allocated costs of internal counsel), in connection with the amendment,
enforcement and administration of this Agreement, the Notes, and other Loan
Documents and the making and repayment of the Advances, and the payment of
interest thereon; (b) indemnify, pay, and hold harmless Credit Agent, and any
other holder of the Notes from and against, all present and future stamp,
documentary and other similar taxes with respect to the foregoing matters and
save Credit Agent, and any other holder of the Notes harmless from and against
any and all liabilities with respect to or resulting from any delay or omission
to pay such taxes; and (c) indemnify, pay and hold harmless Credit Agent, each
Lender, any of their officers,

 

Page 12-1



--------------------------------------------------------------------------------

directors, employees or agents and any subsequent holder of the Notes
(collectively called the “Indemnitees”) from and against all liabilities,
obligations, actual losses, damages, penalties, judgments, direct suits, costs,
expenses and disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel of the Indemnitees (including
allocated costs of internal counsel), exclusive of indirect, consequential and
other similar losses, in connection with any investigative, administrative or
judicial proceeding, whether or not the Indemnitees have been designated as
parties to such proceeding) that may be imposed upon, incurred by or asserted
against such Indemnitees in any manner relating to or arising out of this
Agreement, the Notes, or any other Loan Document or any of the transactions
contemplated hereby or thereby, including against all liabilities, obligations,
losses, damages, penalties, judgments, suits, costs, expenses and disbursements
of every kind or nature (including the reasonable fees and disbursements of
counsel to the Indemnitees (including allocated costs of internal counsel) in
connection with any investigative, administrative or judicial proceeding,
whether or not the Indemnitees have been designated as parties to such
proceeding) arising from any breach of Sections 9.3(u) or 9.4(f) or the making
of any Mortgage Loan in which any mortgagor, guarantor or other obligor is a
Person named in any Restriction List and to whom the provision of financial
services is prohibited or otherwise restricted by applicable law (“Indemnified
Liabilities”), except that Borrowers have no obligation under this Agreement to
any Indemnity with respect to Indemnified Liabilities arising from the gross
negligence or willful misconduct of such Indemnitee. To the extent that the
undertaking to indemnify, pay and hold harmless as set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, Borrowers must contribute the maximum portion that they are permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnitees or any of them. The
agreement of Borrowers contained in this Article survives the expiration or
termination of this Agreement and the payment in full of the Notes. Attorneys’
fees and disbursements incurred in enforcing, or on appeal from, a judgment
under this Agreement are recoverable separately from and in addition to any
other amount included in such judgment, and this clause is intended to be
severable from the other provisions of this Agreement and to survive and not be
merged into such judgment.

 

12.3.   Indemnification by Lenders

 

Each Lender agrees to indemnify Credit Agent in its capacity as such (to the
extent not reimbursed by Borrowers and without limiting the obligation of
Borrowers to do so), ratably according to the respective amounts of their
Percentage Shares, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including without
limitation at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against Credit Agent in any way relating to or arising
out of the Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by Credit Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Credit Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Obligations and the termination of this Agreement.
Attorneys’ fees and disbursements incurred in enforcing, or on appeal from, a
judgment pursuant hereto shall be recoverable separately from and in addition to
any other amount included in such judgment, and this clause is intended to be
severable from the other provisions of this Agreement and to survive and not be
merged into such judgment.

 

12.4.   Financial Information

 

All financial statements and reports furnished to Credit Agent and Lenders under
this Agreement must be prepared in accordance with GAAP, applied on a basis
consistent with that applied in

 

Page 12-2



--------------------------------------------------------------------------------

preparing the financial statements as at the end of and for each Borrower’s most
recent fiscal year (except to the extent otherwise required to conform to good
accounting practice).

 

12.5.   Terms Binding Upon Successors; Survival of Representations

 

The terms and provisions of this Agreement are binding upon and inure to the
benefit of each Borrower, Credit Agent, each Lender and their respective
successors and assigns. All of Borrowers’ representations, warranties, covenants
and agreements survive the making of any Warehousing Advance, and except where a
longer period is set forth in this Agreement, remain effective for as long as
the Commitments are outstanding or there remain any Obligations to be paid or
performed.

 

12.6.   Lenders in Individual Capacity

 

Any Lender and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with Borrowers, any Subsidiary and/or
Lennar regardless of its capacity as a Lender hereunder. Any Lender may disclose
to the other Lenders information regarding other relationships which it may have
with Borrowers and Borrowers hereby consent to these disclosures.

 

12.7.   Assignment and Participation

 

This Agreement and the Obligations of Borrowers may not be assigned by
Borrowers. Any Lender may, subject to the limitations set forth below, assign or
transfer, in whole or in part, its Warehousing Commitments in excess of
$15,000,000 and the related Warehousing Advances, together with its
corresponding rights under this Agreement and the other Loan Documents, and
further may sell participations in all or any part of any of its Warehousing
Commitment and the related Warehousing Advances or any other interest in the
Obligations or any of its obligations hereunder to another Person, in which
event: (a) in the case of an assignment, upon consent by Credit Agent and
Borrowers (such consent in each case not to be unreasonably withheld), the
assignee shall have, to the extent of such assignment (unless otherwise provided
thereby), the same rights and benefits as it would have if it were a “Lender”
hereunder, and, if the assignee has expressly assumed, for the benefit of
Borrowers, such Lender’s obligations hereunder, such Lender shall be relieved of
its obligations hereunder to the extent of such assignment and assumption, and
(b) in the case of a participation, the participating Person’s (a “Participant”)
rights against the Lender from whom it has purchased such participation in
respect of such participation are those set forth in the agreement executed by
such Lender in favor of the Participant relating thereto. Such Lender shall
remain solely responsible to the other parties hereto for the performance of
such Lender’s obligations under the Loan Documents, whether or not such Lender
shall remain the holder of any Note. Such Lender shall retain all voting rights
with respect to such Note, the Advances hereunder and such Lender’s Warehousing
Commitment Amount. Borrowers, Credit Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents. Without limiting any Lender’s
exclusive right to collect and enforce the Obligations owed to it, Borrowers
agree that each participation will give rise to a debtor-creditor relationship
between Borrowers and Participant, and Borrowers authorize each Participant,
upon an occurrence of an Event of Default, to proceed directly by right of
setoff, bankers’ lien or otherwise, against any assets of Borrowers that may be
held by that Participant. Notwithstanding the foregoing, nothing contained
herein shall in any manner or to any extent affect the right of any Lender to
pledge or assign Notes and interests in this Agreement to any Federal Reserve
Bank pursuant to applicable laws and regulations, or to assign its Notes and its
right to receive and retain payments on its Notes provided such Lender remains
primarily and directly liable pursuant to the terms and conditions of this
Agreement to keep, observe and perform all of its obligations under this
Agreement, and all such assignments shall be treated, considered and
administered as a sale of a participation and not as an assignment and shall be
subject to and governed by the provisions of this Section. Any Lender may
furnish any information concerning Borrowers in the possession of such Lender
from time to time to

 

Page 12-3



--------------------------------------------------------------------------------

Affiliates of such Lender and to assignees and Participants (including
prospective assignees and Participants) and Borrowers hereby consent to the
provision of such information.

 

12.8.   Commitment Increases

 

12.8 (a) At any time and from time to time after the Closing Date, the
Warehousing Credit Limit may be increased either by an Additional Lender
establishing a Warehousing Commitment or by one or more then existing Lenders
(“Increase Lender”) increasing its Warehousing Commitment Amount (each such
increase by either means, a “Commitment Increase”) provided that no Commitment
Increase shall become effective unless and until (i) Borrowers, Credit Agent and
the Additional Lender or the Increase Lender shall have executed and delivered
an amendment with respect to such Commitment Increase, and (ii) if, after giving
effect thereto, the Warehousing Credit Limit would exceed $500,000,000, such
Commitment Increase shall have been consented to in an amendment of this
Agreement by each of the other Lenders. Prior to the effective date (“Effective
Date”) of any Commitment Increase that involves an Additional Lender, Borrowers
shall issue promissory notes to the Additional Lender. Such new promissory note
or notes shall constitute a “Warehousing Note” or “Sublimit Note,” as
applicable, for the purposes of the Loan Documents. The Credit Agent will
distribute to each Lender an original (if executed by such Lender) or a copy (if
not executed by such Lender) of each amendment effecting a Commitment Increase
on or prior to the Effective Date of such amendment. No Lender has implicitly or
explicitly agreed to make any future Commitment Increase by entering into this
Agreement.

 

12.8 (b) On the Effective Date of such Commitment Increase, Credit Agent shall
recompute the Percentage Share for each Lender based on the new Warehousing
Credit Limit which results from the Commitment Increase, and Credit Agent shall
request Warehousing Advances from or shall direct prepayments to each Lender so
that the total amount of all then outstanding Warehousing Advances are shared
pro rata by each Lender. On the effective date of any reduction of the
Warehousing Credit Limit resulting from the expiration of a temporary increase
in any Lender’s Warehousing Commitment Amount, Borrowers shall prepay the
Warehousing Advances in an amount equal to the amount by which the aggregate
unpaid principal balance of such Lender’s Warehousing Advances exceeds its
permanent Warehousing Commitment Amount, and Credit Agent shall direct such
prepayments to such Lender.

 

12.9.   Amendments

 

12.9 (a)

Other than as permitted by Section 12.8, this Agreement may not be amended or
terms or provisions hereof waived unless such amendment or waiver is in writing
and signed by the Majority Lenders, Credit Agent and Borrower; provided,
however, that without the prior written consent of 100% of the Lenders, no
amendment or waiver shall: (1) waive or amend any term or provision of Sections
7.4 or 7.14 hereof or the definition of any type of Collateral or the provisions
of Section 4.1 hereof, (2) reduce the principal of, or rate of interest or fees
on, the Warehousing Advances or any Lender’s Warehousing Commitment, (3) other
than as permitted by Section 12.8, modify the Warehousing Credit Limit, (4)
other than as permitted by Section 12.8, modify any Lender’s Percentage Share of
the Warehousing Credit Limit, (5) modify the definition of “Majority Lenders,”
or of the number or percentage of Lenders that are required to take action under
the Loan Documents, (6) extend the Warehousing Maturity Date or modify the times
that payments are due from Borrowers under this Agreement, (7) release any
portion of the Collateral, except as expressly contemplated by the Loan
Documents or in connection with a sale of such Collateral permitted hereunder,
(8) release any Borrower from its obligations under Section 1.9, or amend or
waive Section 1.9 or Exhibit N, (9) modify the several nature of each Lender’s
obligations under this

 

Page 12-4



--------------------------------------------------------------------------------

 

Agreements, (10) amend or waive the first sentence of Section 12.7, (11) amend
or waive Section 3.11, Section 3.12, or Section 3.13, (12) amend Exhibit H, or
(13) amend this Section. It is expressly agreed and understood that the failure
by the Majority Lenders to elect to accelerate amounts outstanding hereunder or
to terminate the obligation of Lenders to make Warehousing Advances or RFC
Direct Advances hereunder shall not constitute an amendment or waiver of any
term or provision of this Agreement.

 

12.9 (b) Borrowers hereby agree that they shall, upon requesting the third and
any subsequent amendments of this Agreement or any other Loan Document or any
waiver of any material term or provision of this Agreement or any other Loan
Document (except an extension of the Warehousing Maturity Date), pay at the time
of such request a modification fee (1) to Credit Agent in a minimum amount of
$1,000 or such greater amount as may be notified to Borrowers by Credit Agent in
its sole discretion and (2) to each Lender (except any Lender which becomes
party to the Agreement by virtue of such amendment) in a minimum amount of
$1,000 or such greater amount as may be notified to Borrowers by the Majority
Lenders, acting through Credit Agent, in their sole discretion. The payment of
such modification fees shall be in addition to and shall not limit Borrowers’
reimbursement obligations pursuant to Section 11.2 hereof, and any other fee or
charge imposed by Credit Agent or Lenders as a condition to any amendment.

 

12.10.   Governing Law

 

This Agreement and the other Loan Documents are governed by the laws of the
State of Minnesota, without reference to its principles of conflicts of laws.

 

12.11.   Relationship of the Parties

 

This Agreement provides for the making and repayment of Warehousing Advances or
RFC Direct Advances by Lenders (in their capacities as lenders) to Borrowers (in
their capacity as a borrower), for the payment of interest on those Warehousing
Advances or RFC Direct Advances and for the payment of certain fees by Borrowers
to Lenders and Credit Agent. The relationship between Lenders and Borrowers is
limited to that of creditor and secured party on the part of Lenders and of
debtor on the part of Borrowers. The provisions of this Agreement and the other
Loan Documents for compliance with financial covenants and the delivery of
financial statements and other operating reports are intended solely for the
benefit of Lenders and Credit Agent to protect their interest as a creditors and
secured party. Nothing in this Agreement creates or may be construed as
permitting or obligating Credit Agent or any Lender to act as a financial or
business advisor or consultant to Borrowers, as permitting or obligating Lenders
or Credit Agent to control Borrowers or to conduct Borrowers’ operations, as
creating any fiduciary obligation on the part of Credit Agent or any Lender to
Borrowers, or as creating any joint venture, agency, partnership or other
relationship between Credit Agent or any Lender and Borrowers other than as
explicitly and specifically stated in the Loan Documents. Borrowers acknowledge
that they have had the opportunity to obtain the advice of experienced counsel
of its own choice in connection with the negotiation and execution of the Loan
Documents and to obtain the advice of that counsel with respect to all matters
contained in the Loan Documents, including the waivers of jury trial and of
punitive, consequential, special or indirect damages contained in Sections 12.18
and 12.19, respectively. Borrowers further acknowledge that they are experienced
with respect to financial and credit matters and have made their own independent
decisions to apply to Lenders for credit and to execute and deliver this
Agreement.

 

Page 12-5



--------------------------------------------------------------------------------

12.12.   Severability

 

If any provision of this Agreement is declared to be illegal or unenforceable in
any respect, that provision is null and void and of no force and effect to the
extent of the illegality or unenforceability, and does not affect the validity
or enforceability of any other provision of the Agreement.

 

12.13.   Consent to Credit References

 

Borrowers consent to the disclosure of information regarding each Borrower and
its Subsidiaries and their relationships with Credit Agent and Lenders to
Persons making credit inquiries to Credit Agent or any Lender. This consent is
revocable by Borrowers at any time upon Notice to Credit Agent and Lenders as
provided in Section 12.1.

 

12.14.   Counterparts

 

This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together constitute but one and the same
instrument.

 

12.15.   Headings/Captions

 

The captions or headings in this Agreement and the other Loan Documents are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Agreement or any other Loan Document.

 

12.16.   Entire Agreement

 

This Agreement, the Notes and the other Loan Documents represent the final
agreement among the parties with respect to their subject matter, and may not be
contradicted by evidence of prior or contemporaneous oral agreements among the
parties. There are no oral agreements among the parties with respect to the
subject matter of this Agreement, the Notes and the other Loan Documents.

 

12.17.   Consent to Jurisdiction

 

AT THE OPTION OF CREDIT AGENT, THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS MAY BE ENFORCED IN ANY STATE OR FEDERAL COURT WITHIN THE STATE OF
MINNESOTA. EACH BORROWER CONSENTS TO THE JURISDICTION AND VENUE OF THOSE COURTS,
AND WAIVES ANY OBJECTION TO THE JURISDICTION OR VENUE OF ANY OF THOSE COURTS,
INCLUDING THE OBJECTION THAT VENUE IN THOSE COURTS IS NOT CONVENIENT. ANY SUCH
SUIT, ACTION OR PROCEEDING MAY BE COMMENCED AND INSTITUTED BY SERVICE OF PROCESS
UPON EACH BORROWER BY FIRST CLASS REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO BORROWER AT ITS ADDRESS LAST KNOWN TO CREDIT AGENT. EACH
BORROWER’S CONSENT AND AGREEMENT UNDER THIS SECTION DOES NOT AFFECT CREDIT
AGENT’S RIGHT TO ACCOMPLISH SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY BORROWER
IN ANY OTHER JURISDICTION OR COURT. IN THE EVENT ANY BORROWER COMMENCES ANY
ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, CREDIT AGENT AT ITS OPTION MAY HAVE THE CASE
TRANSFERRED TO A STATE OR FEDERAL COURT WITHIN THE STATE OF

 

Page 12-6



--------------------------------------------------------------------------------

MINNESOTA OR, IF A TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, MAY
HAVE BORROWER’S ACTION DISMISSED WITHOUT PREJUDICE.

 

12.18.   Waiver of Jury Trial

 

EACH BORROWER, EACH OF LENDERS AND CREDIT AGENT EACH COVENANTS AND AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND FULLY WAIVES
ANY RIGHT TO TRIAL BY JURY TO THE EXTENT THAT ANY SUCH RIGHT NOW EXISTS OR
HEREAFTER ARISES. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN,
KNOWINGLY AND VOLUNTARILY, BY BORROWER AND CREDIT AGENT, AND IS INTENDED TO
ENCOMPASS EACH INSTANCE AND EACH ISSUE FOR WHICH THE RIGHT TO TRIAL BY JURY
WOULD OTHERWISE APPLY. CREDIT AGENT, EACH OF LENDERS AND BORROWER ARE EACH
AUTHORIZED AND DIRECTED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING
JURISDICTION OVER THE SUBJECT MATTER AND THE PARTIES TO THIS AGREEMENT AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF THE RIGHT TO JURY TRIAL. FURTHER, EACH
BORROWER, EACH OF LENDERS AND CREDIT AGENT EACH CERTIFIES THAT NO REPRESENTATIVE
OR AGENT OF THE OTHER PARTY, INCLUDING THE OTHER PARTY’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, TO ANY OF ITS REPRESENTATIVES OR AGENTS
THAT THE OTHER PARTY WILL NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY
JURY.

 

12.19.   Waiver of Punitive, Consequential, Special or Indirect Damages

 

BORROWERS WAIVE ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL
OR INDIRECT DAMAGES FROM CREDIT AGENT, ANY LENDER OR ANY OF THEIR AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY BORROWERS
AGAINST ANY LENDER, CREDIT AGENT OR ANY OF THEIR AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. THIS WAIVER OF THE
RIGHT TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES IS KNOWINGLY
AND VOLUNTARILY GIVEN BY BORROWERS, AND IS INTENDED TO ENCOMPASS EACH INSTANCE
AND EACH ISSUE FOR WHICH THE RIGHT TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL OR
INDIRECT DAMAGES WOULD OTHERWISE APPLY. CREDIT AGENT AND EACH LENDER IS
AUTHORIZED AND DIRECTED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING
JURISDICTION OVER THE SUBJECT MATTER AND THE PARTIES TO THIS AGREEMENT AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF THE RIGHT TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL OR INDIRECT DAMAGES.

 

12.20.   Confidentiality

 

The Credit Agent and each Lender shall use reasonable efforts to assure that
information about the Borrower and its operations, affairs and financial
condition, not generally disclosed to the public or to trade and other
creditors, which is furnished to the Credit Agent or such Lender pursuant to the
provisions hereof is used only for the purposes of this Agreement and any other
relationship between the Credit Agent or such Lender and the Borrower and not
divulged to any Person other than the Credit Agent, such Lender, its Affiliates
and their respective officers, directors, employees and agents, except: (a) to
their attorneys and accountants, (b) in connection with the enforcement of the
rights of the Credit Agent or such Lender hereunder and under the other Loan
Documents or otherwise in connection with applicable litigation, (c) in
connection with assignments and participations and the solicitation of
prospective assignees and participants referred to in Section 12.7 (provided
such assignees, participants and prospecting assignees and participants agree to
be bound by this Section 12.20) and (d) as may otherwise be required or
requested by any regulatory authority having jurisdiction over the Credit Agent
or by any applicable law, rule, regulation or judicial process, the opinion of
the Credit Agent’s counsel concerning the making of such disclosure to be
binding on the parties hereto.

 

End of Article 11

 

Page 12-7



--------------------------------------------------------------------------------

13.   DEFINITIONS

 

13.1.   Defined Terms

 

Capitalized terms defined below or elsewhere in this Agreement have the
following meanings or, as applicable, the meanings given to those terms in
Exhibits to this Agreement:

 

“Accrual Basis” has the meaning set forth in Section 3.1(c).

 

“Acquisition Cost” means, with respect to any Mortgage Loan, the cash purchase
price paid by Borrowers to acquire such Mortgage Loan minus any portion thereof
attributable to amounts other than principal payable with respect to such
Mortgage Loan.

 

“Additional Lender” means a Person admitted as a Lender under the Agreement by
assignment or by the terms of an amendment hereto. Credit Agent will use its
best efforts to notify Borrowers of the identity of any Person (other than RFC)
proposed by Credit Agent to be admitted as a Lender at least 10 Business Days
prior to the date on which such Person is proposed to be admitted as a Lender,
provided that Credit Agent shall incur no liability to Borrowers or any other
Person for any failure to give such notification.

 

“Advance” means a Warehousing Advance, a Swingline Advance, or an RFC Direct
Advance.

 

“Advance Certificate” has the meaning set forth in Section 1.5.

 

“Advance Rate” means, with respect to any Eligible Loan, the Advance Rate set
forth in Exhibit H for that type of Eligible Loan.

 

“Advance Request” means a Warehousing Advance Request Against Eligible Assets or
a Warehousing Advance Request Against Constructon/Perm Mortgage Loans.

 

“Affiliate” means, when used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person that beneficially owns or holds,
directly or indirectly, 5% or more of any class of voting Equity Interests of
the Person referred to, (c) each Person, 5% or more of the voting Equity
Interests of which is beneficially owned or held, directly or indirectly, by the
Person referred to, and (d) each of such Person’s officers, directors, joint
venturers and partners. For these purposes, the term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of the Person in question.

 

“Agency Security” means a Mortgage-backed Security issued or guaranteed by
Fannie Mae, Freddie Mac or Ginnie Mae.

 

“Agent’s Fee” has the meaning set forth in Section 3.6 of the Agreement.

 

“Agreement” means this First Amended and Restated Warehousing Credit and
Security Agreement, either as originally executed or as it may be amended,
restated, renewed or replaced.

 

“Agreement for Deed” means an agreement between Lennar and the purchaser of the
Single Family Properties in a development built by Lennar, pursuant to which the
purchasers agree to make payments to Lennar and its assigns over a period of
time and Lennar agrees, upon receipt of all such payments, to transfer title to
the common areas in such development to such purchaser or a homeowners
association.

 

Page 13-1



--------------------------------------------------------------------------------

“Appraised Property Value” means with respect to an interest in real property,
the then current fair market value of the real property and any improvements on
it as of recent date determined in accordance with Title XI of FIRREA by a
qualified appraiser who is a member of the American Institute of Real Estate
Appraisers or other group of professional appraisers.

 

“Approved Custodian” means a pool custodian or other Person that Lender deems
acceptable, in its sole discretion, to hold Mortgage Loans for inclusion in a
Mortgage Pool or to hold Mortgage Loans as agent for an Investor that has issued
a Purchase Commitment for those Mortgage Loans.

 

“Audited Statement Date” means the date of each Borrower’s most recent audited
financial statements (and, if applicable, such Borrower’s Subsidiaries, on a
consolidated basis) delivered to Credit Agent and Lenders under the Existing
Agreement or this Agreement.

 

“Balance Deficiency Fee” has the meaning set forth in Section 3.1(b).

 

“Balance Funded Agreement” has the meaning set forth in Section 3.1(b).

 

“Balance Funded Portion” has the meaning set forth in Section 3.1(b).

 

“Balance Funded Rate” means, for Warehousing Advances made by any Lender that is
a party to a Balance Funded Agreement, the applicable rate set forth Exhibit H.

 

“Bank One” means Bank One, National Association, or any successor bank.

 

“Bank One Prime Rate” means, as of any date of determination, the highest prime
rate quoted by Bank One and most recently published by Bloomberg L.P. If the
prime rate for Bank One is not quoted or published for any period, then during
that period the term “Bank One Prime Rate” means the highest prime rate
published in the most recent edition of The Wall Street Journal in its regular
column entitled “Money Rates.”

 

“Borrowers” has the meaning set forth in the first paragraph of this Agreement.

 

“BPO Value” means, with respect to the improved real property securing any
Mortgage Loan, the lowest fair market value for such real property or ownership
interest and occupancy rights as set forth in an opinion of a real estate broker
acceptable to the Lender as to the value of such improved real property if sold
within a 30-day marketing period. Each such broker price opinion shall be
obtained from a real estate broker with substantial experience in the purchase
and sale of similar properties in the geographic area in which the real property
or ownership interest and occupancy rights to be value is located.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which national banking associations are closed for business.

 

“Buydown” has the meaning set forth in Section 3.4.

 

“Calendar Quarter” means the 3 month period beginning on each January 1, April
1, July 1 or October 1.

 

“Cash Collateral Account” means a demand deposit account maintained at the
Funding Bank in Credit Agent’s name and designated for receipt of the proceeds
of the sale or other disposition of Collateral.

 

“Closing Date” has the meaning set forth on the signature page of Credit Agent
to this Agreement.

 

Page 13-2



--------------------------------------------------------------------------------

“Collateral” has the meaning set forth in Section 4.1.

 

“Collateral Documents” means, with respect to each Mortgage Loan, (a) the
Mortgage Note, the Mortgage and all other documents including, if applicable,
any Security Agreement, executed in connection with or relating to the Mortgage
Loan; (b) as applicable, the original lender’s ALTA Policy of Title Insurance or
its equivalent, documents evidencing the FHA Commitment to Insure, the VA
Guaranty or private mortgage insurance, the appraisal, the Regulation Z
statement, the environmental assessment, the engineering report, certificates of
casualty or hazard insurance, credit information on the maker of the Mortgage
Note, the HUD-1 or corresponding purchase advice; (c) any other document listed
in Exhibit B; and (d) any other document that is customarily desired for
inspection or transfer incidental to the purchase of any Mortgage Note by an
Investor or that is customarily executed by the seller of a Mortgage Note to an
Investor.

 

“Commitment Increase” has the meaning set forth in Section 12.8.

 

“Commitments” mean the Warehousing Commitment and the RFC Direct Commitment.

 

“Committed Purchase Price” means for an Eligible Loan (a) the dollar price as
set forth in the Purchase Commitment or, if the price is not expressed in
dollars, the product of the Mortgage Note Amount multiplied by the price
(expressed as a percentage) as set forth in the Purchase Commitment for the
Eligible Loan, or (b) if the Eligible Loan is to be used to back an Agency
Security, an amount equal to the product of the Mortgage Note Amount multiplied
by the price (expressed as a percentage) as set forth in the Purchase Commitment
for the Agency Security.

 

“Compliance Certificate” means a certificate executed on behalf of Borrowers by
UAMCLLC’s manager having principal financial accounting responsibilities,
substantially in the form of Exhibit E.

 

“Cost Breakdown” means a list of the costs and expenses to be financed by
Advances against a Third Party Builder Construction Mortgage Loan or a
Construction/Perm Mortgage Loan, including, without limitation, real property
acquisition costs, hard and soft construction costs, architectural fees, the
Rehab Escrow and any other costs and expenses budgeted to construct and complete
the improvements.

 

“Construction/Perm Mortgage Loan” has the meaning set forth in Exhibit H.

 

“Credit Agent” has the meaning set forth in the first paragraph of this
Agreement.

 

“Credit Score” means a mortgagor’s overall consumer credit rating, represented
by a single numeric credit score using the Fair, Isaac consumer credit scoring
system, provided by a credit repository acceptable to Credit Agent and the
Investor that issued the Purchase Commitment covering the related Mortgage Loan
(if a Purchase Commitment is required by Exhibit H).

 

“Debt” means (a) all indebtedness or other obligations of a Person (and, if
applicable, that Person’s Subsidiaries, on a consolidated basis) that, in
accordance with GAAP, would be included in determining total liabilities as
shown on the liabilities side of a balance sheet of that Person on the date of
determination, plus (b) all indebtedness or other obligations of that Person
(and, if applicable, that Person’s Subsidiaries, on a consolidated basis) for
borrowed money or for the deferred purchase price of property or services. For
purposes of calculating a Person’s Debt, Subordinated Debt due more than 1 year
after the Warehousing Maturity Date may be excluded from that Person’s
indebtedness.

 

“Default” means the occurrence of any event or existence of any condition that,
but for the giving of Notice or the lapse of time, would constitute an Event of
Default.

 

Page 13-3



--------------------------------------------------------------------------------

“Default Rate” means, for any Advance, the Interest Rate applicable to that
Advance plus 2% per annum. If no Interest Rate is applicable to an Advance,
“Default Rate” means, for that Advance, the highest Interest Rate then
applicable to any outstanding Advance plus 2% per annum.

 

“Depository Benefit” means the compensation received by any Lender, directly or
indirectly, as a result of Borrowers’ maintenance of Eligible Balances with a
Designated Bank.

 

“Designated Bank” means any bank designated by any Lender as a Designated Bank,
but only for as long as such Lender has an agreement under which that Lender
receives Depository Benefits from that bank.

 

“Designated Bank Charges” means any fees, interest or other charges that would
otherwise be payable to a Designated Bank in connection with Eligible Balances
maintained at the Designated Bank, including deposit insurance premiums, service
charges and any other charges that may be imposed by governmental authorities
from time to time.

 

“Discontinued Loan” has the meaning set forth in the GMAC-RFC Client Guide.

 

“Electronic Advance Request” means an electronic transmission through RFConnects
Delivery containing the same information as Exhibit A to this Agreement.

 

“Electronic Tracking Agreement” means an Electronic Tracking Agreement, on the
form prescribed by Credit Agent, among a Borrower, Credit Agent, MERS and
MERSCORP, Inc.

 

“Eligible Asset” means a Mortgage Loan, Agreement for Deed or Foreclosure Claim
Receivable that satisfies the conditions and requirements set forth in Exhibit H
or the UAMC Asset Account.

 

“Eligible Balances” means all funds of or maintained by Borrowers (and, if
applicable, Borrowers’ Subsidiaries) in demand deposit or time deposit accounts
at a Designated Bank, minus balances to support float, reserve requirements and
any other reductions that may be imposed by governmental authorities from time
to time.

 

“Eligible Loan” means a Single Family Mortgage Loan that satisfies the
conditions and requirements set forth in Exhibit H.

 

“Eligible Mortgage Pool” means a Mortgage Pool for which (a) an Approved
Custodian has issued its initial certification, (b) there exists a Purchase
Commitment covering the Agency Security to be issued on the basis of that
certification and (c) the Agency Security will be delivered to Credit Agent.

 

“Equity Interests” means all shares, interests, participations or other
equivalents, however, designated, of or in a Person (other than a natural
person), whether or not voting, including common stock, membership interests,
warrants, preferred stock, convertible debentures and all agreements,
instruments and documents convertible, in whole or in part, into any one or more
of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules
and regulations promulgated under that statute, as amended, and any successor
statute, rules, and regulations.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which any Borrower is a member and that is treated as
a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the conditions or events set forth in Section
10.1.

 

Page 13-4



--------------------------------------------------------------------------------

“Excess Buydown” has the meaning set forth in Section 3.4.

 

“Exchange Act” means the Securities Exchange Act of 1934 and all rules and
regulations promulgated under that statute, as amended, and any successor
statute, rules, and regulations.

 

“Exhibit A” means Exhibit A-SF, Exhibit A-Construction, Exhibit A-Other
Investments and Exhibit A-UNI, as applicable to the type of Eligible Asset being
financed.

 

“Exhibit B” means Exhibit B-SF, Exhibit B-Construction, Exhibit B-Foreclosure
Claim Receivable and Exhibit B-Investment Mortgage Loans, as applicable to the
type of Eligible Asset being financed.

 

“Existing Agreement” means the Warehousing Credit and Security Agreement dated
as of June 25, 2001, as amended, between Borrowers, Credit Agent and Lenders.

 

“Fair Market Value” means, at any time for an Eligible Loan or a related Agency
Security (if the Eligible Loan is to be used to back an Agency Security) as of
any date of determination, (a) the Committed Purchase Price if the Eligible Loan
is covered by a Purchase Commitment from Fannie Mae or Freddie Mac or the
Eligible Loan is to be exchanged for an Agency Security and that Agency Security
is covered by a Purchase Commitment from an Investor, or (b) otherwise, the
market price for such Eligible Loan or Agency Security, determined by Credit
Agent based on market data for similar Mortgage Loans or Agency Securities and
such other criteria as Credit Agent deems appropriate in its sole discretion.

 

“Fannie Mae” means Fannie Mae, a corporation created under the laws of the
United States, and any successor corporation or other entity.

 

“Federal Funds Rate” means, for each week, the effective Federal Funds Rate (per
annum) of interest in effect on the first Business Day of that week, as
published by Bloomberg L.P. If the Federal Funds Rate is not published by
Bloomberg L.P. on the first Business Day of any week, then the term “Federal
Funds Rate” means the highest Federal Funds Rate published in the The Wall
Street Journal in its regular column entitled “Money Rates” on the first
Business Day of that week.

 

“FHA” means the Federal Housing Administration and any successor agency or other
entity.

 

“FICA” means the Federal Insurance Contributions Act and all rules and
regulations promulgated under that statute, as amended, and any successor
statute, rules and regulations.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989 and all rules and regulations promulgated under that statute, as
amended, and any successor statute, rules, and regulations.

 

“First Mortgage” means a Mortgage that constitutes a first Lien on the real
property and improvements described in or covered by that Mortgage.

 

“First Mortgage Loan” means a Mortgage Loan secured by a First Mortgage.

 

“Foreclosure Claim Receivable” means a valid, readily enforceable and liquidated
claim of UAMC Asset for the payment of money against FHA or VA under an FHA
mortgage insurance policy insuring payment of, or VA guaranty of, all or a part
of a defaulted Single Family Mortgage Loan foreclosed by one of the Borrowers.

 

Page 13-5



--------------------------------------------------------------------------------

“Foreclosure Mortgage Loan” means a Mortgage Loan that has been repurchased by a
Borrower from an Investor or out of a Mortgage Pool and assigned to UAMC Asset,
and is in the process of foreclosure.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, a corporation
created under the laws of the United States, and any successor corporation or
other entity.

 

“Funding Bank” means Bank One or any other bank designated by Credit Agent as a
Funding Bank.

 

“Funding Bank Agreement” means a letter agreement on the form prescribed by
Credit Agent between the Funding Bank and Borrowers authorizing Credit Agent’s
access to the Operating Account.

 

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and in statements and pronouncements of the
Financial Accounting Standards Board, or in opinions, statements or
pronouncements of any other entity approved by a significant segment of the
accounting profession, which are applicable to the circumstances as of the date
of determination.

 

“Ginnie Mae” means the Government National Mortgage Association, an agency of
the United States government, and any successor agency or other entity.

 

“GMAC-RFC Client Guide” means the applicable loan purchase guide issued by RFC,
as the same may be amended or replaced.

 

“Government Mortgage Loan” means a closed-end First Mortgage Loan that is either
HUD/FHA insured (other than a HUD 203(K) Mortgage Loan or a Title I Mortgage
Loan) or VA guaranteed.

 

“Hedging Arrangements” means, with respect to any Person, any agreements or
other arrangements (including interest rate swap agreements, interest rate cap
agreements and forward sale agreements) entered into to protect that Person
against changes in interest rates or the market value of assets.

 

“HUD” means the Department of Housing and Urban Development, and any successor
agency or other entity.

 

“HUD 203(K) Mortgage Loan” means an FHA-insured closed-end First Mortgage Loan
to an individual obligor the proceeds of which will be used for the purpose of
rehabilitating and repairing the related single family property, and which
satisfies the definition of “rehabilitation loan” in 24 C.F.R. 203.50(a).

 

“Indemnified Liabilities” has the meaning set forth in Section 12.2.

 

“Indemnitees” has the meaning set forth in Section 12.2.

 

“Interest Rate” means, for any Advance, the floating rate of interest specified
for that Advance in Exhibit H.

 

“Interim Statement Date” means the date of the most recent unaudited financial
statements of each Borrower (and, if applicable, each Borrower’s Subsidiaries,
on a consolidated basis) delivered to Credit Agent and Lender under the Existing
Agreement or this Agreement.

 

Page 13-6



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, Title 26 of the
United States Code, and all rules, regulations and interpretations issued under
those statutory provisions, as amended, and any subsequent or successor federal
income tax law or laws, rules, regulations and interpretations.

 

“Investment” means any direct or indirect purchase or other acquisition by any
Person of, or a beneficial interest in, stock or other securities of any other
Person, or any direct or indirect loan, advance (other than advances to
employees for moving and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by that
Person to any other Person, including all Debt and accounts receivable from that
Person which are not current assets or did not arise from sales to that other
Person in the ordinary course of business.

 

“Investment Company Act” means the Investment Company Act of 1940 and all rules
and regulations promulgated under that statute, as amended, and any successor
statute, rules, and regulations.

 

“Investment Mortgage Loan” means a Prime First Mortgage Loan or a Subprime
Mortgage Loan held by a Borrower for investment rather than sale.

 

“Investor” means Fannie Mae, Freddie Mac or a financially responsible private
institution that Lender deems acceptable, in its sole discretion, to issue
Purchase Commitments with respect to a particular category of Eligible Loans.

 

“Lenders” has the meaning set forth in the first paragraph of this Agreement.

 

“Lennar” means LENNAR CORPORATION, a Delaware corporation.

 

“Lennar Undertaking” means a guaranty of certain of Borrowers’ Obligations by
Lennar.

 

“LIBOR” means, for each week, the rate of interest per annum that is equal to
the arithmetic mean of the U.S. Dollar London Interbank Offered Rates for 1
month periods of certain U.S. banks as of 11:00 a.m. (London time) on the first
Business Day of each week on which the London Interbank market is open, as
published by Bloomberg L.P. If those interest rates are not offered or published
for any period, then during that period LIBOR means the London Interbank Offered
Rate for 1 month periods as published in The Wall Street Journal in its regular
column entitled “Money Rates” on the first Business Day of each week on which
the London Interbank market is open.

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature of such an agreement and any
agreement to give any security interest).

 

“Loan Documents” means this Agreement, the Notes, the Lennar Undertaking, any
agreement of Borrowers relating to Subordinated Debt, and each other document,
instrument or agreement executed by Borrowers in connection with any of those
documents, instruments and agreements, as originally executed or as any of the
same may be amended, restated, renewed or replaced.

 

“Loan Package Fee” has the meaning set forth in Section 3.7.

 

“Loan-to-Value Ratio” means, for any Mortgage Loan, the ratio of (a) the maximum
amount that may be borrowed under the Mortgage Loan (whether or not borrowed) at
the time of origination, plus the Mortgage Note Amounts of all other Mortgage
Loans secured by senior or pari passu Liens on the related property, to (b) the
Appraised Property Value of the related property.

 

Page 13-7



--------------------------------------------------------------------------------

“Majority Lenders” means at any date Lenders holding not less than 66-2/3% of
the aggregate Warehousing Credit Limit. Notwithstanding the foregoing, if there
are only 2 Lenders the term “Majority Lenders” shall, except for purposes of
Section 11.2(c), include both Lenders.

 

“Manufactured Home” means a structure that is built on a permanent chassis
(steel frame) with the wheel assembly necessary for transportation in one or
more sections to a permanent site or semi-permanent site.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System, as amended.

 

“MERS” means Mortgage Electronic Registrations Systems, Inc. and any successor
entity.

 

“Miscellaneous Fees and Charges” means the Collateral Operations Fees set forth
on Lender’s fee schedule attached as Exhibit I and all miscellaneous
disbursements, charges and expenses incurred by or on behalf of Lender for the
handling and administration of Advances and Collateral, including costs for
Uniform Commercial Code, tax lien and judgment searches conducted by Lender,
filing fees, charges for wire transfers and check processing charges, charges
for security delivery fees, charges for overnight delivery of Collateral to
Investors, recording fees, Funding Bank service fees and overdraft charges and
Designated Bank Charges. Upon not less than 3 Business Days’ prior Notice to
Borrower, Lender may modify the Collateral Operations Fees set forth in Exhibit
I to conform to current Lender practices and, as so modified, the revised
Exhibit I will become part of this Agreement.

 

“Mortgage” means a mortgage or deed of trust on real property that is improved
and substantially completed (including real property to which a Manufactured
Home has been affixed in a manner such that the Lien of a mortgage or deed of
trust would attach to the Manufactured Home under applicable real property law).

 

“Mortgage-backed Securities” means securities that are secured or otherwise
backed by Mortgage Loans.

 

“Mortgage Loan” means any loan evidenced by a Mortgage Note and secured by a
Mortgage and, if applicable, a Security Agreement.

 

“Mortgage Note” means a promissory note secured by one or more Mortgages and, if
applicable, one or more Security Agreements.

 

“Mortgage Note Amount” means, as of any date of determination, the then
outstanding and unpaid principal amount of a Mortgage Note (whether or not an
additional amount is available to be drawn under that Mortgage Note).

 

“Mortgage Pool” means a pool of one or more Pledged Loans on the basis of which
a Mortgage-backed Security is to be issued.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, to which either Borrower or any ERISA Affiliate of Borrower
has any obligation with respect to its employees.

 

“Notes” means the Warehousing Notes, the Sublimit Notes, the RFC Direct
Promissory Note and the Swingline Note.

 

“Notices” has the meaning set forth in Section 12.1.

 

Page 13-8



--------------------------------------------------------------------------------

“Obligations” means any and all indebtedness, obligations and liabilities of
each Borrower to Lenders and Credit Agent (whether now existing or arising after
the date of this Agreement, voluntary or involuntary, joint or several, direct
or indirect, absolute or contingent, liquidated or unliquidated, or decreased or
extinguished and later increased and however created or incurred) under the Loan
Documents.

 

“Operating Account” means the demand deposit account number 1078657 maintained
at the Funding Bank in Borrowers’ name and designated for funding that portion
of each Eligible Asset not funded by an Advance made against that Eligible Asset
and for returning any excess payment from an Investor for a Pledged Asset.

 

“Other Investments” has the meaning set forth on Exhibit H.

 

“Participant” has the meaning set forth in Section 12.7.

 

“Percentage Share” means, for any Lender at any date, the percentage which such
Lender’s Warehousing Commitment Amount bears to the Warehousing Credit Limit.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited liability partnerships, limited partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions of those governments.

 

“Plan” means each employee benefit plan (whether in existence on the date of
this Agreement or established after that date), as that term is defined in
Section 3 of ERISA, maintained for the benefit of directors, officers or
employees of Borrower or any ERISA Affiliate.

 

“Pledged Agreements for Deed” has the meaning set forth in Section 4.1(c).

 

“Pledged Assets” means, collectively, Pledged Loans, Pledged Agreements for
Deed, Foreclosure Claim Receivables and Pledged Securities.

 

“Pledged Hedging Accounts” has the meaning set forth in Section 4.1 (i).

 

“Pledged Hedging Arrangements” has the meaning set forth in Section 4.1 (i).

 

“Pledged Loans” has the meaning set forth in Section 4.1(b).

 

“Pledged Securities” has the meaning set forth in Section 4.1(d).

 

“Pledged Shares” has the meaning set forth in Section 4.1(j).

 

“Prime Mortgage Loan” has the meaning set forth in Exhibit H.

 

“Prohibited Transaction” has the meanings set forth for such term in Section
4975 of the Internal Revenue Code and Section 406 of ERISA.

 

“Purchase Commitment” means a written commitment, in form and substance
satisfactory to Lender, issued in favor of Borrower by an Investor under which
that Investor commits to purchase Mortgage Loans or Mortgage-backed Securities.

 

“Rating Agency” means any nationally recognized statistical rating organization
that in the ordinary course of its business rates Mortgage-backed Securities.

 

Page 13-9



--------------------------------------------------------------------------------

“Receivables” has the meaning set forth in Section 4.1(f).

 

“Release Amount” has the meaning set forth in Section 4.3(f).

 

“Restriction List” and “Restriction Lists” means each and every list of Persons
to whom the Government of the United States prohibits or otherwise restricts the
provision of financial services. For the purposes of this Agreement, Restriction
Lists include the list of Specifically Designated Nationals and Blocked Persons
established pursuant to Executive Order 13224 (September 23, 2001) and
maintained by the Office of Foreign Assets Control, U.S. Department of the
Treasury, current as of the day the Restriction List is used for purposes of
comparison in accordance with the requirements of this Agreement.

 

“RFC Advance” has the meaning set forth in Section 3.4.

 

“RFC Direct Advance” means a disbursement by RFC under the RFC Direct
Commitment.

 

“RFC Direct Commitment” means the obligation of RFC to make RFC Direct Advances
to Borrowers under Section 1.3.

 

“RFC Direct Commitment Amount” means as of any date of determination, the lesser
of (a) $55,000,000, and (b) the difference between RFC’s Warehousing Commitment
Amount and the aggregate principal amount of RFC’s Warehousing Advances as of
such date.

 

“RFC Direct Note” has the meaning set forth in Section 1.6.

 

“RFConnects Delivery” means Credit Agent’s proprietary service to support the
electronic exchange of information between Credit Agent and Borrowers, including
Warehousing Advance Requests, shipping requests, payoff requests, wire transfer
instructions, security delivery instructions, activity reports and exception
reports.

 

“RFConnects Pledge Agreement” means an agreement (on the then current form
prescribed by Credit Agent) granting Credit Agent on behalf of Lenders a
security interest in Mortgage Loans for which Borrowers have requested
Warehousing Advances using RFConnects Delivery.

 

“Second Mortgage” means a Mortgage that constitutes a second Lien on the real
property and improvements described in or covered by that Mortgage.

 

“Second Mortgage Loan” means a Mortgage Loan secured by a Second Mortgage.

 

“Security Agreement” means a security agreement or other agreement that creates
a Lien on personal property, including furniture, fixtures and equipment, to
secure repayment of a Mortgage Loan.

 

“Servicing Contract” means, with respect to any Person, the arrangement, whether
or not in writing, under which that Person has the right to service Mortgage
Loans.

 

“Servicing Portfolio” means, as to any Person, the unpaid principal balance of
Mortgage Loans serviced by that Person under Servicing Contracts, minus the
principal balance of all Mortgage Loans that are serviced by that Person for
others under subservicing arrangements.

 

“Servicing Portfolio Report” has the meaning set forth in Section 7.3(a).

 

“Single Family Mortgage Loan” means a Mortgage Loan secured by a Mortgage on
improved real property on which is located a 1-to-4 family residence.

 

Page 13-10



--------------------------------------------------------------------------------

“Single Family Property” means improved real property containing one to four
family residences.

 

“Statement Date” means the Audited Statement Date or the Interim Statement Date,
as applicable.

 

“Sublimit” means the aggregate amount of Advances (expressed as a dollar amount
of the Warehousing Credit Amount) that is permitted to be outstanding at any one
time against a specific type of Eligible Loan.

 

“Subordinated Debt” means (a) all indebtedness of Borrowers for borrowed money
that is effectively subordinated in right of payment to all present and future
Obligations either (1) under a Subordination of Debt Agreement on the form
prescribed by Credit agent or (2) otherwise on terms acceptable to Credit Agent,
and (b) solely for purposes of Section 8.3, all indebtedness of Borrowers that
is required to be subordinated by Sections 5.1(b) and 7.11.

 

“Subprime Mortgage Loan” has the meaning set forth in Exhibit H.

 

“Subsidiary” means any corporation, partnership, association or other business
entity in which more than 50% of the shares of stock or other ownership
interests having voting power for the election of directors, managers, trustees
or other Persons performing similar functions is at the time owned or controlled
by any Person either directly or indirectly through one or more Subsidiaries of
that Person.

 

“Swingline Advance” means an Advance made by RFC under Section 1.5.

 

“Swingline Facility Amount” means the maximum amount of Swingline Advances to be
made by RFC from time to time, but not to exceed $75,000,000.

 

“Swingline Note” has the meaning set forth in Section 1.6.

 

“Tangible Leverage Ratio” means the ratio of a Person’s Debt to Tangible Net
Worth.

 

“Tangible Net Worth” means the excess of a Person’s (and, if applicable, the
Person’s Subsidiaries, on a consolidated basis) total assets over total
liabilities as of the date of determination, each determined in accordance with
GAAP applied in a manner consistent with UAMCLLC’s audited financial statements
as of November 30, 2002, plus that portion of Subordinated Debt not due within 1
year of that date. For purposes of calculating a Person’s Tangible Net Worth,
advances or loans to shareholders, directors, officers, employees or Affiliates
(but not including advances and loans to Lennar and Lennar Financial Services,
LLC), investments in Affiliates, assets pledged to secure any liabilities not
included in the Debt of the Person, intangible assets, Servicing Contracts of
the type described in Section 8.10, those other assets that would be deemed by
HUD to be non-acceptable in calculating adjusted net worth in accordance with
its requirements in effect as of that date, as those requirements appear
“Consolidated Audit Guide for Audits of HUD Programs,” and other assets Credit
Agent deems unacceptable, in its sole discretion, must be excluded from a
Person’s total assets.

 

“Taxes” has the meaning set forth in Section 3.13(a)(1).

 

“Third Party Builder Construction Mortgage Loan” has the meaning set forth on
Exhibit H.

 

“Third Party Originated Loan” means a Mortgage Loan originated and funded by a
third party (other than with funds provided by a Borrower at closing to purchase
the Mortgage Loan) and subsequently purchased by a Borrower.

 

Page 13-11



--------------------------------------------------------------------------------

“Title I Mortgage Loan” means an FHA co-insured closed-end First Mortgage Loan
or Second Mortgage Loan that is underwritten in accordance with HUD underwriting
standards for the Title I Property Improvement Program set forth in, and that is
reported for insurance under, the Mortgage Insurance Program authorized and
administered under Title I of the National Housing Act of 1934, as amended, and
the regulations related to that statute.

 

“Total Hard Costs” means the total of the costs and expenses listed on the Cost
Breakdown.

 

“Trust Receipt” means a trust receipt in a form approved by and under which
Credit Agent may deliver any document relating to the Collateral to Borrowers
for correction or completion.

 

“UAMC Capital” means UAMC Capital, LLC, a Delaware limited liability company.

 

“UAMC Capital Warehousing Facility” means the warehousing facility created
pursuant to the Loan Agreement dated as of May 23, 2003, by and among UAMC
Capital (the “Issuers”) party thereto, Credit Lyonnais New York Branch, as
administrative agent (the “Managing Agent”) party thereto and UAMC, as Servicer,
either as originally executed or as it may be amended, restated, renewed or
replaced.

 

“Warehouse Period” means, for any Eligible Loan, the maximum number of days a
Warehousing Advance against that type of Eligible Loan may remain outstanding as
set forth in Exhibit H.

 

“Warehousing Advance” means a disbursement by a Lender under its Warehousing
Commitment.

 

“Warehousing Advance Request” has the meaning set forth in Section 2.1.

 

“Warehousing Collateral Value” means, as of any date of determination, (a) with
respect to any Eligible Loan, the lesser of (1) the amount of any Warehousing
Advance made, or that could be made, against such Eligible Loan under Exhibit H
or (2) an amount equal to the Advance Rate for the applicable type of Eligible
Loan multiplied by the Fair Market Value of such Eligible Loan; (b) if Eligible
Loans have been exchanged for Agency Securities, the lesser of (1) the amount of
any Warehousing Advances outstanding against the Eligible Loans backing the
Agency Securities or (2) an amount equal to the Advance Rates for the applicable
types of Eligible Loans backing the Agency Securities multiplied by the Fair
Market Value of the Agency Securities; and (c) with respect to cash, the amount
of the cash.

 

“Warehousing Commitment” means the obligation of each Lender to make Warehousing
Advances to Borrowers under Section 1.1.

 

“Warehousing Commitment Amount” means, for any Lender at any date, that dollar
amount designated as such opposite such Lender’s name on Exhibit J as its
Warehousing Commitment Amount, as the same may be amended from time to time in
accordance with this Agreement.

 

“Warehousing Commitment Fee” has the meaning set forth in Section 3.4.

 

“Warehousing Credit Limit” means the sum of the Warehousing Commitment Amounts
of all of the Lenders.

 

“Warehousing Fee” has the meaning set forth in Section 3.5.

 

“Warehousing Maturity Date” has the meaning set forth in Section 1.2.

 

“Warehousing Note” has the meaning set forth in Section 1.6.

 

Page 13-12



--------------------------------------------------------------------------------

“Weighted Average Committed Purchase Price” means the weighted average of the
Committed Purchase Prices of the unfilled Purchase Commitments (expressed as a
percentage) for Mortgage Loans or Mortgage-backed Securities of the same type,
interest rate and term.

 

“Wet Settlement Advance” means with respect to any Warehousing Advance, the time
from the date the Warehousing Advance is made until the date of Credit Agent’s
receipt of the Collateral Documents required by Article 2 and the Exhibits and
documents referenced in that Article.

 

“Wire Disbursement Account” means a demand deposit account maintained at the
Funding Bank in Credit Agent’s name for clearing wire transfers requested by
Borrowers to fund Warehousing Advances.

 

“Wire Fee” has the meaning set forth in Section 3.7.

 

13.2.   Other Definitional Provisions; Terms of Construction

 

13.2 (a)  Accounting terms not otherwise defined in this Agreement have the
meanings given to those terms under GAAP.

 

13.2 (b)  Defined terms may be used in the singular or the plural, as the
context requires.

 

13.2 (c)  All references to time of day mean the then applicable time in
Chicago, Illinois, unless otherwise expressly provided.

 

13.2 (d)  References to Sections, Exhibits, Schedules and like references are to
Sections, Exhibits, Schedules and the like of this Agreement unless otherwise
expressly provided.

 

13.2 (e)  The words “include,” “includes” and “including” are deemed to be
followed by the phrase “without limitation.”

 

13.2 (f)  Unless the context in which it is used otherwise clearly requires, the
word “or” has the inclusive meaning represented by the phrase “and/or.”

 

13.2 (g)  All incorporations by reference of provisions from other agreements
are incorporated as if such provisions were fully set forth into this Agreement,
and include all necessary definitions and related provisions from those other
agreements. All provisions from other agreements incorporated into this
Agreement by reference survive any termination of those other agreements until
the Obligations of Borrower under this Agreement and the Warehousing Note are
irrevocably paid in full and the Warehousing Commitment is terminated.

 

13.2 (h)  All references to the Uniform Commercial Code shall be deemed to be
references to the Uniform Commercial Code in effect on the date of this
Agreement in the applicable jurisdiction.

 

13.2 (i)  Unless the context in which it is used otherwise clearly requires, all
references to days, weeks and months mean calendar days, weeks and months.

 

End of Article 13

 

Page 13-13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

BORROWERS:   UNIVERSAL AMERICAN MORTGAGE
COMPANY, LLC,        

a Florida limited liability company

        By:  

/s/    Janice Muñoz

           

--------------------------------------------------------------------------------

        Its:  

Vice President/Treasurer

           

--------------------------------------------------------------------------------

 

    EAGLE HOME MORTGAGE, INC.,        

a Washington corporation

        By:   /s/    Janice Muñoz            

--------------------------------------------------------------------------------

        Its:  

Vice President

           

--------------------------------------------------------------------------------

 

    AMERISTAR FINANCIAL SERVICES, INC.,        

a California corporation

        By:   /s/    Janice Muñoz            

--------------------------------------------------------------------------------

        Its:  

Vice President

           

--------------------------------------------------------------------------------

 

    UNIVERSAL AMERICAN MORTGAGE
COMPANY OF CALIFORNIA,        

a California corporation

        By:   /s/    Janice Muñoz            

--------------------------------------------------------------------------------

        Its:  

Vice President/Treasurer

           

--------------------------------------------------------------------------------

 

    UAMC ASSET CORP. II,        

a Nevada corporation

        By:   /s/    Janice Muñoz            

--------------------------------------------------------------------------------

        Its:  

Vice President/Treasurer

           

--------------------------------------------------------------------------------

 

CREDIT AGENT:   RESIDENTIAL FUNDING CORPORATION,        

a Delaware Corporation

        By:   /s/    Jim Clapp            

--------------------------------------------------------------------------------

        Its:  

Director

       

CLOSING DATE:    October 23, 2003                                      
          

 

Page 13-14



--------------------------------------------------------------------------------

LENDERS:

  RESIDENTIAL FUNDING CORPORATION,        

a Delaware corporation

        By:   /s/    Jim Clapp            

--------------------------------------------------------------------------------

        Its:  

Director

 

    BANK ONE, NA,        

a national banking association

        By:   /s/    Rodney Davis            

--------------------------------------------------------------------------------

        Its:  

Associate Director

           

--------------------------------------------------------------------------------

 

    U.S. BANK NATIONAL ASSOCIATION,        

a national banking association

        By:   /s/    Kathleen Connor            

--------------------------------------------------------------------------------

        Its:  

Vice President

           

--------------------------------------------------------------------------------

 

    SUNTRUST BANK, a state bank organized        

under the laws of Georgia

        By:   /s/    Robert E. Hummel            

--------------------------------------------------------------------------------

        Its:  

Senior Vice President

           

--------------------------------------------------------------------------------

 

    NATIONAL CITY BANK OF KENTUCKY        

a national banking association

        By:   /s/    Pat Morrison            

--------------------------------------------------------------------------------

        Its:  

Vice President

           

--------------------------------------------------------------------------------

 

    COMERICA BANK         By:   /s/    Robert W. Marr            

--------------------------------------------------------------------------------

        Its:  

Vice President

           

--------------------------------------------------------------------------------

 

    CREDIT LYONNAIS NEW YORK BRANCH         By:   /s/    Attila Koc            

--------------------------------------------------------------------------------

        Its:  

Senior Vice President

           

--------------------------------------------------------------------------------

 

Page 13-15